EXHIBIT 10.2

Execution Version

 

LOGO [g386190g0426171431639.jpg]

 

EUR 70,000,000

SECURED FACILITY AGREEMENT

dated 12 April 2017

for

ZELLSTOFF- UND PAPIERFABRIK ROSENTHAL GMBH

MERCER TIMBER PRODUCTS GMBH

as Borrowers

arranged by

UNICREDIT BANK AG

with

UNICREDIT BANK AG

acting as Agent, Issuing Bank and Hedging Bank

and

UNICREDIT BANK AG

acting as Security Agent

 

 

REVOLVING FACILITY AGREEMENT

 

 



--------------------------------------------------------------------------------

CONTENTS

 

Clause         Page   1.   

Definitions and Interpretation

     2   2.   

The Facility

     23   3.   

Purpose

     23   4.   

Conditions of Utilisation

     24   5.   

Utilisation - Loans

     25   6.   

Utilisation - Letters of Credit

     26   7.   

Letters of Credit

     28   8.   

Repayment

     31   9.   

Prepayment and Cancellation

     32   10.   

Interest

     37   11.   

Interest Periods

     38   12.   

Changes to the Calculation of Interest

     39   13.   

Fees

     40   14.   

Tax Gross Up and Indemnities

     42   15.   

Increased Costs

     46   16.   

Other Indemnities

     48   17.   

Mitigation by the Lenders

     50   18.   

Costs and Expenses

     51   19.   

Guarantee and Indemnity

     53   20.   

Representations

     60   21.   

Information Undertakings

     64   22.   

Financial Covenants

     69   23.   

General Undertakings

     71   24.   

Events of Default

     77   25.   

Changes to the Lenders

     84   26.   

Changes to the Obligors

     89   27.   

Role of the Agent, the Arranger, The Issuing Bank and the Reference Banks

     91   28.   

The Security Agent

     101   29.   

Conduct of Business by the Finance Parties

     115   30.   

Sharing among the Finance Parties

     115   31.   

Payment Mechanics

     117   32.   

Set-Off

     120   33.   

Application of Proceeds

     120   34.   

Notices

     121  

 

- i -



--------------------------------------------------------------------------------

35.   

Calculations and Certificates

     124   36.   

Partial Invalidity

     124   37.   

Remedies and Waivers

     125   38.   

Amendments and Waivers

     125   39.   

Confidential Information

     126   40.   

Confidentiality of Funding Rates

     130   41.   

Governing Law

     132   42.   

Enforcement

     132   43.   

Conclusion of this Agreement (Vertragsschluss)

     133  

Schedule 1 The Original Parties

     134  

Part I The Original Obligors

     134  

Part II The Original Lenders

     135  

Schedule 2 Conditions Precedent

     136  

Part I Conditions Precedent to Initial Utilisation

     136  

Part II Conditions Precedent required to be delivered by an Additional Guarantor

     139  

Schedule 3 Utilisation Request

     141  

Schedule 4 Form of Transfer Certificate

     142  

Schedule 5 Form of Accession Letter

     144  

Schedule 6 Form of Resignation Letter

     145  

Schedule 7 Form of Compliance Certificate

     146  

Schedule 8 Existing Letters of Credit

     147  

Schedule 9 Existing Security

     148  

Schedule 10 Existing Indebtedness

     149  

Schedule 11 LMA Form of Confidentiality Undertaking

     150  

Schedule 12 Timetables

     155  

 

- ii -



--------------------------------------------------------------------------------

THIS AGREEMENT (the “Agreement”) is dated 12 April 2017 and made between:

 

(1)

ZELLSTOFF- UND PAPIERFABRIK ROSENTHAL GMBH, a limited liability company
(Gesellschaft mit beschränkter Haftung) incorporated under the laws of the
Federal Republic of Germany having its business address at Hauptstrasse 16,
07366 Blankenstein, Federal Republic of Germany and is registered in the
commercial register (Handelsregister) of the local court (Amtsgericht) of Jena
with registration number HRB 210443 (“ZPR”);

 

(2)

MERCER TIMBER PRODUCTS GMBH, a limited liability company (Gesellschaft mit
beschränkter Haftung) incorporated under the laws of the Federal Republic of
Germany having its business address at Hauptsraße 16, 07366 Blankenstein,
Federal Republic of Germany and is registered in the commercial register
(Handelsregister) of the local court (Amtsgericht) of Jena with registration
number HRB 513236 (“MTP” and together with ZPR, the “Borrowers” and each a
“Borrower”);

 

(3)

THE SUBSIDIARIES of the Ultimate Parent (as defined below) listed in Part I of
Schedule 1 (The Original Parties) as original guarantors (the “Original
Guarantors”);

 

(4)

UNICREDIT BANK AG as mandated lead arranger ( the “Arranger”);

 

(5)

THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Original
Parties) as lenders (the “Original Lenders”);

 

(6)

UNICREDIT BANK AG as agent of the other Finance Parties (the “Agent”);

 

(7)

UNICREDIT BANK AG as Issuing Bank (as defined below);

 

(8)

UNICREDIT BANK AG as Hedging Bank (as defined below); and

 

(9)

UNICREDIT BANK AG as security agent for the Secured Parties (the “Security
Agent”).

IT IS AGREED as follows:

 

- 1 -



--------------------------------------------------------------------------------

SECTION 1

INTERPRETATION

 

1.

DEFINITIONS AND INTERPRETATION

 

1.1

Definitions

In this Agreement:

“Accession Letter” means a document substantially in the form set out in
Schedule 5 (Form of Accession Letter).

“Acquisition” means the purchase by MTP and ZPR of the Friesau facilities for an
aggregate amount of (i) EUR 52,000,000 in relation to the acquisition of the
sawmill (and related assets) by MTP, (ii) EUR 6,000,000 in relation to the
acquisition of real estate by ZPR and (iii) additional defined working capital
items, in each case pursuant to a purchase agreement dated 21 February 2017
entered into between, inter alios, ZPR, MTP, the Ultimate Parent, Klausner
Holding Deutschland GmbH, Klausner Holz Thüringen GmbH and Klausner Trading
International GmbH.

“Additional Guarantor” means a company which becomes an Additional Guarantor in
accordance with Clause 25.2 (Changes to the Obligors).

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Availability Period” means the period from and including the date of this
Agreement to and including the date falling one (1) month before the Termination
Date.

“Available Commitment” means a Lender’s Commitment minus:

 

  (a)

the amount of its participation in any outstanding Utilisations; and

 

  (b)

in relation to any proposed Utilisation, the amount of its participation in any
Utilisations that are due to be made on or before the proposed Utilisation Date,

other than that Lender’s participation in any Utilisations that are due to be
repaid or prepaid on or before the proposed Utilisation Date.

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

“Break Costs” means the amount (if any) by which:

 

  (a)

the interest which a Lender should have received for the period from the date of
receipt of all or any part of its participation in a Loan or Unpaid Sum to the
last day of the current Interest Period in respect of that Loan or Unpaid Sum,
had the principal amount or Unpaid Sum received been paid on the last day of
that Interest Period;

 

- 2 -



--------------------------------------------------------------------------------

exceeds:

 

  (b)

the amount which that Lender would be able to obtain by placing an amount equal
to the principal amount or Unpaid Sum received by it on deposit with a leading
bank for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Munich and which is a TARGET Day.

“Code” means the US Internal Revenue Code of 1986.

“Change of Control” means if:

 

  (a)

the Ultimate Parent ceases to Control the Parent;

 

  (b)

the Ultimate Parent ceases to Control the Borrowers; or

 

  (c)

any other person or group of persons acting in concert gains direct or indirect
Control of the Ultimate Parent, the Parent and the Borrowers (or any of them),

and for the purposes of this definition, “acting in concert” means, a group of
persons who, pursuant to an agreement or understanding (whether formal or
informal), actively co-operate, through the acquisition of shares or partnership
interests in a person, either directly or indirectly, to obtain or consolidate
Control of such person.

“Charged Property” means all of the assets of the Obligors which from time to
time are, or are expressed to be, the subject of the Transaction Security.

“Control” means the direct or indirect power (whether by way of ownership of
shares, proxy, contract, agency or otherwise) to:

 

  (a)

cast, or control the casting of, 51 per cent. or more of the maximum number of
votes that might be cast at a general meeting of such body corporate or another
entity; or

 

  (b)

appoint or remove all, or the majority, of the partners, directors, management
board members, or other equivalent officers of such body corporate; and/or

the holding of 51 per cent. or more of the issued share capital of such body
corporate or holding the post of managing partner of a limited partnership or
legal partnership (excluding any part of that issued share capital that carries
no right to participate beyond a specified amount in a distribution of either
profits or capital) and “Controlled” shall be construed accordingly.

 

- 3 -



--------------------------------------------------------------------------------

“Commitment” means:

 

  (a)

in relation to an Original Lender, the amount set opposite its name under the
heading “Commitment” in Part II of Schedule 1 (The Original Parties) and the
amount of any other Commitment transferred to it under this Agreement; and

 

  (b)

in relation to any other Lender, the amount of any Commitment transferred to it
under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 7 (Form of Compliance Certificate).

“Confidential Information” means all information relating to the Borrowers, any
Obligor, the Group, the Mercer Group, the Finance Documents or the Facility of
which a Finance Party becomes aware in its capacity as, or for the purpose of
becoming, a Finance Party or which is received by a Finance Party in relation
to, or for the purpose of becoming a Finance Party under, the Finance Documents
or the Facility from either:

 

  (a)

any member of the Group or the Mercer Group or any of its advisers; or

 

  (b)

another Finance Party, if the information was obtained by that Finance Party
directly or indirectly from any member of the Group or any of its advisers,

in whatever form, and includes information given orally and any document,
electronic file or any other way of representing or recording information which
contains or is derived or copied from such information but excludes:

 

  (i)

information that:

 

  (A)

is or becomes public information other than as a direct or indirect result of
any breach by that Finance Party of Clause 39 (Confidential Information); or

 

  (B)

is identified in writing at the time of delivery as non-confidential by any
member of the Group or any of its advisers; or

 

  (C)

is known by that Finance Party before the date the information is disclosed to
it in accordance with paragraphs (a) or (b) above or is lawfully obtained by
that Finance Party after that date, from a source which is, as far as that
Finance Party is aware, unconnected with the Group and which, in either case, as
far as that Finance Party is aware, has not been obtained in breach of, and is
not otherwise subject to, any obligation of confidentiality; and

 

  (ii)

any Funding Rate.

 

- 4 -



--------------------------------------------------------------------------------

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in a recommended form of the LMA as set out in Schedule 9 (LMA Form of
Confidentiality Undertaking) or in any other form agreed between the Borrowers
and the Agent.

“Dangerous Substance” means any chemical, biological, industrial, toxic,
contaminant, explosive, radioactive, hazardous or dangerous emissions, noise and
any natural or artificial substance (in whatever form) including asbestos, oil,
petroleum, warfare agents (Kampfstoffe) other waste and any genetically modified
organism the generation, transportation, storage, treatment, use or disposal of
which (whether alone or in combination with any other substance) gives rise to a
risk of causing harm to man or any other living organism or damaging the
Environment or public health or welfare at any site owned, leased, occupied or
used by any member of the Group or requires remediation under Environmental Law,
in each case including any controlled, special, hazardous, toxic, radioactive or
dangerous waste.

“Default” means an Event of Default or any event or circumstance specified in
Clause 24 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

“Disruption Event” means either or both of:

 

  (a)

a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facility (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 

  (b)

the occurrence of any other event which results in a disruption (of a technical
or systems-related nature) to the treasury or payments operations of a Party
preventing that, or any other Party:

 

  (i)

from performing its payment obligations under the Finance Documents; or

 

  (ii)

from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

“Distribution” has the meaning given to such term in the Shareholders’
Undertaking Agreement.

 

- 5 -



--------------------------------------------------------------------------------

“Domination Agreement” means the domination and profit and loss absorption
agreement (Beherrschungs- und Gewinnabführungsvertrag) entered into on 7 May
1999 between ZPR Logistik GmbH (as the dominated company (beherrschte
Gesellschaft)) and ZPR.

“Environment” means all, or any of, the following media: the air (including the
air within buildings and the air within other natural or man-made structures
above or below ground, such as soil-vapour), water (including ground and surface
water, coastal or inland waters, aquifers, leachates, pipes, drains and sewers)
and land (including buildings and other structures in, on or under it and any
surface and sub-surface soil) and human health or safety, living organism and
ecological systems.

“Environmental Claim” means any claim by any person:

 

  (a)

in respect of any loss or liability suffered or incurred by that person as a
result of or in connection with any violation of Environmental Law; or

 

  (b)

that arises as a result of or in connection with Environmental Contamination and
that could give rise to any remedy or penalty (whether interim or final) that
may be enforced or assessed by private or public legal action or administrative
order or proceedings.

“Environmental Contamination” means each of the following and their
consequences:

 

  (a)

any release, discharge, emission, leakage or spillage of any Dangerous Substance
at or from any site owned, leased, occupied or used by any member of the Group
into any part of the Environment; or

 

  (b)

any accident, fire, explosion or sudden event at any site owned, leased,
occupied or used by any member of the Group which is directly or indirectly
caused by or attributable to any Dangerous Substance; or

 

  (c)

any other pollution of the Environment,

other than those in compliance with Environmental Law or any Environmental
Permit, as the case may be.

“Environmental Law” means all regulations, agreements with the authorities and
the like having legal effect in Germany concerning the protection of, or the
prevention of damage to, human health, the Environment, the conditions of the
work place or the generation, transportation, storage, treatment or disposal of
Dangerous Substances or the regulation or control of Dangerous Substances or
Environmental Contamination or the provision of remedies in relation to harm or
damage to the Environment, plus the applicable World Bank Environmental Health
and Safety Guidelines.

“Environmental Permits” means any permit, licence, consent, approval and other
authorisation and the filing of any notification, report or assessment required
under any Environmental Law for the operation of the business of any member of
the Group conducted on or from the properties owned, leased, occupied or used by
the relevant member of the Group.

 

- 6 -



--------------------------------------------------------------------------------

“EURIBOR” means, in relation to any Loan:

 

  (a)

the applicable Screen Rate as of the Specified Time for euro and for a period
equal in length to the Interest Period of that Loan; or

 

  (b)

if no Screen Rate is available for the Interest Rate Period of that Loan, as
otherwise determined pursuant to Clause 12.1 (Unavailability of Screen Rate),

and if, in either case, that rate is less than zero, EURIBOR shall be deemed to
be zero.

“Event of Default” means any event or circumstance specified as such in
Clause 24 (Events of Default).

“Existing Indebtedness” means any Financial Indebtedness of the Group set out in
Schedule 9 (Existing Indebtedness).

“Existing Letters of Credit” means the letters of credit under the Existing
Revolving Facility outstanding on the date of this Agreement and which are
listed in Schedule 8 (Existing Letters of Credit).

“Existing Revolving Facility” means the revolving credit facility agreement,
dated 9 August 2009 as amended by certain amendment agreements dated 23 October
2012 and 5 February 2016 (and as further amended, supplemented or otherwise
modified from time to time), entered into between, inter alios, ZPR as original
borrower, the Parent as original guarantor, UniCredit Bank AG (formerly
Bayerische Hypo- und Vereinsbank AG) as arranger, agent, security agent, issuing
bank and original lender and others.

“Existing Security” means the Security of the Group set out in Schedule 8
(Existing Security).

“Expiry Date” means, for a Letter of Credit, the last day of its Term.

“Facility” means the revolving loan facility made available under this Agreement
as described in Clause 2 (The Facility).

“Facility Office” means, in respect of a Lender or the Issuing Bank, the office
or offices notified by that Lender or Issuing Bank to the Agent in writing on or
before the date it becomes a Lender or the Issuing Bank (or, following that
date, by not less than five (5) Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement.

“FATCA” means:

 

  (a)

sections 1471 to 1474 of the Code or any associated regulations;

 

  (b)

any treaty, law or regulation of any other jurisdiction, or relating to an
intergovernmental agreement between the US and any other jurisdiction, which (in
either case) facilitates the implementation of any law or regulation referred to
in paragraph (a) above; or

 

- 7 -



--------------------------------------------------------------------------------

  (c)

any agreement pursuant to the implementation of any treaty, law or regulation
referred to in paragraphs (a) or (b) above with the US Internal Revenue Service,
the US government or any governmental or taxation authority in any other
jurisdiction.

“FATCA Application Date” means:

 

  (a)

in relation to a “withholdable payment” described in section 1473(1)(A)(i) of
the Code (which relates to payments of interest and certain other payments from
sources within the US), 1 July 2014;

 

  (b)

in relation to a “withholdable payment” described in section 1473(1)(A)(ii) of
the Code (which relates to “gross proceeds” from the disposition of property of
a type that can produce interest from sources within the US), 1 January 2019; or

 

  (c)

in relation to a “passthru payment” described in section 1471(d)(7) of the Code
not falling within paragraphs (a) or (b) above, 1 January 2019,

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

“Fee Letter” means:

 

  (a)

any letter or letters dated on or about the date of this Agreement between the
Arranger, Agent or Security Agent and each of the Borrowers setting out any of
the fees referred to in Clause 13 (Fees); and

 

  (b)

any agreement setting out fees payable to a Finance Party referred to in Clause
13.4 (Fees payable in respect of Letters of Credit).

“Finance Document” means this Agreement, the Shareholders’ Undertaking
Agreement, the Security Documents, the Release Agreement, any Hedging Agreement,
any Fee Letter, any Accession Letter, any Resignation Letter and any other
document designated as such by the Agent and the Borrowers.

“Finance Party” means the Agent, the Arranger, the Security Agent, the Issuing
Bank, the Hedging Bank or a Lender.

“Financial Indebtedness” means (without any duplication) any indebtedness for or
in respect of:

 

  (a)

moneys borrowed;

 

  (b)

any amount raised by acceptance under any acceptance credit facility;

 

- 8 -



--------------------------------------------------------------------------------

  (c)

any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 

  (d)

the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with GAAP, be treated as a balance sheet liability
(other than any liability in respect of a lease or hire purchase contract which
would, in accordance with GAAP in force prior to 1 January 2019, have been
treated as an operating lease);

 

  (e)

receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

  (f)

any amount raised under any other transaction (including any forward sale or
purchase agreement) of a type not referred to in any other paragraph of this
definition having the commercial effect of a borrowing;

 

  (g)

any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value (or, if any
actual amount is due as a result of the termination or close-out of that
derivative transaction, that amount) shall be taken into account);

 

  (h)

any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

 

  (i)

any amount raised by the issue of shares redeemable by the holder of such shares
prior to the expiry of the Termination Date; and

 

  (j)

the amount of any liability in respect of any guarantee or indemnity for any of
the items referred to in paragraphs (a) to (i) above.

“Funding Rate” means any individual rate notified by a Lender to the Agent
pursuant to paragraph (a)(ii) of Clause 12.3 (Cost of funds).

“GAAP” means generally accepted accounting principles in Germany.

“German Obligor” means any Obligor incorporated or established (as the case may
be) in the Federal Republic of Germany.

“Group” means ZPR and its Subsidiaries and MTP and its Subsidiaries each for the
time being and “member of the Group” shall be construed accordingly.

“Guarantor” means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 25.2 (Changes to the
Obligors).

“Hedging Agreements” means the English law governed ISDA Master Agreement or the
German law governed German Master Framework Agreement in its applicable form
together with its annexes and schedules) including any supplemental agreement,
confirmation, schedule or other agreement in agreed form that may to be entered
into by any of the Borrowers and the Hedging Bank (if any) for the purpose of
hedging the types of liabilities and/or risks in relation to the Facility.

 

- 9 -



--------------------------------------------------------------------------------

“Hedging Bank” means UniCredit Bank AG.

“Hedging Pledge Agreement MTP” means the pledge agreement regarding claims under
the Hedging Agreements dated on or about the date of this Agreement and entered
into between MTP as pledgor and the Security Agent as pledgee.

“Hedging Pledge Agreement ZPR” means the pledge agreement regarding claims under
the Hedging Agreements dated on or about the date of this Agreement and entered
into between ZPR as pledgor and the Security Agent as pledgee.

“Holding Company” means, in relation to a person, any other person in respect of
which it is a Subsidiary.

“Insurances” means any and all of the contracts of insurance and reinsurance
that each Borrower is required to procure and maintain pursuant to the terms
hereof.

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 11 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 10.3 (Default interest and lump
sum damages).

“Interpolated Screen Rate” means, in relation to any Loan, the rate (rounded to
the same number of decimal places as the two relevant Screen Rates) which
results from interpolating on a linear basis between:

 

  (a)

the applicable Screen Rate for the longest period (for which that Screen Rate is
available) which is less than the Interest Period of that Loan; and

 

  (b)

the applicable Screen Rate for the shortest period (for which that Screen Rate
is available) which exceeds the Interest Period of that Loan,

each as of the Specified Time for that Loan.

“Issuing Bank” means each Party identified above as an issuing bank and any
Party which has become an Issuing Bank pursuant to Clause 6.7 (Appointment of
additional Issuing Banks) (and if there is more than one such Party, such
Parties shall be referred to, whether acting individually or together, as the
“Issuing Bank”) provided that, in respect of a Letter of Credit issued or to be
issued pursuant to the terms of this Agreement, the “Issuing Bank” shall be the
Issuing Bank which has issued or has been requested to issue that Letter of
Credit.

“Joint Venture” means any joint venture entity, whether a company,
unincorporated firm, undertaking, association, joint venture or partnership
(limited or otherwise) or any other entity.

“Lender” means:

 

  (a)

any Original Lender; and

 

  (b)

any bank, financial institution, trust, fund or other entity which has become a
Party in accordance with Clause 25 (Changes to the Lenders),

 

- 10 -



--------------------------------------------------------------------------------

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

“Letter of Credit” means a letter of credit or any guarantee, indemnity or other
instrument in a form requested by a Borrower and agreed by the Agent (with the
prior consent of the Majority Lenders) and the Issuing Bank.

“LMA” means the Loan Market Association.

“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 65% of the Total Commitments (or, if the Total Commitments have been
reduced to zero, aggregated more than 65% of the Total Commitments immediately
prior to the reduction).

“Margin” means 2.95 per cent. per annum.

“Material Adverse Effect” means an event, occurrence or condition which has a
material adverse effect (as compared with the situation which would have
prevailed but for such events, occurrence or condition) on:

 

  (a)

the business, operations, property and financial condition of the Group taken as
a whole;

 

  (b)

the ability of any Borrower to perform any of its obligations under the Finance
Documents; or

 

  (c)

the validity or enforceability of the Finance Documents.

“Mercer Group” means the Ultimate Parent and its Subsidiaries for the time being
and “member of the Mercer Group” shall be construed accordingly.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a)

(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one, or if there is not, on the
immediately preceding Business Day;

 

  (b)

if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 

  (c)

if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

The above rules will only apply to the last Month of any period.

 

- 11 -



--------------------------------------------------------------------------------

“MTP Account Pledge Agreement” means the account pledge agreement
(Kontenverpfändungsvertrag) dated on or about the date of this Agreement and
entered into between MTP as pledgor, the Security Agent as pledgee.

“MTP Assignment Agreement” means the assignment agreement (Abtretungsvertrag)
dated on or about the date of this Agreement and entered into between MTP as
assignor and the Security Agent as assignee.

“MTP Security Transfer Agreement” means the security transfer agreement
(Sicherungsübereignungsvertrag) dated on or about the date of this Agreement and
entered into between MTP as transferor and the Security Agent as transferee.

“New Lender” has the meaning given to that term in Clause 25 (Changes to the
Lenders).

“Obligor” means a Borrower or a Guarantor.

“Original Financial Statements” means:

 

  (a)

in relation to the Ultimate Parent, the audited consolidated financial
statements of the Mercer Group for the financial year ended 2016; and

 

  (b)

in relation to ZPR, its unaudited financial statements for its financial year
ended 2016.

“Original Jurisdiction” means, in relation to an Obligor, the jurisdiction under
whose laws that Obligor is incorporated as at the date of this Agreement or, in
the case of an Additional Guarantor, as at the date on which that Additional
Guarantor becomes Party as a Guarantor.

“Original Obligor” means a Borrower or an Original Guarantor.

“Parent” means DZ Holding GmbH, a limited liability company (Gesellschaft mit
beschränkter Haftung) incorporated under the laws of the Federal Republic of
Germany having its business address at Hauptstrasse 16, 07366 Blankenstein,
Federal Republic of Germany and registered with the local court (Amtsgericht) of
Jena with registration number HRB 210435.

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Party” means a party to this Agreement.

“Permitted Encumbrances” means:

 

  (a)

the Existing Security until it is discharged pursuant to the terms of the
Release Agreement;

 

  (b)

any lien arising by operation of law or in the ordinary course of trading;

 

- 12 -



--------------------------------------------------------------------------------

  (c)

any Security arising by operation of any retention of title agreement entered
into in the ordinary course of trading;

 

  (d)

any Security over assets in connection with lease agreements having an aggregate
contract value of EUR 10,000,000 in respect of each Borrower at any time;

 

  (e)

any Security over or affecting any asset acquired by a member of the Group after
the date of this Agreement if:

 

  (i)

the Security was not created in contemplation of the acquisition of that asset
by a member of the Group;

 

  (ii)

the principal amount secured has not been increased in contemplation of, or
since the acquisition of that asset by a member of the Group; and

 

  (iii)

the Security is removed or discharged within 180 days of the date of acquisition
of such asset;

 

  (f)

any Security over or affecting any asset of any company which becomes a member
of the Group after the date of this Agreement, where the Security is created
prior to the date on which that company becomes a member of the Group, if:

 

  (i)

the Security was not created in contemplation of the acquisition of that
company;

 

  (ii)

the principal amount secured has not increased in contemplation of or since the
acquisition of that company; and

 

  (iii)

the Security is removed or discharged within 180 days of that company becoming a
member of the Group;

 

  (g)

any security securing Hedging Agreements;

 

  (h)

any liens for taxes or arising as a result of litigation or legal proceedings
that are being contested in good faith by appropriate proceedings;

 

  (i)

any Transaction Security;

 

  (j)

any Security securing any Financial Indebtedness permitted in accordance with
paragraph (e) of the definition of Permitted Indebtedness; and/or

 

  (k)

other liens on assets that were not incurred in connection with Financial
Indebtedness and that do not in the aggregate materially adversely affect the
value of the said assets or materially impair their use in the ordinary course
of business.

“Permitted Indebtedness” means any:

 

  (a)

Existing Financial Indebtedness;

 

- 13 -



--------------------------------------------------------------------------------

  (b)

until the date on which each of the conditions specified in Clause 4.1 (Initial
conditions precedent) have been satisfied or waived by the Agent, the Existing
Revolving Facility;

 

  (c)

Financial Indebtedness incurred under, or as expressly permitted by, the
Transaction Documents;

 

  (d)

Financial Indebtedness incurred under the hedging transactions contemplated and
documented by the Hedging Agreements;

 

  (e)

Financial Indebtedness incurred as Subordinated Debt by any Borrower, or if made
available to any other Obligor than the Borrowers, to the extent on-lent or
otherwise passed on to any Borrower, which is legally and structurally
subordinated to any liabilities (including contingent liabilities) of the
Borrowers and the relevant Obligor under the Finance Documents in accordance
with the Shareholders’ Undertaking Agreement;

 

  (f)

Financial Indebtedness incurred by the Borrowers (or any of them) in the
ordinary course of business which does not exceed an aggregate amount in respect
of the Borrowers (calculated on a combined basis) of EUR35,000,000 (or the
equivalent in any other currency) at any time; and

 

  (g)

any other Financial Indebtedness permitted by the Majority Lenders from time to
time.

“Permitted Transaction” means:

 

  (a)

the Acquisition;

 

  (b)

any transaction contemplated by the Domination Agreement (including the
termination of the Domination Agreement);

 

  (c)

transactions (other than the granting or creation of Security or the incurring
or permitting to subsist of Financial Indebtedness) conducted in the ordinary
course of business (including with respect to affiliates on an arm’s length
basis); and

 

  (d)

any other disposal required, Financial Indebtedness incurred, guarantee,
indemnity or Security given, or other transaction arising, under the Finance
Documents or as permitted by the Majority Lenders.

“Purchase Agreement” means the purchase agreement dated 21 February 2017 in
relation to the Acquisition.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two TARGET Days before the first day of that period, unless
market practice differs in the Relevant Market, in which case the Quotation Day
will be determined by the Agent in accordance with market practice in the
Relevant Market (and if quotations would normally be given on more than one day,
the Quotation Day will be the last of those days).

 

- 14 -



--------------------------------------------------------------------------------

“Reduction Date” means any days on which a prepayment or cancellation in
accordance with Clause 9 (Prepayment and cancellation) is to occur, but if any
of those dates is not a Business Day, then that Reduction Date shall be deemed
to be the immediately succeeding Business Day.

“Reduction Instalment” means the aggregate amount to be repaid or cancelled on
any Reduction Date.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks:

 

  (a)

(other than where paragraph (b) below applies) as the rate at which the relevant
Reference Bank believes one prime bank is quoting to another prime bank for
interbank term deposits in euro within the Participating Member States for the
relevant period; or

 

  (b)

if different, as the rate (if any and applied to the relevant Reference Bank and
the relevant period) which contributors to the Screen Rate are asked to submit
to the relevant administrator.

“Reference Banks” means UniCredit Bank AG or such other entities as may be
appointed by the Agent in consultation with the Borrowers.

“Related Fund” in relation to a fund (the “first fund”), means a fund which is
managed or advised by the same investment manager or investment adviser as the
first fund or, if it is managed by a different investment manager or investment
adviser, a fund whose investment manager or investment adviser is an Affiliate
of the investment manager or investment adviser of the first fund.

“Release Agreement” means the release agreement dated on or about the date of
this Agreement and entered into between ZPR and MTP as security grantors and the
Security Agent in connection with the release of certain Existing Security.

“Relevant Jurisdiction” means:

 

  (a)

the Original Jurisdiction of each Obligor and the jurisdiction of incorporation
of each other member of the Group; and

 

  (b)

the jurisdiction where any asset subject to or intended to be subject to the
Transaction Security is situated.

“Relevant Market” means the European interbank market.

“Renewal Request” means a written notice delivered to the Agent in accordance
with Clause 6.6 (Renewal of a Letter of Credit).

“Repeating Representations” means each of the representations set out in Clause
20.1 (Status), Clause 20.2 (Binding obligations), Clause 20.3 (Non-conflict with
other obligations), Clause 20.4 (Power and authority), Clause 20.5 (Validity and
admissibility in evidence), Clause 20.6 (Governing law and enforcement), Clause
20.9 (No default), Clause 20.10 (No misleading information), Clause 20.11
(Financial Statements), Clause 20.12 (Pari passu ranking) and Clause 20.15 (Good
title to assets).

 

- 15 -



--------------------------------------------------------------------------------

“Representative” means any delegate, agent, manager, administrator, nominee,
attorney, trustee or custodian.

“Resignation Letter” means a letter substantially in the form set out in
Schedule 6 (Form of Resignation Letter).

“Rollover Loan” means one or more Loans:

 

  (a)

made or to be made on the same day that (i) a maturing Loan is due to be repaid;
or (ii) a demand by the Agent pursuant to a drawing in respect of a Letter of
Credit is due to be met;

 

  (b)

the aggregate amount of which is equal to or less than the amount of the
maturing Loan or the relevant claim in respect of that Letter of Credit; and

 

  (c)

made or to be made to the same Borrower for the purpose of : (i) refinancing
that maturing Loan; or (ii) satisfying the relevant claim in respect of that
Letter of Credit.

“Screen Rate” means the euro interbank offered rate administered by the European
Money Markets Institute (or any other person which takes over the administration
of that rate) for the relevant period displayed (before any correction,
recalculation or republication by the administrator) on page EURIBOR01 of the
Thomson Reuters screen (or any replacement Thomson Reuters page which displays
that rate) or on the appropriate page of such other information service which
publishes that rate from time to time in place of Thomson Reuters. If such page
or service ceases to be available, the Agent may specify another page or service
displaying the relevant rate after consultation with the Borrowers.

“Secured Obligations” means all present and future obligations and liabilities
at any time due, owing or incurred by any Obligor to any Secured Party under the
Finance Documents, whether actual or contingent and whether incurred solely or
jointly and as principal or surety or in any other capacity.

“Secured Parties” means the Security Agent, the Agent, the Hedging Bank, each
Issuing Bank, each Lender and the Arranger from time to time party to this
Agreement.

“Security” means a mortgage, charge, land charge (Grundschuld), pledge, lien,
assignment, transfer for security purposes, extended retention of title
arrangements (verlängerter Eigentumsvorbehalt) or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Security Documents” means each of:

 

  (a)

the ZPR Account Pledge Agreement;

 

  (b)

the MTP Account Pledge Agreement,

 

- 16 -



--------------------------------------------------------------------------------

  (c)

the ZPR Assignment Agreement;

 

  (d)

the MTP Assignment Agreement;

 

  (e)

the ZPR Security Transfer Agreement;

 

  (f)

the MTP Security Transfer Agreement;

 

  (g)

the Hedging Pledge Agreement MTP;

 

  (h)

the Hedging Pledge Agreement ZPR; and

 

  (i)

any other document entered into by any Obligor creating or expressed to create
any Security over all or any part of its assets in respect of the obligations of
any of the Obligors under any of the Finance Documents.

“Shareholder Distribution Account MTP” means the account named “Shareholder
Distribution Account MTP” held by MTP with UniCredit Bank AG.

“Shareholder Distribution Accounts” means the Shareholder Distribution Account
MTP and the Shareholder Distribution Account ZPR.

“Shareholder Distribution Account ZPR” means the account named “Shareholder
Distribution Account ZPR” held by ZPR with UniCredit Bank AG.

“Shareholder Loan Agreements” means:

 

  (a)

the shareholder loan agreement in the agreed form for the aggregate amount of
EUR 34,000,000 entered into on or about March 27, 2017 between the Ultimate
Parent as lender and MTP as the borrower; and

 

  (b)

any other document, entered into on substantially the same terms as the
Shareholder Loan Agreement and agreed to be a “Shareholder Loan Agreement” by
both the Agent and a Borrower.

“Shareholders’ Undertaking Agreement” means the shareholders’ undertaking
agreement dated 19 August 2009 as amended and restated by an amendment and
restatement agreement dated on or about the same date of this Agreement entered
into between, inter alios, the Agent, the Security Agent, the Parent, the
Ultimate Parent and the Borrowers.

“Specified Time” means a day or time determined in accordance with Schedule 11
(Timetables).

 

- 17 -



--------------------------------------------------------------------------------

“Subordinated Debt” means any debt incurred by a member of the Group pursuant to
a Shareholder Loan Agreement including interest and accrued interest.

“Subsidiary” means a subsidiary within the meaning of sections 15 - 17 Stock
Corporation Act (Aktiengesetz).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

“TARGET Day” means any day on which TARGET2 is open for the settlement of
payments in euro.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Term” means each period determined under this Agreement for which the Issuing
Bank is under a liability under a Letter of Credit.

“Termination Date” means the date falling five (5) years after the date of this
Agreement.

“Total Commitments” means the aggregate of the Commitments, being EUR 70,000,000
at the date of this Agreement.

“Transaction Documents” means the Finance Documents, the Shareholder Loan
Agreements, the Domination Agreement and any other document agreed to be a
“Transaction Document” by both the Agent and the Borrowers.

“Transaction Security” means the Security created or expressed to be created in
favour of the Security Agent and/or the Secured Parties (or any of them)
pursuant to the Security Documents.

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 4 (Form of Transfer Certificate) or any other form agreed between the
Agent and the Borrowers.

“Transfer Date” means, in relation to an assignment and transfer by way of
assumption of contract (Vertragsübernahme) pursuant to Clause 25.5 (Procedure
for assignment and transfer by way of assumption of contract
(Vertragsübernahme)), the later of:

 

  (a)

the proposed Transfer Date specified in the Transfer Certificate; and

 

  (b)

the date on which the Agent executes the Transfer Certificate.

“Treasury Transactions” means any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price.

 

- 18 -



--------------------------------------------------------------------------------

“Ultimate Parent” means Mercer International Inc. a corporation organised under
the laws of the State of Washington, United States of America, having its office
at Suite 1120, 700 West Pender Street, Vancouver, British Columbia, Canada
V6C 1G8.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“U.S. GAAP” means generally accepted accounting principles in the United States
of America.

“Utilisation” means a Loan or a Letter of Credit.

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made or the relevant Letter of Credit is to be issued.

“Utilisation Request” means a notice substantially in the form set out in
Schedule 3 (Requests).

“VAT” means:

 

  (a)

any tax imposed in compliance with the Council Directive of 28 November 2006 on
the common system of value added tax (EC Directive 2006/112); and

 

  (b)

any other tax of a similar nature, whether imposed in a member state of the
European Union in substitution for, or levied in addition to, such tax referred
to in paragraph (a) above, or imposed elsewhere.

“ZPR Account Pledge Agreement” means the account pledge agreement
(Kontenverpfändungsvertrag) dated on or about the date of this Agreement and
entered into between ZPR as pledgor, the Security Agent as pledgee.

“ZPR Assignment Agreement” means the assignment agreement (Abtretungsvertrag)
dated on or about the date of this Agreement and entered into between ZPR as
assignor and the Security Agent as assignee.

“ZPR Security Transfer Agreement” means the security transfer agreement
(Sicherungsübereignungsvertrag) dated on or about the date of this Agreement and
entered into between ZPR as transferor and the Security Agent as transferee.

 

1.2

Construction

 

  (a)

Unless a contrary indication appears any reference in this Agreement to:

 

  (i)

the “Agent”, the “Arranger”, the “Security Agent”, any “Finance Party”, any
“Issuing Bank”, any “Secured Party”, any “Lender”, any “Obligor” or any “Party”
shall be construed so as to include its successors in title, permitted assigns
and permitted transferees to, or of, its rights and/or obligations under the
Finance Documents and, in the case of the Security Agent, any person for the
time being appointed as Security Agent or Security Agents in accordance with
this Agreement;

 

- 19 -



--------------------------------------------------------------------------------

  (ii)

“assets” includes present and future properties, revenues and rights of every
description;

 

  (iii)

“director” includes any statutory legal representative(s) (organschaftlicher
Vertreter) of a person pursuant to the laws of its jurisdiction of
incorporation, including but not limited to, in relation to a person
incorporated or established in Germany, a managing director (Geschäftsführer) or
member of the board of directors (Vorstand);

 

  (iv)

a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended, replaced or restated;

 

  (v)

a “group of Lenders” includes all the Lenders;

 

  (vi)

“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

  (vii)

the “Interest Period” of a Letter of Credit shall be construed as a reference to
the Term of that Letter of Credit;

 

  (viii)

a Lender’s “participation” in relation to a Letter of Credit shall be construed
as a reference to the relevant amount that is or may be payable by a Lender in
relation to that Letter of Credit;

 

  (ix)

a “person” includes any individual, firm, company, corporation, government,
state or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);

 

  (x)

a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or of any
regulatory, self-regulatory or other authority or organisation;

 

  (xi)

a Utilisation made or to be made to a Borrower includes a Letter of Credit
issued on its behalf;

 

  (xii)

a provision of law is a reference to that provision as amended or re-enacted;
and

 

  (xiii)

a time of day is a reference to Munich time.

 

  (b)

The determination of the extent to which a rate is “for a period equal in
length” to an Interest Period shall disregard any inconsistency arising from the
last day of that Interest Period being determined pursuant to the terms of this
Agreement.

 

- 20 -



--------------------------------------------------------------------------------

  (c)

Section, Clause and Schedule headings are for ease of reference only.

 

  (d)

Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 

  (e)

Unless a contrary indication appears, when an obligation is stated to be an
obligation of the Borrowers, each Borrower shall be jointly and severally
(gesamtschuldnerisch) responsible for such obligation.

 

  (f)

A Default or an Event of Default is “continuing” if it has not been remedied or
waived.

 

  (g)

A Borrower providing “cash cover” for a Letter of Credit means a Borrower paying
an amount in the currency of the Letter of Credit to an interest-bearing account
in the name of the Borrower and the following conditions being met:

 

  (i)

the account is with the Issuing Bank for which that cash cover is to be
provided;

 

  (ii)

until no amount is or may be outstanding under that Letter of Credit withdrawals
from the account may only be made to pay the relevant Finance Party amounts due
and payable to it under this Agreement in respect of that Letter of Credit ; and

 

  (iii)

the Borrower has executed a security document, in form and substance
satisfactory to the Issuing Bank with which that account is held, creating a
first ranking security interest over that account.

 

  (h)

A Borrower “repaying” or “prepaying” a Letter of Credit means:

 

  (i)

that Borrower providing cash cover for that Letter of Credit;

 

  (ii)

the maximum amount payable under the Letter of Credit being reduced or cancelled
in accordance with its terms; or

 

  (iii)

the Issuing Bank being satisfied that it has no further liability under that
Letter of Credit,

and the amount by which a Letter of Credit is repaid or prepaid under paragraphs
(i) and (ii) above is the amount of the relevant cash cover, reduction or
cancellation.

 

  (i)

An amount borrowed includes any amount utilised by way of Letter of Credit.

 

  (j)

A Lender funding its participation in a Utilisation includes a Lender
participating in a Letter of Credit.

 

  (k)

Amounts outstanding under this Agreement include amounts outstanding under or in
respect of any Letter of Credit.

 

- 21 -



--------------------------------------------------------------------------------

  (l)

An outstanding amount of a Letter of Credit at any time is the maximum amount
that is or may be payable by the relevant Borrower in respect of that Letter of
Credit at that time.

 

  (m)

A Borrower’s obligation on Utilisations becoming “due and payable” includes the
Borrower repaying any Letter of Credit in accordance with paragraph (h) above.

 

  (n)

Subject to Clause 38.3 (Other exceptions) but otherwise notwithstanding any term
of any Finance Document, the consent of any person who is not a Party is not
required to rescind or vary this Agreement at any time.

 

  (o)

Nothing in this Agreement shall be construed so as to exclude (erlassen) the
liability of any person for its own gross negligence (grobe Fahrlässigkeit)
and/or wilful misconduct (Vorsatz).

 

1.3

Currency symbols and definitions

“€”, “EUR” and “euro” denote the single currency of the Participating Member
States.

 

1.4

English language

This Agreement is made in the English language. For the avoidance of doubt, the
English language version of this Agreement shall prevail over any translation of
this Agreement. However, where a German translation of a word or phrase appears
in the text of this Agreement, the German translation of such word or phrase
shall prevail.

 

1.5

Shareholder Distribution Accounts

Notwithstanding any provision of this Agreement or any other Finance Document to
the contrary, each Borrower, the Agent, the Security Agent and the Lenders agree
that:

 

  (a)

the Shareholder Distribution Accounts shall not be subject to any Transaction
Security from, by or under any Finance Document; and

 

  (b)

nothing herein or in any Finance Document shall restrict, prohibit or otherwise
limit any Borrower from paying, disbursing, transferring or transmitting all or
parts of any moneys or assets in a Shareholder Distribution Account in its
respective sole discretion from time to time and at any time.

 

- 22 -



--------------------------------------------------------------------------------

SECTION 2

THE FACILITY

 

2.

THE FACILITY

 

2.1

The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrowers a euro revolving loan facility in an aggregate amount equal to the
Total Commitments.

 

2.2

Finance Parties’ rights and obligations

 

  (a)

The obligations of each Finance Party under the Finance Documents are several
and do not constitute a joint obligation (Ausschluss der gesamtschuldnerischen
Haftung). Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents. No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

 

  (b)

The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and do not constitute a joint
creditorship (Ausschluss der Gesamtgläubigerschaft) and any debt arising under
the Finance Documents to a Finance Party from an Obligor is, except as otherwise
set out in this Agreement or any other Finance Document, a separate and
independent debt (Ausschluss der gesamtschuldnerischen Haftung) in respect of
which a Finance Party shall be entitled to enforce its rights in accordance with
paragraph (c) below. The rights of each Finance Party include any debt owing to
that Finance Party under the Finance Documents and, for the avoidance of doubt,
any part of a Loan or any other amount owed by an Obligor which relates to a
Finance Party’s participation in the Facility or its role under a Finance
Document (including any such amount payable to the Agent on its behalf) is a
debt owing to that Finance Party by that Obligor.

 

  (c)

A Finance Party may, except as specifically provided in the Finance Documents,
separately enforce its rights under or in connection with the Finance Documents.

 

3.

PURPOSE

 

3.1

Purpose

Each Borrower shall apply all amounts borrowed by it under the Facility towards:

 

  (a)

its general corporate and working capital purposes; and

 

  (b)

financing of working capital purposes in relation to the Acquisition (including
related Acquisition costs, fees and expenses in an amount of up to EUR
2,000,000) in an aggregate amount of up to EUR 10,000,000 in total for both
Borrowers.

 

- 23 -



--------------------------------------------------------------------------------

3.2

Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4.

CONDITIONS OF UTILISATION

 

4.1

Initial conditions precedent

 

  (a)

No Borrower may deliver a Utilisation Request unless the Agent has received all
of the documents and other evidence listed in Part I of Schedule 2 (Conditions
precedent) in form and substance satisfactory to the Agent. The Agent shall
notify the Borrowers and the Lenders promptly upon being so satisfied.

 

  (b)

The Agent shall not be liable for any damages, costs or losses whatsoever as a
result of giving the notice in paragraph (a) above. Without prejudice to
paragraph (a) above, a Borrower may deliver a Utilisation Request prior to the
receipt of a respective notice by the Agent, provided that such Utilisation
Request shall only become effective upon the Agent delivering the notice in
paragraph (a) above.

 

4.2

Further conditions precedent

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) if on the date of the Utilisation Request and on the proposed
Utilisation Date:

 

  (a)

in the case of a Rollover Loan, no Event of Default is continuing or would
result from the proposed Loan and, in the case of any other Loan, no Default is
continuing or would result from the proposed Loan; and

 

  (b)

the Repeating Representations to be made by each Obligor are true in all
material respects.

 

4.3

Maximum number of Loans

A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation ten (10) or more Utilisations would be outstanding.

 

- 24 -



--------------------------------------------------------------------------------

SECTION 3

UTILISATION

 

5.

UTILISATION - LOANS

 

5.1

Delivery of a Utilisation Request

A Borrower may utilise the Facility by delivery to the Agent of a duly completed
Utilisation Request not later than the Specified Time.

 

5.2

Completion of a Utilisation Request for Loans

 

  (a)

Each Utilisation Request for a Loan is irrevocable and will not be regarded as
having been duly completed unless:

 

  (i)

the proposed Utilisation Date is a Business Day within the Availability Period;

 

  (ii)

the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and

 

  (iii)

the proposed Interest Period complies with Clause 11 (Interest Periods).

 

  (b)

Only one Loan may be requested in each Utilisation Request.

 

5.3

Currency and amount

 

  (a)

The currency specified in a Utilisation Request must be euro.

 

  (b)

The amount of the proposed Loan must be an amount which is not more than the
Available Facility and which is a minimum of EUR 1,000,000 (or its equivalent)
or if less, the Available Facility.

 

  (c)

The aggregate amount of Loans outstanding and borrowed by MTP shall not exceed
EUR 45,000,000 at any time.

 

5.4

Lenders’ participation

 

  (a)

If the conditions set out in this Agreement have been met and subject to Clause
8 (Repayment), each Lender shall make its participation in each Loan available
by the Utilisation Date through its Facility Office.

 

  (b)

The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 

  (c)

The Agent shall notify each Lender of the amount of each Loan, the amount of its
participation in that Loan in each case by the Specified Time.

 

- 25 -



--------------------------------------------------------------------------------

5.5

Cancellation of Commitment

 

  (a)

The Commitments which, at that time, are unutilised shall be immediately
cancelled at the end of the Availability Period.

 

6.

UTILISATION - LETTERS OF CREDIT

 

6.1

The Facility

 

  (a)

The Facility may be utilised by way of Letters of Credit.

 

  (b)

Clause 5 (Utilisation - Loans) does not apply to Utilisations by way of Letters
of Credit.

 

  (c)

In determining the amount of the Available Facility and a proposed Letter of
Credit for the purposes of this Agreement, the Available Commitment of a Lender
will be calculated ignoring any cash cover provided for outstanding Letters of
Credit.

 

6.2

Delivery of a Utilisation Request for Letters of Credit

A Borrower may, subject to the Available Commitment of the Lender acting as
Issuing Bank, request a Letter of Credit to be issued by delivery to the Agent
of a duly completed Utilisation Request not later than the Specified Time.

 

6.3

Completion of a Utilisation Request for Letters of Credit

Each Utilisation Request for a Letter of Credit is irrevocable and will not be
regarded as having been duly completed unless:

 

  (a)

it specifies that it is for a Letter of Credit;

 

  (b)

it identifies the Issuing Bank which is to issue the Letter of Credit;

 

  (c)

the proposed Utilisation Date is a Business Day within the Availability Period;

 

  (d)

the currency and amount of the Letter of Credit comply with Clause 6.4 (Currency
and amount);

 

  (e)

the Expiry Date of the Letter of Credit falls on or before the Termination Date;

 

  (f)

the delivery instructions for the Letter of Credit are specified; and

 

  (g)

the identity of the beneficiary and the purpose of the Letter of Credit are
approved by the Agent and the Issuing Bank.

 

6.4

Currency and amount

 

  (a)

The currency specified in a Utilisation Request must be euro.

 

  (b)

The amount of the proposed Letter of Credit must be such that it is not higher
than the Issuing Bank’s respective Available Commitment.

 

- 26 -



--------------------------------------------------------------------------------

6.5

Issue of Letters of Credit

 

  (a)

If the conditions set out in this Agreement have been met, the Issuing Bank
shall issue the Letter of Credit on the Utilisation Date.

 

  (b)

The Issuing Bank will only be obliged to comply with paragraph (a) above if on
the date of the Utilisation Request or Renewal Request and on the proposed
Utilisation Date:

 

  (i)

in the case of a Letter of Credit to be renewed in accordance with Clause 6.6
(Renewal of a Letter of Credit), no Event of Default is continuing or would
result from the proposed Utilisation and, in the case of any other Utilisation,
no Default is continuing or would result from the proposed Utilisation; and

 

  (ii)

the Repeating Representations to be made by each Obligor are true in all
material respects.

 

  (c)

The amount of each Letter of Credit issued will reduce the Commitment of the
Issuing Bank in its capacity as Lender until such Letter of Credit is repaid or
discharged.

 

  (d)

The Agent shall notify the Issuing Bank and each Lender of the details of the
requested Letter of Credit and its participation in that Letter of Credit by the
Specified Time.

 

  (e)

The Issuing Bank has no duty to enquire of any person whether or not any of the
conditions set out in paragraph (b) above have been met. The Issuing Bank may
assume that those conditions have been met unless it is expressly notified to
the contrary by the Agent. The Issuing Bank will have no liability to any person
for issuing a Letter of Credit based on such assumption.

 

  (f)

The Issuing Bank is solely responsible for the form of the Letter of Credit that
it issues. The Agent has no duty to monitor the form of that document.

 

  (g)

Each of the Issuing Bank and the Agent shall provide the other with any
information reasonably requested by the other that relates to a Letter of Credit
and its issue.

 

  (h)

The Issuing Bank may issue a Letter of Credit in the form of a SWIFT message or
other form of communication customary in the relevant market but has no
obligation to issue that Letter of Credit in any particular form of
communication.

 

6.6

Deemed Issuance of Existing Letters of Credit

On the date that each of the conditions specified in Clause 4.1 (Initial
conditions precedent) have been satisfied or waived by the Agent, the Existing
Letters of Credit shall be deemed to have been issued in accordance with Clause
6.5 (Issue of Letters of Credit).

 

- 27 -



--------------------------------------------------------------------------------

6.7

Renewal of a Letter of Credit

 

  (a)

A Borrower may request that any Letter of Credit issued on behalf of that
Borrower be renewed by delivery to the Agent of a Renewal Request in
substantially similar form to a Utilisation Request for a Letter of Credit by
the Specified Time.

 

  (b)

The Finance Parties shall treat any Renewal Request in the same way as a
Utilisation Request for a Letter of Credit.

 

  (c)

The terms of each renewed Letter of Credit shall be the same as those of the
relevant Letter of Credit immediately prior to its renewal, except that:

 

  (i)

its amount may be less than the amount of the Letter of Credit immediately prior
to its renewal; and

 

  (ii)

its Term shall start on the date which was the Expiry Date of the Letter of
Credit immediately prior to its renewal, and shall end on the proposed Expiry
Date specified in the Renewal Request.

 

  (d)

Subject to paragraph (e) below, if the conditions set out in this Agreement have
been met, the Issuing Bank shall amend and re-issue any Letter of Credit
pursuant to a Renewal Request.

 

  (e)

Where a new Letter of Credit is to be issued to replace by way of renewal an
existing Letter of Credit, the Issuing Bank is not required to issue that new
Letter of Credit until the Letter of Credit being replaced has been returned to
the Issuing Bank or the Issuing Bank is satisfied either that it will be
returned to it or otherwise that no liability can arise under it.

 

6.8

Reduction or expiry of Letter of Credit

If the amount of any Letter of Credit is wholly or partially reduced or it is
repaid or prepaid or it expires prior to its Expiry Date, the relevant Issuing
Bank and the Borrower that requested the issue of that Letter of Credit shall
promptly notify the Agent of the details upon becoming aware of them.

 

6.9

Appointment of additional Issuing Banks

Any Lender which has agreed to a Borrower’s request to be an Issuing Bank
pursuant to the terms of this Agreement shall become an Issuing Bank for the
purposes of this Agreement upon notifying the Agent and the relevant Borrower
that it has so agreed to be an Issuing Bank and on making that notification that
Lender shall become bound by the terms of this Agreement as an Issuing Bank.

 

7.

LETTERS OF CREDIT

 

7.1

Immediately payable

If a Letter of Credit or any amount outstanding under a Letter of Credit is
expressed to be immediately payable, the Borrower that requested the issue of
that Letter of Credit shall repay or prepay that amount immediately.

 

- 28 -



--------------------------------------------------------------------------------

7.2

Claims under a Letter of Credit

 

  (a)

Each Borrower irrevocably and unconditionally authorises the Issuing Bank to pay
any claim made or purported to be made under a Letter of Credit requested by it
and which appears on its face to be in order (in this Clause 7, a “claim”).

 

  (b)

The relevant Borrower shall immediately on, or if such payment is being funded
by a Loan, shall, within five (5) Business Days of, demand pay to the Agent for
the Issuing Bank an amount equal to the amount of any claim.

 

  (c)

Each Borrower acknowledges that the Issuing Bank:

 

  (i)

is not obliged to carry out any investigation or seek any confirmation from any
other person before paying a claim; and

 

  (ii)

deals in documents only and will not be concerned with the legality of a claim
or any underlying transaction or any available set-off, counterclaim or other
defence of any person.

 

  (d)

The obligations of a Borrower under this Clause 7 will not be affected by:

 

  (i)

the sufficiency, accuracy or genuineness of any claim or any other document; or

 

  (ii)

any incapacity of, or limitation on the powers of, any person signing a claim or
other document.

 

  (e)

If a Letter of Credit remains outstanding after the Termination Date but has on
or before that date been repaid by way of provision of cash cover as set out in
Clause 1.2(g) (Construction), that Letter of Credit shall be treated as being
outstanding under a bilateral guarantee facility provided by the respective
Issuing Bank, the terms of which (including the fee) are to be set out in a
separate document between the respective Issuing Bank and the Borrower.

 

7.3

Indemnities

 

  (a)

Each Borrower shall immediately on demand indemnify the Issuing Bank against any
cost, loss or liability incurred by the Issuing Bank (otherwise than by reason
of the Issuing Bank’s gross negligence or wilful misconduct) in acting as the
Issuing Bank under any Letter of Credit requested by that Borrower.

 

  (b)

The obligations of each Borrower under this Clause are continuing obligations
and will extend to the ultimate balance of sums payable by the Borrowers in
respect of any Letter of Credit, regardless of any intermediate payment or
discharge in whole or in part.

 

  (c)

The obligations of the Borrowers under this Clause will not be affected by any
act, omission, matter or thing which, but for this Clause, would reduce, release
or prejudice any of its obligations under this Clause (whether or not known to
it or any other person) including:

 

- 29 -



--------------------------------------------------------------------------------

  (i)

any time, waiver or consent granted to, or composition with, any Obligor, any
beneficiary under a Letter of Credit or any other person;

 

  (ii)

the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor or any member of the Group;

 

  (iii)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor, any beneficiary under a Letter of Credit or other person
or any non-presentation or non-observance of any formality or other requirement
in respect of any instrument or any failure to realise the full value of any
security;

 

  (iv)

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor, any beneficiary
under a Letter of Credit or any other person;

 

  (v)

any amendment, novation, supplement, extension, restatement (however fundamental
and whether or not more onerous) or replacement of a Finance Document, any
Letter of Credit or any other document or security including, without
limitation, any change in the purpose of, any extension of, or any increase in,
any facility or the addition of any new facility under any Finance Document or
other document;

 

  (vi)

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document, any Letter of Credit or any other document or
security; or

 

  (vii)

any insolvency or similar proceedings.

 

7.4

Rights of contribution

No Obligor will be entitled to any right of contribution or indemnity from any
Finance Party in respect of any payment it may make under this Clause 7.

 

- 30 -



--------------------------------------------------------------------------------

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

 

8.

REPAYMENT

Repayment of Loans

 

  (a)

Each Borrower which has drawn a Loan shall repay that Loan on the last day of
its Interest Period.

 

  (b)

Without prejudice to each Borrower’s obligation under paragraph (a) above, if:

 

  (i)

one or more Loans are to be made available to a Borrower:

 

  (A)

on the same day that a maturing Loan is due to be repaid by that Borrower; and

 

  (B)

in whole or in part for the purpose of refinancing the maturing Loan; and

 

  (ii)

the proportion borne by each Lender’s participation in the maturing Loan to the
amount of that maturing Loan is the same as the proportion borne by that
Lender’s participation in the new Loans to the aggregate amount of those new
Loans,

the aggregate amount of the new Loans shall, unless that Borrower notifies the
Agent to the contrary in the relevant Utilisation Request, be treated as if
applied in or towards repayment of the maturing Loan so that:

 

  (A)

if the amount of the maturing Loan exceeds the aggregate amount of the new
Loans:

 

  (1)

the relevant Borrower will only be required to make a payment under Clause
31.1(Payments to the Agent) in an amount in the relevant currency equal to that
excess; and

 

  (2)

each Lender’s participation in the new Loans shall be treated as having been
made available and applied by the Borrower in or towards repayment of that
Lender’s participation in the maturing Loan and that Lender will not be required
to make a payment under Clause 31.1 (Payments to the Agent) in respect of its
participation in the new Loans; and

 

  (B)

if the amount of the maturing Loan is equal to or less than the aggregate amount
of the new Loans:

 

  (1)

the relevant Borrower will not be required to make a payment under Clause 31.1
(Payments to the Agent); and

 

- 31 -



--------------------------------------------------------------------------------

  (2)

each Lender will be required to make a payment under Clause 31.1 (Payments to
the Agent) in respect of its participation in the new Loans only to the extent
that its participation in the new Loans exceeds that Lender’s participation in
the maturing Loan and the remainder of that Lender’s participation in the new
Loans shall be treated as having been made available and applied by the Borrower
in or towards repayment of that Lender’s participation in the maturing Loan.

 

9.

PREPAYMENT AND CANCELLATION

 

9.1

Illegality

If, in any applicable jurisdiction, at any time, it is or will become unlawful
for any Lender to perform any of its obligations as contemplated by this
Agreement or to fund, issue or maintain its participation in any Utilisation or
at any time, it is or will become unlawful for any Affiliate of a Lender for
that Lender to do so:

 

  (a)

that Lender shall promptly notify the Agent upon becoming aware of that event;

 

  (b)

upon the Agent notifying the Borrowers, the Available Commitment of that Lender
will be immediately cancelled ; and

 

  (c)

to the extent that the Lender’s participation has not been transferred pursuant
to paragraph (d) of Clause 9.6 (Right of replacement or repayment and
cancellation in relation to a single Lender or Issuing Bank), each Borrower
shall repay that Lender’s participation in the Utilisations made to that
Borrowers on the last day of the Interest Period for each Utilisation occurring
after the Agent has notified the Borrower or, if earlier, the date specified by
the Lender in the notice delivered to the Agent and that Lender’s corresponding
Commitment(s) shall be cancelled in the amount of the participations repaid.

 

9.2

Illegality in relation to Issuing Bank

If at any time it is or will become unlawful for an Issuing Bank to issue or
leave outstanding any Letter of Credit or it becomes unlawful for any Affiliate
of an Issuing Bank for that Issuing Bank to do so, then:

 

  (a)

that Issuing Bank shall promptly notify the Agent upon becoming aware of that
event;

 

  (b)

upon the Agent notifying the Company, the Issuing Bank shall not be obliged to
issue any Letter of Credit;

 

  (c)

the relevant Borrower shall use its reasonable best endeavours to procure the
release of each Letter of Credit issued by that Issuing Bank and outstanding at
such time on or before the date specified by the Issuing Bank in the notice
delivered to the Agent (being no earlier than the last day of any applicable
grace period permitted by law); and

 

- 32 -



--------------------------------------------------------------------------------

  (d)

unless any other Lender is or has become an Issuing Bank pursuant to the terms
of this Agreement, the Facility shall cease to be available for the issue of
Letters of Credit.

 

9.3

Change of control

If a Change of Control occurs:

 

  (a)

the Borrowers shall promptly notify the Agent upon becoming aware of that event;

 

  (b)

a Lender shall not be obliged to fund a Utilisation (except for a Rollover
Loan); and

 

  (c)

if the Majority Lenders so require, the Agent shall, by not less than thirty
(30) Business Days’ notice to the Borrowers, cancel the Total Commitments and
declare all outstanding Utilisations, together with accrued interest, and all
other amounts accrued under the Finance Documents immediately due and payable,
whereupon the Total Commitments will be cancelled and all such outstanding
Utilisations and amounts will become immediately due and payable.

 

9.4

Voluntary cancellation

A Borrower may, if it gives the Agent not less than five (5) Business Days’ (or
such shorter period as the Majority Lenders may agree) prior notice, cancel the
whole or any part (being a minimum amount of EUR 1,000,000 (or its equivalent))
of the Available Facility. Any cancellation under this Clause 9.4 shall reduce
the Commitments of the Lenders rateably.

 

9.5

Voluntary prepayment of Utilisations

The Borrower to which a Utilisation has been made may, if it gives the Agent not
less than thirty (30) days’ (or such shorter period as the Majority Lenders may
agree) prior notice, prepay the whole or any part of a Utilisation (but if in
part, being an amount that reduces the amount of the Utilisation by a minimum
amount of EUR 1,000,000 (or its equivalent)).

 

9.6

Right of replacement or repayment and cancellation in relation to a single
Lender or Issuing Bank

 

  (a)

If:

 

  (i)

any sum payable to any Lender by an Obligor is required to be increased under
paragraph (c) of Clause 14.2 (Tax gross-up); or

 

  (ii)

any Lender or Issuing Bank claims indemnification from a Borrower under Clause
14.3 (Tax indemnity),

the Borrowers may, whilst the circumstance giving rise to the requirement for
that increase or indemnification continues, give the Agent notice:

 

- 33 -



--------------------------------------------------------------------------------

  (A)

(if such circumstances relate to a Lender) of cancellation of the Commitment(s)
of that Lender and its intention to procure the repayment of that Lender’s
participation in the Utilisations or give the Agent notice of its intention to
replace that Lender in accordance with paragraph (d) below; or

 

  (B)

(if such circumstances relate to the Issuing Bank) of repayment of any
outstanding Letter of Credit issued by it and cancellation of its appointment as
an Issuing Bank under this Agreement in relation to any Letters of Credit to be
issued in the future.

 

  (b)

On receipt of a notice of cancellation referred to in paragraph (a) above in
relation to a Lender, the Commitment(s) of that Lender shall immediately be
reduced to zero.

 

  (c)

On the last day of each Interest Period which ends after the Borrowers have
given notice of cancellation under paragraph (a) above in relation to a Lender
(or, if earlier, the date specified by the Borrowers in that notice), each
Borrower to which a Utilisation is outstanding shall repay that Lender’s
participation in that Utilisation.

 

  (d)

If:

 

  (i)

any of the circumstances set out in paragraph (a) above apply to a Lender; or

 

  (ii)

an Obligor becomes obliged to pay any amount in accordance with Clause 9.1
(Illegality) to any Lender,

the Borrower may, on five (5) Business Days’ prior notice to the Agent and that
Lender, replace that Lender by requiring that Lender to (and to the extent
permitted by law, that Lender shall) assign and transfer by way of assumption of
contract (Vertragsübernahme) pursuant to Clause 25 (Changes to the Lenders) all
(and not part only) of its rights and obligations under this Agreement to a
Lender or other bank, financial institution, trust, fund or other entity
selected by the Borrower which confirms its willingness to assume and does
assume all the obligations of the transferring Lender in accordance with Clause
25 (Changes to the Lenders) for a purchase price in cash payable at the time of
the transfer in an amount equal to the outstanding principal amount of such
Lender’s participation in the outstanding Loans and all accrued interest, Break
Costs and other amounts payable in relation thereto under the Finance Documents.

 

  (e)

The replacement of a Lender pursuant to paragraph (d) above shall be subject to
the following conditions:

 

  (i)

the Borrower shall have no right to replace the Agent;

 

  (ii)

neither the Agent nor any Lender shall have any obligation to find a replacement
Lender;

 

- 34 -



--------------------------------------------------------------------------------

  (iii)

in no event shall the Lender replaced under paragraph (d) above be required to
pay or surrender any of the fees received by such Lender pursuant to the Finance
Documents; and

 

  (iv)

the Lender shall only be obliged to assign and transfer its rights and
obligations pursuant to paragraph (d) above once it is satisfied that it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to that transfer.

 

  (f)

A Lender shall perform the checks described in paragraph (e)(iv) above as soon
as reasonably practicable following delivery of a notice referred to in
paragraph (d) above and shall notify the Agent and the Borrower when it is
satisfied that it has complied with those checks.

 

9.7

Restrictions

 

  (a)

Any notice of cancellation or prepayment given by any Party under this Clause 9
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

  (b)

Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.

 

  (c)

Unless a contrary indication appears in this Agreement, any part of the Facility
which is prepaid or repaid may be reborrowed in accordance with the terms of
this Agreement.

 

  (d)

The Borrowers shall not repay or prepay all or any part of the Utilisations or
cancel all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

  (e)

No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

  (f)

If the Agent receives a notice under this Clause 9 it shall promptly forward a
copy of that notice to either the Borrower or the affected Lender or Issuing
Bank, as appropriate.

 

  (g)

If all or part of any Lender’s participation in a Loan is repaid or prepaid and
is not available for redrawing (other than by operation of Clause 4.2 (Further
conditions precedent)), an amount of that Lender’s Commitment (equal to the
amount of the participation which is repaid or prepaid) will be deemed to be
cancelled on the date of repayment or prepayment.

 

- 35 -



--------------------------------------------------------------------------------

9.8

Application of prepayments

Any prepayment of a Utilisation pursuant to Clause 9.2 (Change of control), or
Clause 9.5 (Voluntary prepayment of Utilisations) shall be applied pro rata to
each Lender’s participation in that Loan.

 

- 36 -



--------------------------------------------------------------------------------

SECTION 5

COSTS OF UTILISATION

 

10.

INTEREST

 

10.1

Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  (a)

Margin; and

 

  (b)

EURIBOR.

 

10.2

Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).

 

10.3

Default interest and lump sum damages

 

  (a)

If an Obligor fails to pay any amount (other than interest) payable by it under
a Finance Document on its due date, interest shall accrue on the overdue amount
from the due date up to the date of actual payment (both before and after
judgment) at a rate which, subject to paragraph (b) below, is two (2) per cent.
per annum higher than the rate which would have been payable if the overdue
amount had, during the period of non-payment, constituted a Loan in the currency
of the overdue amount for successive Interest Periods, each of a duration
selected by the Agent (acting reasonably). If an Obligor fails to pay interest
payable by it under the Finance Documents on its due date, lump sum damages
(pauschalierter Schadensersatz) shall accrue on the overdue amount from the due
date up to the date of actual payment (both before and after judgment) at a rate
which, subject to paragraph (b) below, is two (2) per cent. per annum higher
than the rate which would have been payable if the overdue amount had, during
the period of non-payment, constituted a Loan in the currency of the overdue
amount for successive Interest Periods, each of a duration selected by the Agent
(acting reasonably). In the case of lump sum damages, the relevant Obligor shall
be free to prove that no damages have arisen or that damages have not arisen in
the asserted amount and any Finance Party shall be entitled to prove that
further damages have arisen. Any interest or lump sum accruing under this
Clause 10.3 shall be immediately payable by the Obligor on demand by the Agent.

 

  (b)

If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 

  (i)

the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 

- 37 -



--------------------------------------------------------------------------------

  (ii)

the rate of interest applying to the overdue amount during that first Interest
Period shall be two (2) per cent. per annum higher than the rate which would
have applied if the overdue amount had not become due.

 

10.4

Notification of rates of interest

 

  (a)

The Agent shall promptly notify the Lenders and the relevant Borrower of the
determination of a rate of interest under this Agreement.

 

  (b)

The Agent shall promptly notify the relevant Borrower of each Funding Rate
relating to a Loan.

 

11.

INTEREST PERIODS

 

11.1

Selection of Interest Periods

 

  (a)

A Borrower may select an Interest Period for a Loan in the Utilisation Request
for that Loan.

 

  (b)

Subject to this Clause 11, a Borrower may select an Interest Period of one (1),
three (3) or six (6) Months, or of any other period agreed between the Borrower,
the Agent and all the Lenders.

 

  (c)

An Interest Period for a Loan shall not extend beyond the Termination Date.

 

  (d)

Each Interest Period for a Loan shall start on the Utilisation Date.

 

  (e)

A Loan has one Interest Period only.

 

11.2

Changes to Interest Periods

 

  (a)

Prior to determining the interest rate for a Loan, the Agent may shorten the
Interest Period for any Loan to ensure that (when aggregated with the Available
Facility) there are sufficient Loans (with an aggregate amount equal to or
greater than the Reduction Instalment) which have an Interest Period ending on a
Reduction Date for the scheduled reduction to occur.

 

  (b)

If, prior to the expiry of the Availability Period, two or more Interest Periods
end on the same date, the Loans to which those Interest Periods relate shall be
consolidate into, and treated as, a single Loan on the last day of the relevant
Interest Period.

 

  (c)

If the Agent makes any of the changes to an Interest Period referred to in this
Clause 11.2, it shall promptly notify the Borrower and the Lenders.

 

11.3

Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

- 38 -



--------------------------------------------------------------------------------

12.

CHANGES TO THE CALCULATION OF INTEREST

 

12.1

Unavailability of Screen Rate

 

  (a)

If no Screen Rate is available for EURIBOR for the Interest Period of a Loan,
the applicable EURIBOR shall be the Interpolated Screen Rate for a period equal
in length to the Interest Period of that Loan.

 

  (b)

If no Screen Rate is available for EURIBOR for the Interest Period of a Loan and
it is not possible to calculate the Interpolated Screen Rate, the applicable
EURIBOR shall be the Reference Bank Rate as of the Specified Time for a period
equal in length to the Interest Period of that Loan. If a Reference Bank does
not supply a quotation by the Specified Time, the Reference Bank Rate shall be
calculated on the basis of the quotations of the remaining Reference Banks.

 

  (c)

If paragraph (b) above applies but no Reference Bank Rate is available for the
relevant Interest Period there shall be no EURIBOR for that Loan and Clause 12.3
(Cost of funds) shall apply to that Loan for that Interest Period.

 

12.2

Market disruption

If before close of business in Munich on the Quotation Day for the relevant
Interest Period the Agent receives notifications from a Lender or Lenders (whose
participations in a Loan exceed 40 per cent. of that Loan) that the cost to it
of funding its participation in that Loan from the wholesale market for euro
would be in excess of EURIBOR then Clause 12.3 (Cost of funds) shall apply to
that Loan for the relevant Interest Period.

 

12.3

Cost of funds

 

  (a)

If this Clause 12.3 applies, the rate of interest on each Lender’s share of the
relevant Loan for the relevant Interest Period shall be the percentage rate per
annum which is the sum of:

 

  (i)

the Margin; and

 

  (ii)

the rate notified to the Agent by that Lender as soon as practicable and in any
event within five (5) Business Days of the first day of that Interest Period
(or, if earlier, on the date falling three (3) Business Days before the date on
which interest is due to be paid in respect of that Interest Period), to be that
which expresses as a percentage rate per annum the cost to the relevant Lender
of funding its participation in that Loan from whatever source it may reasonably
select.

 

  (b)

If this Clause 12.3 applies and the Agent or the Borrower so requires, the Agent
and the Borrower shall enter into negotiations (for a period of not more than
thirty days) with a view to agreeing a substitute basis for determining the rate
of interest.

 

  (c)

Any alternative basis agreed pursuant to paragraph (b) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

 

- 39 -



--------------------------------------------------------------------------------

12.4

Break Costs

 

  (a)

The Borrowers shall, within five (5) Business Days of demand by a Finance Party,
pay to that Finance Party its Break Costs attributable to all or any part of a
Loan or Unpaid Sum being paid by that Borrower on a day other than the last day
of an Interest Period for that Loan or Unpaid Sum.

 

  (b)

Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 

13.

FEES

 

13.1

Commitment fee

 

  (a)

ZPR shall pay to the Agent (for the account of each Lender) a fee in euro
computed at the rate of 0.9 per cent. per annum on that Lender’s Available
Commitment for the Availability Period.

 

  (b)

The accrued commitment fee is payable semi-annually in arrears on each 30 June
and 31 December during the Availability Period, on the last day of the
Availability Period and, if cancelled in full, on the cancelled amount of the
relevant Lender’s Commitment at the time the cancellation is effective.

 

13.2

Upfront Arrangement fee

The Borrowers shall pay to the Arranger an arrangement fee in the amount and at
the times agreed in a Fee Letter.

 

13.3

Agency fee

The Borrowers shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter (if any).

 

13.4

Fees payable in respect of Letters of Credit

 

  (a)

The Borrower shall pay to the Agent (for the account of the Issuing Bank) a
Letter of Credit fee at an annual rate of 150 basis points on the outstanding
amount of each Letter of Credit requested by that Issuing Bank for the period
from the issue of that Letter of Credit until such Letter of Credit is repaid or
prepaid in full.

 

  (b)

The accrued Letter of Credit fee on a Letter of Credit shall be payable on the
first day of each successive period of three (3) Months (or such shorter period
as shall end on the Expiry Date for that Letter of Credit) starting on the date
of issue of that Letter of Credit. The accrued Letter of Credit fee is also
payable to the Agent on the cancelled amount of any Lender’s Commitment at the
time the cancellation is effective if that Commitment is cancelled in full and
the Letter of Credit is prepaid or repaid in full.

 

- 40 -



--------------------------------------------------------------------------------

13.5

Security Agent fee

The Borrowers shall pay to the Security Agent (for its own account) a security
agent fee in the amount and at the times agreed in a Fee Letter (if any).

 

- 41 -



--------------------------------------------------------------------------------

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

 

14.

TAX GROSS UP AND INDEMNITIES

 

14.1

Definitions

 

  (a)

In this Clause 14:

“German Borrower” means a Borrower resident for tax purposes in Germany.

“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 14.2 (Tax gross-up) or a payment under Clause 14.3
(Tax indemnity).

 

  (b)

Unless a contrary indication appears, in this Clause 14 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

14.2

Tax gross-up

 

  (a)

Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 

  (b)

Each Borrower shall promptly upon becoming aware that an Obligor must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Agent accordingly. Similarly, a Lender or Issuing Bank
shall notify the Agent on becoming so aware in respect of a payment payable to
that Lender or Issuing Bank. If the Agent receives such notification from a
Lender or Issuing Bank it shall notify the Borrowers and that Obligor.

 

  (c)

If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 

  (d)

If an Obligor is required to make a Tax Deduction, that Obligor shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 

- 42 -



--------------------------------------------------------------------------------

  (e)

Within thirty (30) days of making either a Tax Deduction or any payment required
in connection with that Tax Deduction, the Obligor making that Tax Deduction
shall deliver to the Agent for the Finance Party entitled to the payment
evidence reasonably satisfactory to that Finance Party that the Tax Deduction
has been made or (as applicable) any appropriate payment paid to the relevant
taxing authority.

 

  (f)

A Finance Party and each Obligor which makes a payment to which that Finance
Party is entitled shall co-operate in completing any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction.

 

14.3

Tax indemnity

 

  (a)

The Borrowers shall (within five (5) Business Days of demand by the Agent) pay
to a Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

 

  (b)

Paragraph (a) above shall not apply:

 

  (i)

with respect to any Tax assessed on a Finance Party:

 

  (A)

under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for tax purposes; or

 

  (B)

under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income or profit
(or similar calculation) received or receivable (but not any sum deemed to be
received or receivable) by that Finance Party; or

 

  (ii)

to the extent a loss, liability or cost:

 

  (A)

is compensated for by an increased payment under Clause 14.2 (Tax gross-up); or

 

  (B)

relates to a FATCA Deduction required to be made by a Party.

 

  (c)

A Protected Party making, or intending to make a claim under paragraph (a) above
shall promptly notify the Agent of the event which will give, or has given, rise
to the claim, following which the Agent shall notify the Borrower.

 

- 43 -



--------------------------------------------------------------------------------

  (d)

A Protected Party shall, on receiving a payment from an Obligor under this
Clause 14.3, notify the Agent.

 

14.4

Tax Credit

If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:

 

  (a)

a Tax Credit is attributable to an increased payment of which that Tax Payment
forms part, to that Tax Payment or to a Tax Deduction in consequence of which
that Tax Payment was required; and

 

  (b)

that Finance Party has obtained and utilised that Tax Credit,

the Finance Party shall pay an amount to the Obligor which that Finance Party
determines will leave it (after that payment) in the same after-Tax position as
it would have been in had the Tax Payment not been required to be made by the
Obligor.

 

14.5

Stamp taxes

The Borrowers shall pay and, within five (5) Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration and other similar Taxes payable in
respect of any Finance Document.

 

14.6

VAT

 

  (a)

All amounts expressed to be payable under a Finance Document by any Borrower to
a Finance Party which (in whole or in part) constitute the consideration for any
supply for VAT purposes are deemed to be exclusive of any VAT which is
chargeable on that supply, and accordingly, subject to paragraph (b) below, if
VAT is or becomes chargeable on any supply made by any Finance Party to any
Borrower under a Finance Document and such Finance Party is required to account
to the relevant tax authority for the VAT, that Borrower must pay to such
Finance Party (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of the VAT (and
such Finance Party must promptly provide an appropriate VAT invoice to that
Borrower).

 

  (b)

If VAT is or becomes chargeable on any supply made by any Finance Party (the
“Supplier”) to any other Finance Party (the “Recipient”) under a Finance
Document, and any Party other than the Recipient (the “Relevant Party”) is
required by the terms of any Finance Document to pay an amount equal to the
consideration for that supply to the Supplier (rather than being required to
reimburse or indemnify the Recipient in respect of that consideration):

 

  (i)

(where the Supplier is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must also pay to the Supplier (at the
same time as paying that amount) an additional amount equal to the amount of the
VAT. The Recipient must (where this paragraph (i) applies) promptly pay to the
Relevant Party an amount equal to any credit or repayment the Recipient receives
from the relevant tax authority which the Recipient reasonably determines
relates to the VAT chargeable on that supply; and

 

- 44 -



--------------------------------------------------------------------------------

  (ii)

(where the Recipient is the person required to account to the relevant tax
authority for the VAT) the Relevant Party must promptly, following demand from
the Recipient, pay to the Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the Recipient reasonably determines that
it is not entitled to credit or repayment from the relevant tax authority in
respect of that VAT.

 

  (c)

Where a Finance Document requires any Borrower to reimburse or indemnify a
Finance Party for any cost or expense, that Borrower shall reimburse or
indemnify (as the case may be) such Finance Party for the full amount of such
cost or expense, including such part thereof as represents VAT, save to the
extent that such Finance Party reasonably determines that it is entitled to
credit or repayment in respect of such VAT from the relevant tax authority.

 

  (d)

In relation to any supply made by a Finance Party to any Party under a Finance
Document, if reasonably requested by such Finance Party, that Party must
promptly provide such Finance Party with details of that Party’s VAT
registration and such other information as is reasonably requested in connection
with such Finance Party’s VAT reporting requirements in relation to such supply.

 

14.7

FATCA Information

 

  (a)

Subject to paragraph (c) below, each Party shall, within ten (10) Business Days
of a reasonable request by another Party:

 

  (i)

confirm to that other Party whether it is:

 

  (A)

a FATCA Exempt Party; or

 

  (B)

not a FATCA Exempt Party;

 

  (ii)

supply to that other Party such forms, documentation and other information
relating to its status under FATCA as that other Party reasonably requests for
the purposes of that other Party’s compliance with FATCA; and

 

  (iii)

supply to that other Party such forms, documentation and other information
relating to its status as that other Party reasonably requests for the purposes
of that other Party’s compliance with any other law, regulation, or exchange of
information regime.

 

  (b)

If a Party confirms to another Party pursuant to paragraph (a)(i) above that it
is a FATCA Exempt Party and it subsequently becomes aware that it is not or has
ceased to be a FATCA Exempt Party, that Party shall notify that other Party
reasonably promptly.

 

- 45 -



--------------------------------------------------------------------------------

  (c)

Paragraph (a) above shall not oblige any Finance Party to do anything, and
paragraph (a)(iii) above shall not oblige any other Party to do anything, which
would or might in its reasonable opinion constitute a breach of:

 

  (i)

any law or regulation;

 

  (ii)

any fiduciary duty; or

 

  (iii)

any duty of confidentiality.

 

  (d)

If a Party fails to confirm whether or not it is a FATCA Exempt Party or to
supply forms, documentation or other information requested in accordance with
paragraph (a)(i) or (ii) above (including, for the avoidance of doubt, where
paragraph (c) above applies), then such Party shall be treated for the purposes
of the Finance Documents (and payments under them) as if it is not a FATCA
Exempt Party until such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

14.8

FATCA Deduction

 

  (a)

Each Party may make any FATCA Deduction it is required to make by FATCA, and any
payment required in connection with that FATCA Deduction, and no Party shall be
required to increase any payment in respect of which it makes such a FATCA
Deduction or otherwise compensate the recipient of the payment for that FATCA
Deduction.

 

  (b)

Each Party shall promptly, upon becoming aware that it must make a FATCA
Deduction (or that there is any change in the rate or the basis of such FATCA
Deduction), notify the Party to whom it is making the payment and, in addition,
shall notify the Borrower and the Agent and the Agent shall notify the other
Finance Parties.

 

15.

INCREASED COSTS

 

15.1

Increased costs

 

  (a)

Subject to Clause 15.3 (Exceptions) the Borrowers shall, within five
(5) Business Days of a demand by the Agent, pay for the account of a Finance
Party the amount of any substantiated Increased Costs incurred by that Finance
Party or any of its Affiliates as a result of:

 

  (i)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation after the date of this Agreement; or

 

  (ii)

compliance with any law or regulation made after the date of this Agreement; or

 

  (iii)

the implementation or application of, or compliance with Basel III, CRD IV and
CRR or any law or regulation that implements or applies Basel III, CRD IV and/or
CRR.

 

- 46 -



--------------------------------------------------------------------------------

  (b)

In this Clause 15:

 

  (i)

“Increased Costs” means:

 

  (A)

a reduction in the rate of return from the Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

 

  (B)

an additional or increased cost; or

 

  (C)

a reduction of any amount due and payable under any Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document
or Letter of Credit; and

 

  (ii)

“Basel III” means:

 

  (A)

the agreements on capital requirements, a leverage ratio and liquidity standards
contained in “Basel III: A global regulatory framework for more resilient banks
and banking systems”, “Basel III: International framework for liquidity risk
measurement, standards and monitoring” and “Guidance for national authorities
operating the countercyclical capital buffer” published by the Basel Committee
on Banking Supervision in December 2010, each as amended, supplemented or
restated;

 

  (B)

the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement – Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and

 

  (C)

any further guidance or standards published by the Basel Committee on Banking
Supervision relating to “Basel III”; and

 

  (iii)

“CRD IV” means:

 

  (A)

Regulation (EU) No 575/2013 of the European Parliament and of the Council of
26 June 2013 on prudential requirements for credit institutions and investment
firms; and

 

  (B)

Directive 2013/36/EU of the European Parliament and of the Council of 26 June
2013 on access to the activity of credit institutions and the prudential
supervision of credit institutions and investment firms, amending Directive
2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC; and

 

  (iv)

“CRR” means the Regulation (EU) no. 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) no. 648/2012.

 

- 47 -



--------------------------------------------------------------------------------

15.2

Increased cost claims

 

  (a)

Subject to Clause 15.3 (Exceptions), a Finance Party intending to make a claim
pursuant to Clause 15.1 (Increased costs) shall notify the Agent of the event
giving rise to the claim, following which the Agent shall promptly notify the
Borrower.

 

  (b)

Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

 

15.3

Exceptions

 

  (a)

Clause 15.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

  (i)

attributable to a Tax Deduction required by law to be made by an Obligor;

 

  (ii)

attributable to a FATCA Deduction required to be made by a Party;

 

  (iii)

compensated for by Clause 14.3 (Tax indemnity) (or would have been compensated
for under Clause 14.3 (Tax indemnity) but was not so compensated solely because
any of the exclusions in paragraph (b) of Clause 14.3 (Tax indemnity) applied);
or

 

  (iv)

attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 

  (b)

In this Clause 15.3, a reference to a “Tax Deduction” has the same meaning given
to that term in Clause 14.1 (Definitions).

 

16.

OTHER INDEMNITIES

 

16.1

Currency indemnity

 

  (a)

If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 

  (i)

making or filing a claim or proof against that Obligor;

 

  (ii)

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

that Obligor shall as an independent obligation, within five (5) Business Days
of demand, indemnify each Secured Party to whom that Sum is due against any
cost, loss or liability arising out of or as a result of the conversion
including any discrepancy between (A) the rate of exchange used to convert that
Sum from the First Currency into the Second Currency and (B) the rate or rates
of exchange available to that person at the time of its receipt of that Sum.

 

- 48 -



--------------------------------------------------------------------------------

  (b)

Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 

16.2

Other indemnities

The Borrowers shall within five (5) Business Days of demand, indemnify each
Secured Party against any cost, loss or liability incurred by that Secured Party
as a result of:

 

  (a)

the occurrence of any Event of Default;

 

  (b)

a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 30 (Sharing among the Finance Parties);

 

  (c)

funding, or making arrangements to fund, its participation in a Utilisation
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone);

 

  (d)

issuing or making arrangements to issue a Letter of Credit requested by a
Borrower in a Utilisation Request but not issued by reason of the operation of
any one or more of the provisions of this Agreement (other than by reason of
default or negligence by that Finance Party alone); or

 

  (e)

a Utilisation (or part of a Utilisation) not being prepaid in accordance with a
notice of prepayment given by a Borrower.

 

16.3

Indemnity to the Agent

The Borrowers shall promptly indemnify the Agent against:

 

  (a)

any cost, loss or liability incurred by the Agent (acting reasonably) as a
result of:

 

  (i)

investigating any event which it reasonably believes is a Default;

 

  (ii)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised; or

 

  (iii)

instructing lawyers, accountants, tax advisers, surveyors or other professional
advisers or experts as permitted under this Agreement; and

 

  (b)

any cost, loss or liability (including, without limitation, for negligence or
any other category of liability whatsoever) incurred by the Agent (otherwise
than by reason of the Agent’s gross negligence or wilful misconduct) (or, in the
case of any cost, loss or liability pursuant to Clause 31.10 (Disruption to
Payment Systems etc.) notwithstanding the Agent’s negligence, gross negligence
or any other category of liability whatsoever but not including any claim based
on the fraud of the Agent in acting as Agent under the Finance Documents.

 

- 49 -



--------------------------------------------------------------------------------

16.4

Indemnity to the Security Agent and each Secured Party

 

  (a)

The Borrowers shall indemnify the Security Agent and each Secured Party against
any cost, loss or liability incurred by any of them as a result of:

 

  (i)

any failure by a Borrower to comply with its obligations under Clause 18 (Costs
and Expenses);

 

  (ii)

acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised;

 

  (iii)

the taking, holding, protection or enforcement of the Transaction Security;

 

  (iv)

acting as Security Agent under the Finance Documents or which otherwise relates
to any of the Charged Property (otherwise, in each case, than by reason of the
relevant Security Agent’s gross negligence or wilful misconduct);

 

  (v)

the exercise of any of the rights, powers, discretions and remedies vested in
the Security Agent by the Finance Documents or by law; and

 

  (vi)

any default by any Obligor in the performance of any of the obligations
expressed to be assumed by it in the Finance Documents.

 

  (b)

The Security Agent may, in priority to any payment to the Secured Parties,
indemnify itself out of the Charged Property in respect of, and pay and retain,
all sums necessary to give effect to the indemnity in this Clause 16.4 and shall
have a lien on the Transaction Security and the proceeds of the enforcement of
the Transaction Security for all moneys payable to it.

 

17.

MITIGATION BY THE LENDERS

 

17.1

Mitigation

 

  (a)

Each Finance Party shall, in consultation with the Borrowers, take all
reasonable steps to mitigate any circumstances which arise and which would
result in the Facility ceasing to be available or any amount becoming payable
under or pursuant to, or cancelled pursuant to, any of Clause 9.1 (Illegality),
or in respect of the Issuing Bank Clause 9.2 (Illegality in relation to Issuing
Bank), Clause 14 (Tax gross-up and indemnities), or Clause 14.1 (Increased
costs) including (but not limited to) transferring its rights and obligations
under the Finance Documents to another Affiliate or Facility Office.

 

- 50 -



--------------------------------------------------------------------------------

  (b)

Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

17.2

Limitation of liability

 

  (a)

The Borrowers shall promptly indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 17.1 (Mitigation).

 

  (b)

A Finance Party is not obliged to take any steps under Clause 17.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 

18.

COSTS AND EXPENSES

 

18.1

Transaction expenses

The Borrowers shall promptly on demand pay the Agent, the Arranger, the Issuing
Bank and the Security Agent the amount of all costs and expenses (including, but
not limited to, legal fees) reasonably incurred by any of them in connection
with the negotiation, preparation, printing, execution, syndication and
perfection of:

 

  (a)

this Agreement and any other documents referred to in this Agreement and the
Transaction Security; and

 

  (b)

any other Finance Documents executed after the date of this Agreement.

 

18.2

Amendment costs

If (a) an Obligor requests an amendment, waiver or consent; or (b) an amendment
is required pursuant to Clause 31.9 (Change of currency), the Borrowers shall,
within three (3) Business Days of demand, reimburse each of the Agent and the
Security Agent for the amount of all costs and expenses (including, but not
limited to, legal fees) reasonably incurred by the Agent and the Security Agent
in responding to, evaluating, negotiating or complying with that request or
requirement.

 

18.3

Agent’s and Security Agent’s management time and additional remuneration

 

  (a)

In the event of a Default, the Borrowers shall pay to each of the Agent and the
Security Agent any additional remuneration that may be agreed between them or
determined pursuant to paragraph (b) below.

 

  (b)

If the Agent and/or the Security Agent and the Borrowers fail to agree upon the
nature of the duties, or upon the additional remuneration referred to in
paragraph (a) above or whether additional remuneration is appropriate in the
circumstances, any dispute shall be determined by an investment bank (acting as
an expert and not as an arbitrator) selected by the Agent and the Security Agent
and approved by the Borrowers or, failing approval, nominated (on the
application of the Agent and the Security Agent) by the President for the time
being of the Law Society of England and Wales (the costs of the nomination and
of the investment bank being payable by the Borrowers) and the determination of
any investment bank shall be final and binding upon the Parties.

 

- 51 -



--------------------------------------------------------------------------------

18.4

Enforcement and preservation costs

Each Borrower shall, within five (5) Business Days of demand, pay to each
Secured Party the amount of all costs and expenses (including, but not limited
to, legal fees) reasonably incurred by that Secured Party in connection with the
enforcement of, or the preservation of any rights under, any Finance Document
and the Transaction Security and any proceedings instituted by or against the
Security Agent as a consequence of taking or holding the Transaction Security or
enforcing these rights.

 

- 52 -



--------------------------------------------------------------------------------

SECTION 7

GUARANTEE

 

19.

GUARANTEE AND INDEMNITY

 

19.1

Guarantee (Garantie) and indemnity (Ausfallhaftung)

Each Guarantor irrevocably and unconditionally jointly and severally
(gesamtschuldnerisch):

 

  (a)

guarantees (garantiert) by way of an independent payment obligation
(selbständiges Zahlungsversprechen) to each Finance Party to pay to that Finance
Party any amount of principal, interest, costs, expenses or other amount under
or in connection with the Finance Documents that has not been fully and
irrevocably paid by a Borrower; the payment shall be due (fällig) within five
(5) Business Days of a written demand by a Finance Party (or the Agent on its
behalf) stating the sum demanded from that Guarantor and that such sum is an
amount of principal, interest, costs, expenses or other amount under or in
connection with the Finance Documents that has not been fully and irrevocably
paid by a Borrower; and

 

  (b)

undertakes vis-à-vis each Finance Party to indemnify (schadlos halten) that
Finance Party against any cost, loss or liability suffered by that Finance Party
if any obligation of a Borrower under or in connection with any Finance Document
or any obligation guaranteed by it is or becomes unenforceable, invalid or
illegal. The amount of the cost, loss or liability shall be equal to the amount
which that Finance Party would otherwise have been entitled to recover (Ersatz
des positiven Interesses) and that claim shall be due (fällig) within three
(3) Business Days of a written demand by that Finance Party (or the Agent on its
behalf).

For the avoidance of doubt this guarantee and indemnity does not constitute a
guarantee upon first demand (Garantie auf erstes Anfordern) and, in particular,
receipt of such written demand shall not preclude any rights and/or defences the
Guarantor may have with respect to any payment requested by a Finance Party (or
the Agent on its behalf) under this guarantee and indemnity.

 

19.2

Continuing and independent guarantee and indemnity

This guarantee and indemnity is independent and separate from the obligations of
any Borrower and is a continuing guarantee and indemnity which will extend to
the ultimate balance of sums payable by any Borrower under the Finance
Documents, regardless of any intermediate payment or discharge in whole or in
part.

The guarantee and indemnity shall extend to any additional obligations of a
Borrower resulting from any amendment, novation, supplement, extension,
restatement or replacement of any Finance Documents, including without
limitation any extension of or increase in any facility or the addition of a new
facility under any Finance Document.

 

- 53 -



--------------------------------------------------------------------------------

19.3

Reinstatement

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:

 

  (a)

the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

  (b)

each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

 

19.4

Excluded defences

 

  (a)

The obligations of each Guarantor under this Clause 19 will not be affected by
an act, omission, matter or thing which relates to the principal obligation (or
purported obligation) of any Borrower and which would reduce, release or
prejudice any of its obligations under this Clause 19, including any personal
defences of any Borrower (Einreden des Hauptschuldners) or any right of
revocation (Anfechtung) or set-off (Aufrechnung) of any Borrower.

 

  (b)

The obligations of each Guarantor under this Clause 19 are independent from any
other security or guarantee which may have been or will be given to the Finance
Parties. In particular, the obligations of each Guarantor under this Clause 19
will not be affected by any of the following:

 

  (i)

the release of, or any time (Stundung), waiver or consent granted to, any other
Obligor from or in respect of its obligations under or in connection with any
Finance Document;

 

  (ii)

the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or any other person or any failure to realise the full
value of any security;

 

  (iii)

any incapacity or lack of power, authority or legal personality of or
dissolution or a deterioration of the financial condition of any other Obligor;
or

 

  (iv)

any unenforceability, illegality or invalidity of any obligation of any other
Obligor under any Finance Document.

 

  (c)

For the avoidance of doubt nothing in this Clause 19 shall preclude any defences
that any Guarantor (in its capacity as Guarantor only) may have against a
Finance Party that the guarantee and indemnity does not constitute its legal,
valid, binding or enforceable obligations.

 

19.5

Immediate recourse

No Finance Party will be required to proceed against or enforce any other rights
or security or claim payment from any person before claiming from that Guarantor
under this Clause 19. This applies irrespective of any provision of a Finance
Document to the contrary.

 

- 54 -



--------------------------------------------------------------------------------

19.6

Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party may:

 

  (a)

refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party in respect of those amounts, or apply and enforce
the same in such manner and order as it sees fit (whether against those amounts
or otherwise) and no Guarantor shall be entitled to the benefit of the same; and

 

  (b)

hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 19.

 

19.7

Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Agent otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents or by reason of any amount being payable, or liability arising, under
this Clause 19:

 

  (a)

to be indemnified by an Obligor;

 

  (b)

to claim any contribution from any other guarantor of any Obligor’s obligations
under the Finance Documents;

 

  (c)

to exercise any right of set-off against any Obligor; and/or

 

  (d)

to take the benefit (in whole or in part and whether by way of legal subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents
or of any other guarantee or security taken pursuant to, or in connection with,
the Finance Documents by any Finance Party.

If a Guarantor receives any benefit, payment or distribution in relation to such
rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Finance
Parties by the Obligors under or in connection with the Finance Documents to be
repaid in full on trust for the Finance Parties and shall promptly pay or
transfer the same to the Agent or as the Agent may direct for application in
accordance with Clause 31 (Payment mechanics).

 

19.8

Release of Guarantors’ right of contribution

If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:

 

- 55 -



--------------------------------------------------------------------------------

  (a)

that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

 

  (b)

each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 

19.9

Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

19.10

Guarantee Limitation

 

  (a)

In this Clause 19.10:

“German Guarantor” means a Guarantor incorporated or established in Germany in
the legal form of a limited liability company (GmbH) or a limited partnership
with a limited liability company as general partner (GmbH & Co. KG).

“Guarantee” means the guarantee and indemnity given pursuant to this Clause 19
(Guarantee and Indemnity).

“Net Assets” means an amount equal to the sum of the amounts of the German
Guarantor’s (or, in the case of a GmbH & Co. KG, its general partner’s) assets
(consisting of all assets which correspond to the items set forth in section 266
para 2 A, B, C, D and E of the German Commercial Code (Handelsgesetzbuch,
“HGB”)) less the aggregate amount of such German Guarantor’s (or, in the case of
a GmbH & Co. KG, its general partner’s) liabilities (consisting of all
liabilities and liability reserves which correspond to the items set forth in
section 266 para 3 B, C, D and E HGB), save that:

 

  (a)

any obligations (Verbindlichkeiten) of the German Guarantor (and, in the case of
a GmbH & Co. KG, of its general partner)

 

  (i)

owing to any member of the Group or any other affiliated company which are
subordinated by law or by contract to any Financial Indebtedness outstanding
under this Agreement (including, for the avoidance of doubt, obligations that
would in an insolvency be subordinated pursuant to section 39 para 1 no 5 or
section 39 para 2 of the German Insolvency Code (Insolvenzordnung)) and
including obligations under guarantees for obligations which are so
subordinated; or

 

- 56 -



--------------------------------------------------------------------------------

  (ii)

incurred in violation of any of the provisions of the Finance Documents,

shall be disregarded; and

 

  (b)

the assets of the German Guarantor (and, in the case of a GmbH & Co. KG, its
general partner) shall be assessed at their liquidation value (Liquidationswert)
instead of their book value (Buchwert) if, at the time demand under the
Guarantee is made, a negative prognosis as to whether the business can carry on
as a going concern (negative Fortführungsprognose) must be made.

The Net Assets shall be determined in accordance with the generally accepted
accounting principles applicable from time to time in Germany (Grundsätze
ordnungsmäßiger Buchführung) and be based on the same principles that were
applied by the German Guarantor (or, in the case of a GmbH & Co. KG, its general
partner) in the preparation of its most recent annual balance sheet
(Jahresbilanz).

“Protected Capital” means in relation to a German Guarantor the aggregate amount
of:

 

  (a)

its (or, where the German Guarantor is a GmbH & Co. KG, its general partner’s)
share capital (Stammkapital) as registered in the commercial register
(Handelsregister) provided that any increase registered after the date of this
Agreement shall not be taken into account unless (i) such increase has been
effected with the prior written consent of the Agent (even if such increase is
permitted under this Agreement or any other Finance Document) and (ii) only to
the extent it is fully paid up; and

 

  (b)

its (or when applicable where the German Guarantor is a GmbH & Co. KG, its
general partner’s) amount of profits (Gewinne) or reserves (Rücklagen) which are
not available for distribution to its shareholder(s) in accordance with
section 268 para 8 HGB or section 272 para 5 HGB, as applicable.

“Up-stream and/or Cross-stream Guarantee” means any Guarantee if and to the
extent such Guarantee secures the obligations of an Obligor which is a
shareholder of the German Guarantor (and/or, in the case of a GmbH & Co. KG, of
its general partner) or an affiliated company (verbundenes Unternehmen) of such
shareholder within the meaning of section 16, 17 or 18 of the German Stock
Corporation Act (Aktiengesetz) (other than the German Guarantor and its
Subsidiaries and, in the case of a GmbH & Co. KG, the general partner and its
Subsidiaries), provided that it shall not constitute an Up-stream or
Cross-stream Guarantee if and to the extent the Guarantee guarantees amounts
outstanding under any Finance Document in relation to any financial
accommodation made available under such Finance Document to any Borrower and
on-lent or otherwise passed on to, or issued for the benefit of, the relevant
German Guarantor or any of its Subsidiaries (and, where the German Guarantor is
a GmbH & Co. KG, to, or for the benefit of, its general partner or any of its
Subsidiaries) and outstanding from time to time.

 

- 57 -



--------------------------------------------------------------------------------

  (b)

This Clause 19.10 applies if and to the extent the Guarantee is given by a
German Guarantor and is an Up-stream and/or Cross-stream Guarantee.

 

  (c)

Each Finance Party agrees that the enforcement of the Guarantee given by a
German Guarantor shall be limited if and to the extent that:

 

  (i)

the Guarantee constitutes an Up-stream and/or Cross-stream Guarantee; and

 

  (ii)

payment under the Guarantee would otherwise

 

  (A)

have the effect of reducing the German Guarantor’s (or, where the German
Guarantor is a GmbH & Co. KG, its general partner’s) Net Assets to an amount
that is lower than the amount of its (or, in the case of a GmbH & Co. KG, its
general partner’s) Protected Capital or, if the amount of the Net Assets is
already lower than the amount of its (or, in the case of a GmbH & Co. KG, its
general partner’s) Protected Capital, cause the Net Assets to be further
reduced; and

 

  (B)

thereby give rise to a violation of the capital maintenance requirement as set
out in section 30 para 1 of the German Limited Liability Companies Act (Gesetz
betreffend die Gesellschaften mit beschränkter Haftung); and

 

  (iii)

the relevant German Guarantor has complied with its obligation to deliver the
Management Determination and the Auditor’s Determination, in each case together
with an up-to-date balance sheet, in accordance with the requirements set out in
Clauses 19.10(d) and 19.10(e) below.

 

  (d)

Within five (5) Business Days after a Finance Party has made a demand under the
Guarantee, the German Guarantor shall provide a certificate signed by its
managing director(s) (Geschäftsführer) confirming in writing if and to what
extent the Guarantee is an Up-stream and/or Cross-stream Guarantee and an
enforcement of the Guarantee would have the effects referred to in Clause
19.10(c)(ii) above (the “Management Determination”). Such confirmation shall
comprise an up-to-date balance sheet of the German Guarantor (and, in the case
of a GmbH & Co. KG, its general partner) and a detailed calculation, based on
the provisions of this Agreement, of the amount of the Net Assets and Protected
Capital of the German Guarantor (or, in the case of a GmbH & Co. KG, its general
partner). The relevant German Guarantor shall fulfil its obligations under the
Guarantee within three (3) Business Days of providing the Management
Determination (and each Finance Party shall be entitled to enforce the
Guarantee) in an amount which pursuant to the Management Determination would not
cause the effects set out in Clause 19.10(c)(ii) above (irrespective of whether
or not the Agent agrees with the Management Determination).

 

- 58 -



--------------------------------------------------------------------------------

  (e)

If the Agent (acting on the instructions of the Majority Lenders) disagrees with
the Management Determination, it may within twenty (20) Business Days of its
receipt request the German Guarantor to deliver, at its own cost and expense,
within twenty (20) Business Days of such request an up-to-date balance sheet of
the German Guarantor (and, in the case of a GmbH & Co. KG, of its general
partner), drawn-up by a firm of auditors of international standing and
reputation appointed by the German Guarantor in consultation with the Agent,
together with a detailed calculation, based on the provisions of this Agreement,
of the amount of the Net Assets and Protected Capital of the German Guarantor
(or, in the case of a GmbH & Co. KG, its general partner) (the “Auditor’s
Determination”). The German Guarantor shall fulfil its obligations under the
Guarantee within three (3) Business Days of providing the Auditor’s
Determination (and each Finance Party shall be entitled to enforce the
Guarantee) in an amount which pursuant to the Auditor’s Determination would not
cause the effects set out in Clause 19.10(c)(ii) above.

 

  (f)

No reduction of the amount enforceable pursuant to this Clause 19.10 will
prejudice the right of the Finance Parties to continue to enforce the Guarantee
(subject always to the operation of the limitations set out above at the time of
such enforcement) until full satisfaction of the claims guaranteed.

 

  (g)

Each German Guarantor shall (and, in the case of a German Guarantor in the form
of a GmbH & Co. KG, shall procure that its general partner will) do everything
commercially justifiable and legally permitted to avoid the enforcement of the
Guarantee becoming limited pursuant to the terms of this Clause 19.10 and shall
in particular, within three (3) months after a written request of the Agent
realise at least at market value any of its (and, in the case of a GmbH & Co.
KG, any of its general partner’s) assets that is not necessary for its business
(nicht betriebsnotwendig) (or, in the case of a GmbH & Co. KG, that of its
general partner) and is shown in its (or, in the case of a GmbH & Co. KG, its
general partner’s) balance sheet with a book value that is in the reasonable
opinion of the Agent significantly lower than the market value.

 

- 59 -



--------------------------------------------------------------------------------

SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

20.

REPRESENTATIONS

Each Obligor makes the representations and warranties set out in this Clause 20
to each Finance Party on the date of this Agreement.

 

20.1

Status

 

  (a)

It and each of its Subsidiaries:

 

  (i)

(other than in respect of any limited partnership) is duly incorporated and
validly existing under the laws of the Relevant Jurisdiction as limited
liability companies;

 

  (ii)

(in case of any limited partnership only), is duly established and validly
existing as a limited partnership under the laws of the Federal Republic of
Germany; and

 

  (iii)

(in the case of a German Obligor only) the place from which it is administered
and where all managerial decisions are taken (tatsächlicher Verwaltungssitz) is
located within the Federal Republic of Germany.

 

  (b)

It and each of its Subsidiaries has the power to own its assets.

 

  (c)

It and each of its Subsidiaries has all material Authorisations necessary to
carry on its business as it is being conducted, except as would not have a
Material Adverse Effect.

 

20.2

Binding obligations

The obligations expressed to be assumed by it in each Finance Document are
legal, valid, binding and enforceable obligations subject to and limited by the
provisions of any applicable bankruptcy, insolvency, liquidation,
reorganisation, moratorium or other laws of general application from time to
time in effect relating to or affecting the creditors’ rights and remedies
generally.

 

20.3

Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

 

  (a)

any law or regulation applicable to it;

 

  (b)

its or any of its Subsidiaries’ constitutional documents; or

 

  (c)

any agreement or instrument binding upon it or any of its Subsidiaries or any of
its or any of its Subsidiaries’ assets,

 

- 60 -



--------------------------------------------------------------------------------

where, in respect of paragraph (a) or paragraph (b) above, such non-performance
or conflict might reasonably be expected to have a Material Adverse Effect.

 

20.4

Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.

 

20.5

Validity and admissibility in evidence

All Authorisations required to enable it lawfully to enter into, exercise its
rights and comply with its obligations in the Finance Documents to which it is a
party have been obtained or effected and are in full force and effect.

 

20.6

Governing law and enforcement

The choice of German law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

 

20.7

Deduction of Tax

It is not required under the law of its jurisdiction of incorporation or
establishment, any jurisdiction in which it carries on business or any
jurisdiction in which it is tax resident to make any deduction for or on account
of Tax from any payment it may make under any Finance Document.

 

20.8

No filing or stamp taxes

Under the law of its jurisdiction of incorporation or establishment it is not
necessary that the Finance Documents be filed, recorded or enrolled with any
court or other authority in that jurisdiction or that any stamp, registration or
similar tax be paid on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents.

 

20.9

No default

 

  (a)

No Event of Default is continuing or would be expected to result from the making
of any Utilisation.

 

  (b)

No other event or circumstance is outstanding which constitutes a default
(howsoever defined) under any other agreement or instrument which is binding on
it or any of its Subsidiaries or to which its (or any of its Subsidiaries’)
assets are subject which would have a Material Adverse Effect.

 

20.10

No misleading information

 

  (a)

Any factual information provided by any member of the Group for the purposes of
any Permitted Transaction was true and accurate in all material respects as at
the date it was provided or as at the date (if any) at which it is stated.

 

- 61 -



--------------------------------------------------------------------------------

  (b)

So far as it is aware after making reasonable enquiries, all other written
information provided by any member of the Group to a Finance Party was true,
complete and accurate in all material respects as at the date it was provided
and in light of the circumstances at the time or as at the date (if any) at
which it is stated, except as may be superseded by subsequent written
information provided to such Finance Party, is not misleading in any material
respect.

 

20.11

Financial statements

Its most recent financial statements (delivered in accordance with Clause 21.1
(Financial statements) fairly and truly represent its financial condition and
operations during the relevant financial year in all material respects.

 

20.12

Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

20.13

No proceedings

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, would reasonably be
expected to have a Material Adverse Effect have (to the best of its knowledge
and belief) been started or threatened against it or any of its Subsidiaries.

 

20.14

Insurances

It maintains Insurances on and in relation to its business and assets with
reputable underwriters or insurance companies and such insurance is in full
effect.

 

20.15

Good title to assets

It and each of its Subsidiaries has a good and valid title to, or valid leases
or licences of, the assets necessary to carry on its business in all material
respects as presently conducted.

 

20.16

Environmental compliance

It and each of its Subsidiaries has obtained all requisite Environmental Permits
required for the carrying on of its business as currently conducted and has at
all times complied with:

 

  (a)

all applicable Environmental Laws; and

 

  (b)

the terms and conditions of such Environmental Permits,

where failure to do so might reasonably be expected to have a Material Adverse
Effect.

 

- 62 -



--------------------------------------------------------------------------------

20.17

Environmental Claims

No Environmental Claim which, if determined against it or any of its
Subsidiaries, would reasonably be expected to have a Material Adverse Effect has
(to the best of its knowledge and belief) been started or threatened against it
or any of its Subsidiaries.

 

20.18

Taxation

 

  (a)

It and each of its Subsidiaries has duly and punctually paid and discharged all
Taxes imposed upon it or its assets or, as the case may be, upon such Subsidiary
or the assets of such Subsidiary within the time period allowed without
incurring penalties (save to the extent that (i) payment is being contested in
good faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP and (ii) payment can be lawfully withheld) and
to the extent that any Taxes are not due and payable, the relevant Borrower has
provided adequate reserves for the payment of those Taxes in accordance with
GAAP.

 

  (b)

It and each of its Subsidiaries is not materially overdue in the filing of any
Tax returns.

 

  (c)

No claims are being or are reasonably likely to be asserted against it or any of
its Subsidiaries with respect to Taxes which might reasonably be expected to
have a Material Adverse Effect.

 

20.19

Indebtedness

No Obligor and no other member of the Group has any Financial Indebtedness other
than Permitted Indebtedness.

 

20.20

No Security

Save for any Permitted Encumbrances:

 

  (a)

no Security exists over any of the assets of any Obligor or any other member of
the Group; and

 

  (b)

no arrangement or transaction as described in clause 23.12 (Negative pledge) has
been entered into by any Obligor or any other member of the Group and is
outstanding.

 

20.21

Consents etc. relating to any Permitted Transaction

All material Authorisations which are required to be obtained under any
applicable law or regulation for the consummation of each Permitted Transaction
(including approval from shareholders, third parties and all applicable
competition and anti-trust regulations authorities) have been obtained and are
in full force and effect and all conditions of any such Authorisation have been
complied with or will be complied with in all material respects.

 

- 63 -



--------------------------------------------------------------------------------

20.22

Repetition

The Repeating Representations are deemed to be made by each Obligor (by
reference to the facts and circumstances then existing) on:

 

  (a)

the date of each Compliance Certificate and the date of each Utilisation
Request; and

 

  (b)

in the case of an Additional Guarantor, the day on which the company becomes (or
it is proposed that the company becomes) an Additional Guarantor.

 

21.

INFORMATION UNDERTAKINGS

The undertakings in this Clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

21.1

Financial statements

The Borrowers shall supply to the Agent in sufficient copies for all the
Lenders:

 

  (a)

as soon as the same become available, but in any event within 90 days after the
end of the relevant financial year:

 

  (i)

the audited consolidated financial statements of the Ultimate Parent (including
balance sheet, profit and loss statement, cash flow statement and related
auditors’ report) for that financial year according to U.S. GAAP; and

 

  (ii)

commencing with the fiscal year ended 31 December 2017, the audited financial
statements (including balance sheet, profit and loss statement and cash flow
statement) of each Borrower for that financial year; and

 

  (iii)

for the first time as of 31 December 2017 the audited consolidated (combined)
financial statements of the Borrowers for that financial year; and

 

  (b)

as soon as the same become available, but in any event within 60 days after the
end of each of its half-financial years the unaudited financial statements of
the Borrowers;

 

  (c)

for the first time as of 30 June 2017, as soon as the same become available, but
in any event within 60 days after the end of each of its half-financial years
the unaudited consolidated (combined) financial statements of the Borrowers for
that period;

 

  (d)

as soon as the same become available, but in any event within 45 days after the
end of each quarter of each of its financial years the unaudited financial
statements of each Borrower for that period; and

 

- 64 -



--------------------------------------------------------------------------------

  (e)

thirty (30) days prior to the beginning of each financial year, the budgeted
balance sheet, the budgeted profit and loss statement and the budgeted cash flow
statement for the next following financial year for each Borrower.

 

21.2

Compliance Certificate

 

  (a)

The Borrowers shall supply to the Agent, with each set of financial statements
delivered pursuant to paragraph (b) of Clause 21.1 (Financial statements), a
Compliance Certificate setting out (in reasonable detail) computations as to
compliance with Clause 22 (Financial Covenants) as at the date at which those
financial statements were drawn up provided that as of 31 December 2018 MTP will
be taken into account and the Borrowers shall supply a combined Compliance
Certificate.

 

  (b)

Each Compliance Certificate shall be signed by one director of the relevant
Borrower and, if required to be delivered with the financial statements
delivered pursuant to paragraphs (a)(ii) and (iii), (b) and (c) of Clause 21.1
(Financial statements).

 

21.3

Requirements as to financial statements

 

  (a)

Each set of financial statements delivered by the Borrowers pursuant to Clause
21.1 (Financial statements) shall be certified by a director of the relevant
company as fairly presenting its financial condition in all material respects as
at the date at which those financial statements were drawn up.

 

  (b)

Each of the Borrowers will at the request of the Agent require and authorise its
auditors to discuss with the Lenders any matter reasonably related to or arising
out of the annual audit of any of the Borrowers by such auditors.

 

  (c)

The Borrowers shall procure that each set of financial statements delivered
pursuant to Clause 21.1 (Financial statements) is prepared using GAAP, other
than those in Clause 21.1(a) which shall be prepared using U.S. GAAP.

 

21.4

Information: miscellaneous

Each Borrower shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):

 

  (a)

promptly, the details of any newly created Permitted Encumbrances (save for the
creation of any Security in accordance with the definition of Permitted
Encumbrances);

 

  (b)

promptly, upon the request of the Agent, a certified copy of any agreement
between an Obligor and any member of the Mercer Group;

 

  (c)

promptly, the details of any newly created Permitted Indebtedness;

 

  (d)

promptly upon becoming aware of it, the details of any tax field audit
(Betriebsprüfung) which is current, threatened or pending against any member of
the Group which would, if adversely determined, have a Material Adverse Effect;

 

- 65 -



--------------------------------------------------------------------------------

  (e)

promptly upon becoming aware of them, the details of any litigation, arbitration
or administrative proceedings which are current, threatened or pending against
any member of the Group, and which would, if adversely determined, have a
Material Adverse Effect; and

 

  (f)

promptly, the details of any change of its constitutional documents, any
Transaction Document or any shareholders’ agreement.

 

21.5

Notification of default

Each Obligor shall notify the Agent of any Default (and the steps, if any, being
taken to remedy it) promptly upon becoming aware of its occurrence (unless that
Obligor is aware that a notification has already been provided by another
Obligor).

 

21.6

Use of websites

 

  (a)

Each Borrower may satisfy its obligation under this Agreement to deliver any
information in relation to those Lenders (the “Website Lenders”) who accept this
method of communication by posting this information onto an electronic website
designated by the Borrowers and the Agent (the “Designated Website”) if:

 

  (i)

the Agent expressly agrees (after consultation with each of the Lenders) that it
will accept communication of the information by this method;

 

  (ii)

each Borrower and the Agent are aware of the address of and any relevant
password specifications for the Designated Website; and

 

  (iii)

the information is in a format previously agreed between each Borrower and the
Agent.

If any Lender (a “Paper Form Lender”) does not agree to the delivery of
information electronically then the Agent shall notify each Borrower accordingly
and each Borrower shall supply the information to the Agent (in sufficient
copies for each Paper Form Lender) in paper form. In any event each Borrower
shall supply the Agent with at least one copy in paper form of any information
required to be provided by it.

 

  (b)

The Agent shall supply each Website Lender with the address of and any relevant
password specifications for the Designated Website following designation of that
website by each Borrower and the Agent.

 

  (c)

Each Borrower shall promptly upon becoming aware of its occurrence notify the
Agent if:

 

  (i)

the Designated Website cannot be accessed due to technical failure;

 

  (ii)

the password specifications for the Designated Website change;

 

- 66 -



--------------------------------------------------------------------------------

  (iii)

any new information which is required to be provided under this Agreement is
posted onto the Designated Website;

 

  (iv)

any existing information which has been provided under this Agreement and posted
onto the Designated Website is amended; or

 

  (v)

a Borrower becomes aware that the Designated Website or any information posted
onto the Designated Website is or has been infected by any electronic virus or
similar software.

If a Borrower notifies the Agent under paragraph (c)(i) or paragraph (c)(v)
above, all information to be provided by the Borrower under this Agreement after
the date of that notice shall be supplied in paper form unless and until the
Agent and each Website Lender is satisfied that the circumstances giving rise to
the notification are no longer continuing.

 

  (d)

Any Website Lender may request, through the Agent, one paper copy of any
information required to be provided under this Agreement which is posted onto
the Designated Website. The Borrower shall comply with any such request within
ten (10) Business Days.

 

21.7

“Know your customer” checks

 

  (a)

If:

 

  (i)

the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

  (ii)

any change in the status of an Obligor after the date of this Agreement; or

 

  (iii)

a proposed assignment or assignment and transfer by way of assumption of
contract (Vertragsübernahme) by a Lender of any of its rights and obligations
under this Agreement to a party that is not a Lender prior to such assignment or
assignment and transfer by way of assumption of contract (Vertragsübernahme),

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.

 

- 67 -



--------------------------------------------------------------------------------

  (b)

Each Lender shall promptly upon the request of the Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

  (c)

A Borrower shall, by not less than ten 10 Business Days’ prior written notice to
the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of its Subsidiaries becomes an Additional
Guarantor pursuant to Clause 26 (Changes to the Obligors).

 

  (d)

Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Guarantor obliges the Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, the relevant
Borrower shall promptly upon the request of the Agent or any Lender supply, or
procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself or on behalf of any Lender) or any Lender
(for itself or on behalf of any prospective new Lender) in order for the Agent
or such Lender or any prospective new Lender to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the accession of such
Subsidiary to this Agreement as an Additional Guarantor.

 

21.8

German Banking Act (Kreditwesengesetz)

Upon request of the Agent, the Borrowers shall provide the Agent with all such
further information about its financial and business affairs, as well as the
financial and business affairs of any of its Subsidiaries, in each case to the
extent necessary for any Lender to comply with its duties under section 18 of
the German Banking Act (Kreditwesengesetz).

 

- 68 -



--------------------------------------------------------------------------------

22.

FINANCIAL COVENANTS

 

22.1

Financial definitions

In this Clause 22.1:

“Calculation Date” means each 30 June and 31 December in each calendar year
commencing as of 30 June 2017.

“Current Assets” means, on any date, the aggregate of the current assets of the
relevant Borrower at such date (excluding any amount standing to the credit of
any of the Shareholder Distribution Accounts).

“Current Liabilities” means, on any date, the aggregate of the current
liabilities of the relevant Borrower at such date (but excluding any such
liabilities relating to the Obligations and Utilisations made to a Borrower and
guaranteed by it under this Agreement);

“Current Ratio” means, on any date, the ratio, expressed as a percentage, of
Current Assets    to Current Liabilities.

“EBITDA” means, for any period, the net income of the relevant Borrower in
accordance with GAAP, in each case for such period:

 

  (a)

plus the amount of taxes on income, capital or gains of the Borrower in relevant
financial statements and (without duplication) any provisions for taxes;

 

  (b)

plus Interest Expense;

 

  (c)

plus any other non-cash charges deducted against the net income of the Borrower
in the relevant financial statements (including, without limitation, non-cash
exchange rate gains or losses and non-cash effluent charges);

 

  (d)

excluding extraordinary items;

 

  (e)

minus (to the extent otherwise included) any net gain over book value arising in
favour of an Obligor on the disposal of any business or asset (not being any
disposals made in the ordinary course of business) during such period and any
gain arising on any revaluation of any business or asset during such period;

 

  (f)

plus (to the extent otherwise deducted) any net loss against book value incurred
by an Obligor on the disposal of any business or asset (not being any disposals
made in the ordinary course of business) during such period and any loss on any
revaluation of any business or assets during such period;

 

  (g)

plus any depreciation and amortisation (including for intangibles and goodwill)
stated in the relevant financial statements.

 

- 69 -



--------------------------------------------------------------------------------

“Interest Expense” means, for any period, (without duplication) the amount in
EUR which will be necessary in order to pay in full all interest, premium and
similar amounts (howsoever characterised and including (a) the interest element
of capital leases, (b) interest on Subordinated Debt to the extent transferred
to the Shareholder Distribution Account, (c) discount and acceptance fees
payable (or deducted), (d) fees payable in connection with the issue or
maintenance of any bond or bank guarantee, guarantee or other insurance against
Financial Indebtedness and issued by a third party on behalf of the Obligors,
(e) repayment and prepayment premiums payable or incurred in repaying or
prepaying any Financial Indebtedness to the extent actually paid, and
(f) commitment, utilisation and non-utilisation fees payable or incurred in
respect of Financial Indebtedness) accruing in respect of, this agreement and
all other Financial Indebtedness of the Obligors which have become due and
payable during such period but excluding amortisation and write offs of debt
issue costs.

“Leverage Ratio” means the ratio of Net Debt to EBITDA.

“Net Debt” means, on any date, the excess of:

the sum of (without duplication):

 

  (a)

the principal amount of Utilisations made to the relevant Borrower outstanding
on such date; and

 

  (b)

the principal amount of other Financial Indebtedness (except current payables to
suppliers) of the relevant Borrower outstanding on such date (excluding
Subordinated Debt and Utilisations made to a Borrower and guaranteed by it under
this Agreement),

less

 

  (c)

Unencumbered Cash at such date.

“Obligations” means, with respect to each Obligor, all obligations of such
Obligor with respect to the repayment or performance of all obligations
(monetary or otherwise) of such Obligor arising under or in connection with the
Finance Documents and each other loan document and where the term “Obligations”
is used without reference to a particular Obligor, such term means the
Obligations of all Obligors.

“Unencumbered Cash” means, at any date, the principal amount of freely available
cash balances maintained by a Borrower in bank accounts maintained with
financial institutions located in approved locations on such date (and, for the
avoidance of doubt, a cash balance shall not be freely available if it is
subject to any lien in favour of any third party (excluding, however, any such
lien arising by way of set-off rights under mandatory principles of applicable
law).

 

22.2

Financial condition

 

  (a)

ZPR shall ensure that for the period from the date of this Agreement to 30 June
2018 (including):

 

  (i)

its Leverage Ratio in respect of any twelve months period on any Calculation
Date shall not exceed 3.00:1; and

 

- 70 -



--------------------------------------------------------------------------------

  (ii)

its Current Ratio on any Calculation Date shall equal or exceed 110 per cent;
and

 

  (b)

The Borrowers shall ensure that for the period from 30 June 2018 to the
Termination Date:

 

  (i)

their Leverage Ratio in respect of any twelve months period on any Calculation
Date shall not exceed 3.50:1; and

 

  (ii)

their Current Ratio on any Calculation Date shall equal or exceed 110 per cent.

 

22.3

Financial testing

 

  (a)

The financial covenants set out in Clause 22.2 (Financial condition) shall be
tested by reference to each of the financial statements and each Compliance
Certificate delivered pursuant to Clause 21.2 (Compliance Certificate) applying
GAAP.

 

  (b)

The financial covenants set out in paragraph (a) of Clause 22.2 (Financial
condition) shall be calculated solely for ZPR based on its financial statements
applying GAAP.

 

  (c)

The financial covenants set out in paragraph (b) of Clause 22.2 (Financial
condition) shall be calculated for ZPR and MTP based on combined financial
statements applying GAAP.

 

23.

GENERAL UNDERTAKINGS

The undertakings in this Clause 23 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

23.1

Authorisations

Each Obligor shall promptly:

 

  (a)

obtain, comply with and do all that is necessary to maintain in full force and
effect; and

 

  (b)

supply certified copies to the Agent of,

any Authorisation required under any law or regulation of the Relevant
Jurisdictions to enable it to perform its obligations under the Finance
Documents and to ensure the legality, validity, enforceability or admissibility
in evidence in each Relevant Jurisdiction of any Finance Document.

 

23.2

Compliance with laws

Each Borrower shall comply in all respects with all laws (including, but not
limited to, for the avoidance of doubt, anti-corruption and boycott laws or
sanctions applicable to it) to which it may be subject, if failure so to comply
would materially impair its ability to perform its obligations under the Finance
Documents.

 

- 71 -



--------------------------------------------------------------------------------

23.3

Compliance with Shareholders’ Undertaking Agreement

Each Borrower shall comply with any and all terms and conditions in the
Shareholders’ Undertaking Agreement at all times, in particular with the
obligation that:

 

  (a)

a payment or distribution from ZPR to the Shareholder Distribution Account ZPR
shall only be made in compliance with the requirements set out in paragraphs
(a) to (e) of clause 2.4.1 (Permitted Payments) of the Shareholders’ Undertaking
Agreement; and

 

  (b)

a payment or distribution from MTP to the Shareholder Distribution Account MTP
shall only be made in compliance with the requirements set out in paragraphs
(a) to (e) of clause 2.4.2 (Permitted Payments) of the Shareholders’ Undertaking
Agreement.

 

23.4

Insurance

 

  (a)

Each Borrower shall at all times effect and maintain insurance on and in
relation to its business and assets with reputable underwriters or insurance
companies.

 

  (b)

Any Borrower shall pay all premiums and do all other things necessary to
maintain the insurances required to be effected and maintained by it pursuant to
paragraph (a) above.

 

23.5

Transactions

 

  (a)

Each Obligor shall conclude any transaction with a third party, irrespective of
whether or not it is a Subsidiary of the Ultimate Parent, only on terms
reasonably no less favourable to it than those that could reasonably be obtained
by it on an arm’s length basis. It will further waive any Financial Indebtedness
owed by any person to it only for valuable market consideration.

 

  (b)

No Obligor shall permit to subsist or conclude any transactions with a member of
the Mercer Group, other than:

 

  (i)

agreements with an aggregate value of less than EUR 8,000,000 (per annum and on
an aggregate basis for the Borrowers) and which are entered into on arms-length
basis; and

 

  (ii)

agreements entered into with the prior written consent of the Agent (such
consent not to be unreasonably withheld).

 

23.6

Syndication

In the event that the Original Lender notifies the Borrowers of its intention to
syndicate the Facility the Borrowers shall provide at their own cost assistance
to the Original Lender in the syndication of the Facility, including by taking
all reasonable steps to make management available for the purpose of making
presentations to, or meeting, potential lending institutions and comply with all
reasonable requests for information from potential syndicate members.

 

- 72 -



--------------------------------------------------------------------------------

23.7

Pari passu ranking

Each Obligor shall ensure that its payment obligations under the Finance
Documents will rank at least pari passu with the claims of all its unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law
applying to companies generally.

 

23.8

Environmental Compliance

Each Obligor shall obtain and maintain all requisite Environmental Permits and
comply with:

 

  (a)

all applicable Environmental Laws; and

 

  (b)

the terms and conditions of all Environmental Permits applicable to it,

and take all reasonable steps in anticipation of known or expected future
changes to or obligations under the same, in each case where failure to do so
might reasonably be expected to have a Material Adverse Effect.

 

23.9

Environmental Claims

Each Borrower shall inform the Agent in writing as soon as reasonably
practicable upon its becoming aware of:

 

  (a)

any Environmental Claim which has been commenced or threatened against any
member of the Group; or

 

  (b)

any facts or circumstances which will or are reasonably likely to result in any
Environmental Claim being commenced or threatened against any member of the
Group,

where the claim might, if determined against that member of the Group, would be
expected to have a Material Adverse Effect.

 

23.10

Taxation

 

  (a)

Each Obligor shall duly and punctually pay and discharge all Taxes imposed upon
it or its assets within the time period allowed without incurring penalties
(except to the extent that (a) such payment is being contested in good faith,
(b) adequate reserves are being maintained for those Taxes and (c) such payment
can be lawfully withheld).

 

  (b)

No Obligor shall be materially overdue in the filing of any Tax returns.

 

- 73 -



--------------------------------------------------------------------------------

23.11

Capitalisation

Each Obligor shall ensure that, at all times after the date of this Agreement
or, if later, the date it becomes a Party, it and each of its Subsidiaries have
sufficient equity to be and remain in compliance with all thin capitalisation
rules applicable to it and them.

 

23.12

Negative pledge

No Obligor shall create or permit to subsist any Security over all or any of its
assets or create any restriction or prohibition on encumbrances over all or any
of its assets, other than Permitted Encumbrances.

 

23.13

Disposals

 

  (a)

No Obligor shall, enter into a single transaction or a series of transactions
(whether related or not) and whether voluntary or involuntary to sell, lease,
transfer or otherwise dispose of any asset, including any material investment
(Beteiligungen) or divisions (Betriebsteile).

 

  (b)

Paragraph (a) above does not apply to any sale, lease, transfer or other
disposal:

 

  (i)

made in the ordinary course of business of the disposing entity;

 

  (ii)

of assets in exchange for other assets comparable or superior as to type, value
and quality;

 

  (iii)

of assets that are worn out, obsolete or redundant;

 

  (iv)

which is a Permitted Transaction;

 

  (v)

to which the Majority Lenders have given their prior written consent; or

 

  (vi)

where the higher of the market value or consideration receivable (when
aggregated with the higher of the market value or consideration receivable for
any other sale, lease, transfer or other disposal, other than any permitted
under paragraphs (i) to (iii) above does not exceed EUR 10,000,000 (or its
equivalent in another currency or currencies) in any financial year.

 

23.14

Financial Indebtedness

No Obligor shall incur, create or permit to subsist or have outstanding any
Financial Indebtedness or enter into any agreement or arrangement whereby it is
entitled to incur, create or permit to subsist any Financial Indebtedness other
than, in each case, Permitted Indebtedness.

 

23.15

Treasury Transactions

No Obligor shall enter into any Treasury Transaction, other than the hedging
transactions documented by the Hedging Agreements.

 

- 74 -



--------------------------------------------------------------------------------

23.16

Merger and agreement on profit

 

  (a)

No Obligor shall enter into:

 

  (i)

any amalgamation, demerger, merger, consolidation or corporate reconstruction or
any transaction with the commercial effect of the foregoing; or

 

  (ii)

any profit and loss transfer agreement (Ergebnisabführungsvertrag), any
partnership agreements (stille Beteiligungen), any other intercompany agreement
(Unternehmensvertrag) or any similar arrangement having as a consequence that a
third party shares in the profits of any member of the Group or exercises
control over any member of the Group.

 

  (b)

Paragraph (a) above does not apply to:

 

  (i)

a Permitted Transaction; or

 

  (ii)

any action taken with the prior written consent of the Majority Lenders.

 

23.17

Acquisitions

No Obligor shall without the prior written consent of the Agent acquire (whether
by way of shares or assets) any company or business (separately or in a series
of related acquisitions):

 

  (a)

the aggregate value of which exceeds EUR 30,000,000 (or its equivalent in
another currency or currencies) in respect of the Borrowers (on a combined
basis); and

 

  (b)

that the funding of which is fully or partially provided for by the proceeds of
a Loan.

 

23.18

Joint Ventures

 

  (a)

Except as permitted under paragraph (b) below, no Obligor shall:

 

  (i)

enter into, invest in or acquire (or agree to acquire) any shares, stocks,
securities or other interest in any Joint Venture; or

 

  (ii)

transfer any assets or lend to or guarantee or give an indemnity for or give
Security for the obligations of a Joint Venture or maintain the solvency of or
provide working capital to any Joint Venture (or agree to do any of the
foregoing).

 

  (b)

Paragraph (a) above does not apply to any acquisition (or agreement to acquire)
any interest in a Joint Venture or transfer of assets (or agreement to transfer
assets) to a Joint Venture or loan made to or guarantee given in respect of the
obligations of a Joint Venture if such transaction is a Permitted Transaction.

 

- 75 -



--------------------------------------------------------------------------------

23.19

Change of business

No Obligor shall make any substantial change to the general nature of its
business from that carried on at the date of this Agreement.

 

23.20

Share capital

No Obligor shall without the prior written consent of the Majority Lenders:

 

  (a)

redeem, purchase, return or make any repayment in respect of any of its share
capital or make any capital distribution or enter into any agreement to do so;
or

 

  (b)

issue any shares or grant any person any right (whether conditional or
unconditional) to call for the issue or allotment of any shares in the capital
of such Obligor (including an option or a right of pre-emption or conversion) or
enter into any agreement to do any of the foregoing,

in each case, other than in accordance with the terms hereof and the terms of
the Shareholders’ Undertaking Agreement.

 

23.21

Distributions and withdrawals

No Obligor shall make any Distribution or make or declare any other dividend or
distribution to any third party other than dividends or distributions made in
accordance with the terms of this Agreement and the terms of the Shareholders’
Undertaking Agreement.

 

23.22

Subordinated Debt

No Obligor shall:

 

  (a)

pay interest on any Subordinated Debt; and/or

 

  (b)

prepay, repay, redeem, purchase or otherwise acquire any Subordinated Debt prior
to the Termination Date,

in each case, other than in accordance with the terms of this Agreement and the
terms of the Shareholders’ Undertaking Agreement.

 

23.23

Limitations of undertakings

Notwithstanding the foregoing provisions of this Clause 23 (General
undertakings) (but without prejudice to any of the obligations thereunder of any
Obligor not incorporated in Germany), the undertakings set out in clause 23.13
(Disposals), clause 23.16 (Merger and agreement on profit), clause 23.18 (Joint
Ventures), clause 23.19 (Change of business), clause 23.20 (Share capital),
clause 23.21 (Dividends and withdrawals) and clause 23.22 (Subordinated Debt)
(the “Relevant Undertakings”) are not and shall not be given by any German
Obligor. However:

 

- 76 -



--------------------------------------------------------------------------------

  (a)

each German Obligor shall give to the Agent not less than twenty (20) Business
Days’ prior written notice if it or any of its Subsidiaries proposes to take or
permit any action or circumstance which, if all the Relevant Undertakings had
been given by that German Obligor on the date of this Agreement and had
thereafter remained in force, would constitute a breach of any of the Relevant
Undertakings;

 

  (b)

the Agent shall be entitled, within ten (10) Business Days of receipt of notice
under paragraph (a) above, to request that the relevant German Obligor supplies
to the Agent, in sufficient copies for the Lenders, such further relevant
information as the Agent (acting reasonably) may consider necessary for the
purposes of this Clause 23.23 and such German Obligor shall supply such further
information promptly and in any event within ten (10) Business Days of the
request therefore, subject to any relevant confidentiality obligations provided
that the relevant Obligor has used all reasonable endeavours to procure a
release from any such confidentiality obligations;

 

  (c)

if any Lender considers that the relevant action or circumstance (taken alone or
together with other actions or circumstances, whether or not permitted
hereunder) may have a Material Adverse Effect or materially and adversely
affects its interests as a Lender under the Finance Documents, it may so notify
the Agent in writing;

 

  (d)

if, by not later than the date ten (10) Business Days after receipt by the Agent
of notice pursuant to paragraph (a) above (or, if later and additional
information has been requested pursuant to paragraph (b) above, by not later
than the date ten (10) Business Days after receipt by the Agent of such
additional information if received within the prescribed time or the date ten
(10) Business Days after the request therefore if not), the Agent has received
notices pursuant to clause paragraph (c) above from Lenders which constitute the
Majority Lenders, the Agent shall promptly notify the Borrower and the Lenders;
and

 

  (e)

if the Agent gives notice to the Borrower pursuant to paragraph (d) above or the
relevant action is undertaken or circumstance is permitted before the date two
(2) Business Days after the latest time for the receipt by the Agent of notices
pursuant to paragraph (d) above, the undertaking of the relevant action or
permitting of the relevant circumstances shall immediately constitute an Event
of Default provided that, for the avoidance of doubt, no failure of any German
Obligor to perform or comply with an obligation under a Relevant Undertaking
shall of itself constitute an Event of Default.

 

23.24

Conditions subsequent

The Borrowers shall not later than six (6) Business Days after the first
Utilisation Date pay the relevant purchase price to the seller under the
Purchase Agreement and provide evidence thereof to the Agent (in form and
substance reasonably satisfactory to the Agent).

 

24.

EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 24 is an Event of
Default (save for Clause 24.18 (Acceleration)).

 

- 77 -



--------------------------------------------------------------------------------

24.1

Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:

 

  (a)

its failure to pay is caused by:

 

  (i)

administrative or technical error; or

 

  (ii)

a Disruption Event; and

 

  (b)

payment is made within ten (10) Business Days of its due date.

 

24.2

Financial covenants and financial indebtedness

Any requirement of Clause 22 (Financial covenants) is not satisfied or any
Obligor does not comply with any provision of Clause 23.14 (Financial
Indebtedness).

 

24.3

Other obligations

 

  (a)

An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 24.1 (Non-payment), Clause 22 (Financial
covenants) and Clause 23.14 (Financial Indebtedness)).

 

  (b)

A German Obligor does not comply with a Relevant Undertaking after the Agent has
confirmed, within the periods set out in Clause 23.23 (Limitation of
undertakings), that it considers the relevant action or step to have material
adverse consequences for the Lenders’ risk or security position.

 

  (c)

An Obligor does not comply with any provision of any Security Document.

 

  (d)

No Event of Default under paragraph (a) and (c) above will occur if the Agent
considers that the failure to comply is capable of remedy and is remedied within
twenty (20) Business Days, of the earlier of (A) the Agent giving notice to a
Borrower and (B) a Borrower becoming aware of the failure to comply.

 

24.4

Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.

 

24.5

Cross default

 

  (a)

Any Financial Indebtedness of any Obligor is not paid when due nor within any
originally applicable grace period.

 

  (b)

Any Financial Indebtedness of any Obligor is declared to be or otherwise becomes
due and payable prior to its specified maturity as a result of an event of
default (however described).

 

- 78 -



--------------------------------------------------------------------------------

  (c)

Any commitment for any Financial Indebtedness of any Obligor is cancelled or
suspended by a creditor of any Obligor as a result of an event of default
(however described).

 

  (d)

Any creditor of any Obligor becomes entitled to declare any Financial
Indebtedness of any Obligor due and payable prior to its specified maturity as a
result of an event of default (however described).

 

  (e)

No Event of Default will occur under this Clause 24.5 if (i) the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within paragraphs (a) to (d) above is less than EUR 10,000,000 (or its
equivalent in any other currency or currencies) at any one time, or (ii) any
event or circumstance that would otherwise give rise to, or cause an Event of
Default to occur, under paragraphs (a) to (d) above is disputed in good faith by
the relevant Obligor or Obligors affected thereby by way of appropriate
proceedings.

 

24.6

Insolvency

If:

 

  (a)

any German Obligor or other member of the Group that is incorporated or
established or has a place of business in the Federal Republic of Germany:

 

  (i)

is unable to pay its debts as they fall due (Zahlungsunfähigkeit);

 

  (ii)

commences negotiations with any one or more of its creditors with a view to the
general readjustment or rescheduling of its indebtedness or, for any of the
reasons set out in sections 17 to 19 of the German Insolvency Act (InsO);

 

  (iii)

files for insolvency (Antrag auf Eröffnung eines Insolvenzverfahrens) or the
board of directors or management of any such German Obligor or member of the
Group is required by law to file for insolvency; or

 

  (iv)

the competent court takes any of the actions set out in section 21 of the German
Insolvency Act (InsO) or the competent court institutes insolvency proceedings
against any such German Obligor or member of the Group (Eröffnung des
Insolvenzverfahrens); or

 

  (b)

any non-German Obligor or other member of the Group:

 

  (i)

is declared bankrupt or enters into a preliminary or definitive moratorium
pursuant to the applicable bankruptcy laws;

 

  (ii)

becomes, or admits to being, unable generally to pay its debts as they fall due;
or

 

  (iii)

otherwise becomes insolvent or stops or suspends making payments (whether of
principal or interest) with respect to all or any class of its debts or
announces an intention to do so or a moratorium is declared in respect of any of
its Indebtedness.

 

- 79 -



--------------------------------------------------------------------------------

24.7

Insolvency and similar proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 

  (a)

the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any member of the Group other than (i) a
solvent liquidation or reorganisation of any member of the Group which is not an
Obligor (ii) in the case of such action by a creditor, a Borrower can
demonstrate, by providing opinion of a reputable lawyer to that effect, such
action is frivolous, vexatious or an abuse of the process of the court or
relates to a claim for which a good defence exists which is being vigorously
defended;

 

  (b)

a composition, assignment or arrangement with any creditor of any member of the
Group;

 

  (c)

the appointment of a liquidator (other than in respect of a solvent liquidation
of a member of the Group which is not an Obligor), receiver, administrator,
administrative receiver, compulsory manager or other similar officer in respect
of any member of the Group or any of its assets (including the directors of any
member of the Group requesting a person to appoint any such officer in relation
to it or any of its assets); or

 

  (d)

enforcement of any Security over any assets of any member of the Group which is
not discharged within 30 days,

or any analogous procedure or step is taken in any jurisdiction.

 

24.8

Execution or attachment

Any execution (Zwangsvollstreckung) or attachment (Beschlagnahme) (or any event
which under the laws under of any other jurisdiction that has a similar effect)
is levied against, or an encumbrancer takes possession of the whole, or any
material part, of the assets of a Borrower is not discharged within 30 days.

 

24.9

Shareholders’ Undertaking Agreement

 

  (a)

The Parent or Ultimate Parent fails to comply with the provisions of, or does
not perform its obligations under, the Shareholders’ Undertaking Agreement
unless: (i) the Agent considers the relevant non-compliance or non-performance
is capable of remedy; and (ii) the relevant non-compliance or non-performance is
remedied within twenty (20) Business Days of the earlier of the Agent giving
notice to the Parent or Ultimate Parent and the date the Parent or Ultimate
Parent became aware or ought to have reasonably become aware of such
non-compliance or non-performance.

 

  (b)

A representation or warranty given by any party in the Shareholders’ Undertaking
Agreement is incorrect in any material respect and, if the non-compliance or
circumstances giving rise to such misrepresentation are capable of remedy, it is
not remedied within thirty (30) days of the earlier of the Agent giving notice
to the respective party or the respective party becoming aware of the
non-compliance or misrepresentation.

 

- 80 -



--------------------------------------------------------------------------------

24.10

Cessation of business

Any Borrower or the Ultimate Parent suspends or ceases to carry on (or threatens
to suspend or cease to carry on) all or substantially all of its business except
as a result of a disposal which is a Permitted Transaction.

 

24.11

Audit qualification

 

  (a)

A Borrower’s auditor qualifies such Borrower’s audited annual financial
statements.

 

  (b)

The auditors of the Mercer Group qualify the audited annual consolidated
financial statements of the Ultimate Parent.

 

24.12

Expropriation

The authority or ability of any Borrower to conduct its business is limited or
wholly or substantially curtailed by any seizure, expropriation,
nationalisation, intervention, restriction or other action by or on behalf of
any governmental, regulatory or other authority or other person in relation to
any Borrower.

 

24.13

Repudiation and rescission of agreements

 

  (a)

Any Borrower (or any other relevant party) rescinds or purports to rescind or
repudiates or purports to repudiate a Finance Document or any of the Transaction
Security or evidences an intention to rescind or repudiate a Finance Document or
any Transaction Security.

 

  (b)

Any party to the Transaction Documents (other than a Finance Party) rescinds or
purports to rescind or repudiates or purports to repudiate any of those
agreements or instruments in whole or in part where to do so has or is, in the
reasonable opinion of the Majority Lenders, likely to have a Material Adverse
Effect.

 

24.14

Litigation

Any litigation, alternative dispute resolution, arbitration, administrative,
governmental, regulatory or other investigations, proceedings or disputes are
commenced or threatened in relation to the Transaction Documents or the
transactions expressly provided for in the Transaction Documents or against any
member of the Group or its assets which has or would have a Material Adverse
Effect.

 

24.15

Unlawfulness

It is or becomes unlawful for any Borrower to perform any of its obligations
under the Transaction Documents or any Transaction Security created or expressed
to be created or evidenced by the Security Documents ceases to be effective.

 

- 81 -



--------------------------------------------------------------------------------

24.16

Environmental matters

 

  (a)

Any Environmental Contamination is discovered on any site owned, leased,
occupied or used by any member of the Group which might reasonably be expected
to have a Material Adverse Effect.

 

  (b)

Any member of the Group fails to comply with any Environmental Law or any
Environmental Permit or an Environmental Claim is made against any member of the
Group and as a result a Material Adverse Effect occurs or is reasonably likely
to occur.

 

24.17

Material adverse change

Any situation or event occurs or series of events occur (including a change to
any regulation) which has a Material Adverse Effect.

 

24.18

Acceleration

At any time after the occurrence of (i) an Event of Default set out in Clause
24.1 (Non-payment), Clause 24.2 (Financial covenants and financial
indebtedness), Clause 24.6 (Insolvency), Clause 24.7 (Insolvency and similar
proceedings), Clause 24.8 (Execution or attachment) in relation to a Borrower
and Clause 24.15 (Unlawfulness) or (ii) any other Event of Default and at any
time thereafter while such Event of Default is continuing and either the Agent,
or as the case may be, the Majority Lenders has or have determined in its or
their reasonable opinion taking into account the enforcement value of any
Guarantee and Security, that due to said Event of Default the ability of the
Borrowers to perform any of their obligations under the Finance Documents has
been materially impaired and/or the Agent or the Majority Lenders have given
consideration to the reasonable concerns of the Borrowers and to avoid such
notice, the Agent may, and will if so directed by the Majority Lenders, by
written notice to the Borrowers do all or any of the following in addition and
without prejudice to any other rights or remedies which it or any other Finance
Party may have under this Agreement or any of the other Finance Documents:

 

  (a)

cancel the Total Commitments whereupon they shall immediately be cancelled;

 

  (b)

declare that all or part of the Utilisations, together with accrued interest,
and all other amounts accrued under the Finance Documents be immediately due and
payable, whereupon they shall become immediately due and payable;

 

  (c)

declare that all or part of the Utilisations be payable on demand, whereupon
they shall immediately become payable on demand by the Agent on the instructions
of the Majority Lenders;

 

  (d)

require the Borrowers to:

 

  (i)

procure that the liabilities of each of the Lenders and any Issuing Bank under
or in connection with each Letter or Credit are promptly reduced to zero; or

 

- 82 -



--------------------------------------------------------------------------------

  (ii)

provide cash collateral for each Letter of Credit in an amount specified by the
Agent and in the currency of that Letter of Credit, whereupon the Borrowers will
do so; and/or

 

  (e)

exercise all or any of its rights, remedies, powers or discretions under any of
the Finance Documents.

 

- 83 -



--------------------------------------------------------------------------------

SECTION 9

CHANGES TO PARTIES

 

25.

CHANGES TO THE LENDERS

 

25.1

Assignments and transfers by the Lenders

 

  (a)

Subject to this Clause 25, a Lender (the “Existing Lender”) may:

 

  (i)

assign any of its rights; or

 

  (ii)

assign and transfer by assumption of contract (Vertragsübernahme) any of its
rights and obligations,,

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”) provided that no such assignment or assignment and transfer by
assumption of contract (Vertragsübernahme) shall be permitted to any person that
competes with or operates in a business reasonably similar to a Borrower.

 

  (b)

Subject to Clause 25.2 (Conditions of assignment and assignment and transfer by
assumption of contract (Vertragsübernahme)), each Party hereby gives its consent
in advance to any assignment and assignment and transfer by assumption of
contract (Vertragsübernahme) as referred to in paragraph (a) above. Receipt of a
Transfer Certificate by the Agent shall constitute notice of the assignment and
assignment and transfer by assumption of contract (Vertragsübernahme) and each
Party irrevocably authorises (bevollmächtigt) and instructs the Agent to receive
each such notice on its behalf and irrevocably agrees that each such notice to
be given to such party may be given to the Agent. For the purposes of this
Clause 25.1 each Finance Party, which is incorporated or established under the
laws of the Federal Republic of Germany hereby releases the Agent from the
restrictions of section 181 of the German Civil Code (Bürgerliches Gesetzbuch)
and similar restrictions applicable to it pursuant to any other applicable law,
in each case to the extent legally possible to such Finance Party. A Finance
Party which is barred by its constitutional documents or by-laws from granting
such exemption shall notify the Agent accordingly.

 

25.2

Conditions of assignment or assignment and transfer by assumption of contract
(Vertragsübernahme)

 

  (a)

The consultation of the Borrowers is required for an assignment or an assignment
and transfer by assumption of contract (Vertragsübernahme) by an Existing
Lender, unless the assignment or assignment and transfer by assumption of
contract (Vertragsübernahme) is:

 

  (i)

to another Lender or an Affiliate of a Lender; or

 

  (ii)

made at a time when an Event of Default is continuing.

 

- 84 -



--------------------------------------------------------------------------------

  (b)

An assignment will only be effective on:

 

  (i)

receipt by the Agent of written confirmation from the New Lender (in form and
substance satisfactory to the Agent) that the New Lender will assume the same
obligations to the other Finance Parties as it would have been under if it was
an Original Lender; and

 

  (ii)

performance by the Agent of all necessary “know your customer” or other similar
checks under all applicable laws and regulations in relation to such assignment
to a New Lender, the completion of which the Agent shall promptly notify to the
Existing Lender and the New Lender.

 

  (c)

An assignment and transfer by assumption of contract (Vertragsübernahme) will
only be effective if the procedure set out in Clause 25.5 (Procedure for
assignment and transfer by assumption of contract (Vertragsübernahme)) is
complied with.

 

  (d)

If:

 

  (i)

a Lender assigns or assigns and transfers by assumption of contract
(Vertragsübernahme) any of its rights or obligations under the Finance Documents
or changes its Facility Office; and

 

  (ii)

as a result of circumstances existing at the date the assignment, assignment and
transfer by assumption of contract (Vertragsübernahme) or change occurs, an
Obligor would be obliged to make a payment to the New Lender or Lender acting
through its new Facility Office under Clause 14 (Tax gross-up and indemnities)
or Clause 15 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, assignment and transfer by assumption of contract
(Vertragsübernahme) or change had not occurred.

 

  (e)

Each New Lender, by executing the relevant Transfer Certificate, confirms, for
the avoidance of doubt, that the Agent has authority to execute on its behalf
any amendment or waiver that has been approved by or on behalf of the requisite
Lender or Lenders in accordance with this Agreement on or prior to the date on
which the assignment or assignment and transfer by assumption of contract
(Vertragsübernahme) becomes effective in accordance with this Agreement and that
it is bound by that decision to the same extent as the Existing Lender would
have been had it remained a Lender.

 

- 85 -



--------------------------------------------------------------------------------

25.3

Assignment or assignment and transfer by assumption of contract
(Vertragsübernahme) fee

The New Lender shall, on the date upon which an assignment or assignment and
transfer by assumption of contract (Vertragsübernahme) takes effect, pay to the
Agent (for its own account) a fee of EUR 2,000.

 

25.4

Limitation of responsibility of Existing Lenders

 

  (a)

Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

  (i)

the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 

  (ii)

the financial condition of any Obligor;

 

  (iii)

the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

  (iv)

the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

and any representations or warranties implied by law are excluded.

 

  (b)

Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

  (i)

has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

  (ii)

will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 

  (c)

Nothing in any Finance Document obliges an Existing Lender to:

 

  (i)

accept a re-assignment or a re-assignment and re-transfer by assumption of
contract (Vertragsübernahme) from a New Lender of any of the rights and
obligations assigned or assigned and transferred by assumption of contract
(Vertragsübernahme) under this Clause 25; or

 

  (ii)

support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

 

- 86 -



--------------------------------------------------------------------------------

25.5

Procedure for assignment and transfer by assumption of contract
(Vertragsübernahme)

 

  (a)

Subject to the conditions set out in Clause 25.2 (Conditions of assignment or
assignment and transfer by assumption of contract (Vertragsübernahme)) an
assignment and transfer by assumption of contract (Vertragsübernahme) is
effected in accordance with paragraph (c) below when the Agent executes an
otherwise duly completed Transfer Certificate delivered to it by the Existing
Lender and the New Lender. The Agent shall, subject to paragraph (b) below, as
soon as reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate.

 

  (b)

The Agent shall only be obliged to execute a Transfer Certificate delivered to
it by the Existing Lender and the New Lender once it is satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations in relation to the transfer to such New
Lender.

 

  (c)

Subject to Clause 25.8 (Pro rata interest settlement), on the Transfer Date:

 

  (i)

to the extent that in the Transfer Certificate the Existing Lender seeks to
assign and transfer by assumption of contract (Vertragsübernahme) its rights and
obligations under the Finance Documents each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and their respective rights against one another under the
Finance Documents shall be lost (being the “Terminated Rights and Obligations”);

 

  (ii)

each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Terminated Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

  (iii)

the Agent, the Arranger, the New Lender and the other Lenders and the Issuing
Bank shall acquire the same rights and assume the same obligations between
themselves as they would have acquired and assumed had the New Lender been an
Original Lender with the rights and/or obligations acquired or assumed by it as
a result of the assignment and transfer by assumption of contract
(Vertragsübernahme) and to that extent the Agent, the Arranger, the Issuing Bank
and the Existing Lender shall each be released from further obligations to each
other under the Finance Documents; and

 

  (iv)

the New Lender shall become a Party as a “Lender”.

 

- 87 -



--------------------------------------------------------------------------------

25.6

Copy of Transfer Certificate to Borrower

The Agent shall, as soon as reasonably practicable after it has executed a
Transfer Certificate, send to the Borrower a copy of that Transfer Certificate.

 

25.7

Security over Lenders’ rights

 

  (a)

In addition to the other rights provided to Lenders under this Clause 25.7, each
Lender may without consulting with or obtaining consent from any Obligor at any
time assign, charge, pledge or otherwise create Security in or over (whether by
way of collateral or otherwise) all or any of its rights under any Finance
Document to secure obligations of that Lender including, without limitation any
assignment, charge, pledge or other Security to secure obligations to a federal
reserve or central bank (including, for the avoidance of doubt, the European
Central Bank) including, without limitation, any assignment of rights to a
special purpose vehicle where Security over securities issued by such special
purpose vehicle is to be created in favour of a federal reserve or central bank
(including, for the avoidance of doubt, the European Central Bank), except that
no such assignment, charge, pledge or Security shall:

 

  (i)

release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant assignment, charge, pledge or
Security for the Lender as a party to any of the Finance Documents; or

 

  (ii)

require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than those required to be made or
granted to the relevant Lender under the Finance Documents.

 

  (b)

The limitations on assignments or transfers by a Lender set out in any Finance
Document, in particular in Clause 25.1 (Assignments and transfers by the
Lenders), Clause 25.2 (Conditions of assignment or assignment and transfer by
assumption of contract (Vertragsübernahme)) and Clause 25.3 (Assignment or
assignment and transfer by assumption of contract (Vertragsübernahme) fee) shall
not apply to the creation of Security pursuant to paragraph (a) above.

 

  (c)

The limitations and provisions referred to in paragraph (b) above shall further
not apply to any assignment or transfer of rights under the Finance Documents
made by a federal reserve or central bank (including, for the avoidance of
doubt, the European Central Bank) to a third party in connection with the
enforcement (Verwertung) of Security created pursuant to paragraph (a) above.

 

  (d)

Any Lender may disclose such Confidential Information as that Lender is required
to disclose to a federal reserve or central bank (including, for the avoidance
of doubt, the European Central Bank) to (or through) whom it creates Security
pursuant to paragraph (a) above, and any federal reserve or central bank
(including, for the avoidance of doubt, the European Central Bank) may disclose
such Confidential Information to a third party to whom it assigns or transfers
(or may potentially assign or transfer) rights under the Finance Documents in
connection with the enforcement of such Security.

 

- 88 -



--------------------------------------------------------------------------------

25.8

Pro rata interest settlement

 

  (a)

If the Agent has notified the Lenders that it is able to distribute interest
payments on a “pro rata basis” to Existing Lenders and New Lenders then (in
respect of any assignment or assignment and transfer by assumption of contract
(Vertragsübernahme) pursuant to Clause 25.5 (Procedure for assignment and
transfer by assumption of contract (Vertragsübernahme)) the Transfer Date of
which, in each case, is after the date of such notification and is not on the
last day of an Interest Period):

 

  (i)

any interest or fees in respect of the relevant participation which are
expressed to accrue by reference to the lapse of time shall continue to accrue
in favour of the Existing Lender up to but excluding the Transfer Date (“Accrued
Amounts”) and shall become due and payable to the Existing Lender (without
further interest accruing on them) on the last day of the current Interest
Period (or, if the Interest Period is longer than six Months, on the next of the
dates which falls at six Monthly intervals after the first day of that Interest
Period); and

 

  (ii)

the rights assigned or assigned and transferred by assumption of contract
(Vertragsübernahme) by the Existing Lender will not include the right to the
Accrued Amounts, so that, for the avoidance of doubt:

 

  (A)

when the Accrued Amounts become payable, those Accrued Amounts will be payable
to the Existing Lender; and

 

  (B)

the amount payable to the New Lender on that date will be the amount which
would, but for the application of this Clause 25.8, have been payable to it on
that date, but after deduction of the Accrued Amounts.

 

  (b)

In this Clause 25.8 references to “Interest Period” shall be construed to
include a reference to any other period for accrual of fees.

 

26.

CHANGES TO THE OBLIGORS

 

26.1

Assignments and transfers by Obligors

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

- 89 -



--------------------------------------------------------------------------------

26.2

Additional Guarantors

 

  (a)

Subject to compliance with the provisions of paragraphs (c) and (d) of Clause
21.7 (“Know your customer” checks), a Borrower may request that any of its
Subsidiaries become an Additional Guarantor. That Subsidiary shall become an
Additional Guarantor if:

 

  (i)

the relevant Borrower delivers to the Agent a duly completed and executed
Accession Letter; and

 

  (ii)

the Agent has received all of the documents and other evidence listed in Part II
of Schedule 2 (Conditions precedent) in relation to that Additional Guarantor,
each in form and substance satisfactory to the Agent.

 

  (b)

The Agent shall notify the relevant Borrower and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence listed in Part II of Schedule 2 (Conditions
precedent).

 

  (c)

Other than to the extent that the Majority Lenders notify the Agent in writing
to the contrary before the Agent gives the notification described in paragraph
(b) above, the Lenders authorise (but do not require) the Agent to give that
notification. The Agent shall not be liable for any damages, costs or losses
whatsoever as a result of giving any such notification.

 

26.3

Repetition of Representations

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

26.4

Resignation of a Guarantor

 

  (a)

A Borrower may request that a Guarantor (other than the Original Guarantors)
ceases to be a Guarantor by delivering to the Agent a Resignation Letter.

 

  (b)

The Agent shall accept a Resignation Letter and notify the relevant Borrower and
the Lenders of its acceptance if:

 

  (i)

no Default is continuing or would result from the acceptance of the Resignation
Letter (and the relevant Borrower has confirmed this is the case);

 

  (ii)

all the Lenders have consented to the relevant Borrower’s request,

whereupon that company shall cease to be a Guarantor and shall have no further
rights or obligations under the Finance Documents.

 

  (c)

If the resignation of a Guarantor is accepted in accordance with paragraph
(b) of this Clause 26.4 the Agent shall instruct the Security Agent to release
any Transaction Security granted by that Guarantor, in accordance with Clause
28.26 (Releases).

 

- 90 -



--------------------------------------------------------------------------------

SECTION 10

THE FINANCE PARTIES

 

27.

ROLE OF THE AGENT, THE ARRANGER, THE ISSUING BANK AND THE REFERENCE BANKS

 

27.1

Appointment of the Agent

 

  (a)

Each of the Arranger, the Lenders and the Issuing Bank appoints the Agent to act
as its agent and attorney (Stellvertreter) under and in connection with the
Finance Documents.

 

  (b)

Each of the Arranger, the Lenders and the Issuing Bank authorises the Agent to
perform the duties, obligations and responsibilities and to exercise the rights,
powers, authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 

  (c)

Each of the Arranger and the Lenders hereby exempts the Agent from the
restrictions pursuant to section 181 Civil Code (Bürgerliches Gesetzbuch) and
similar restrictions applicable to it pursuant to any other applicable law, in
each case to the extent legally possible to such Finance Party. A Finance Party
which cannot grant such exemption shall notify the Agent accordingly.

 

27.2

Instructions

 

  (a)

The Agent shall:

 

  (i)

unless a contrary indication appears in a Finance Document, exercise or refrain
from exercising any right, power, authority or discretion vested in it as Agent
in accordance with any instructions given to it by:

 

  (A)

all Lenders if the relevant Finance Document stipulates the matter is an all
Lender decision; and

 

  (B)

in call other cases, the Majority Lenders; and

 

  (ii)

not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph (i) above.

 

  (b)

The Agent shall be entitled to request instructions, or clarification of any
instruction, from the Majority Lenders (or, if the relevant Finance Document
stipulates the matter is a decision for any other Lender or group of Lenders,
from that Lender or group of Lenders) as to whether, and in what manner, it
should exercise or refrain from exercising any right, power, authority or
discretion. The Agent may refrain from acting unless and until it receives any
such instructions or clarification that it has requested.

 

  (c)

Save in the case of decisions stipulated to be a matter for any other Lender or
group of Lenders under the relevant Finance Document and unless a contrary
indication appears in a Finance Document, any instructions given to the Agent by
the Majority Lenders shall override any conflicting instructions given by any
other Parties and will be binding on all Finance Parties.

 

- 91 -



--------------------------------------------------------------------------------

  (a)

The Agent may refrain from acting in accordance with any instructions of any
Lender or group of Lenders until it has received any indemnification and/or
security that it may in its discretion require (which may be greater in extent
than that contained in the Finance Documents and which may include payment in
advance) for any cost, loss or liability which it may incur in complying with
those instructions.

 

  (b)

In the absence of instructions, the Agent may act (or refrain from acting) as it
considers to be in the best interest of the Lenders.

 

  (c)

The Agent is not authorised to act on behalf of a Lender (without first
obtaining that Lender’s consent) in any legal or arbitration proceedings
relating to any Finance Document.

 

27.3

Duties of the Agent

 

  (a)

The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

 

  (b)

Subject to paragraph (c) below, the Agent shall promptly forward to a Party the
original or a copy of any document which is delivered to the Agent for that
Party by any other Party.

 

  (c)

Without prejudice to Clause 25.6 (Copy of Transfer Certificate to Borrowers),
paragraph (b) above shall not apply to any Transfer Certificate.

 

  (d)

Except where a Finance Document specifically provides otherwise, the Agent is
not obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 

  (e)

If the Agent receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

  (f)

If the Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agent or the
Arranger) under this Agreement it shall promptly notify the other Finance
Parties.

 

  (g)

The Agent shall have only those duties, obligations and responsibilities
expressly specified in the Finance Documents to which it is expressed to be a
party (and no others shall be implied).

 

27.4

Role of the Arranger

Except as specifically provided in the Finance Documents, the Arranger has no
obligations of any kind to any other Party under or in connection with any
Finance Document.

 

- 92 -



--------------------------------------------------------------------------------

27.5

No fiduciary duties

 

  (a)

Nothing in any Finance Document constitutes the Agent, the Arranger or the
Issuing Bank as a trustee (Treuhänder) of any other person. Neither the Agent
nor the Arranger has any financial or commercial duty of care
(Vermögensfürsorgepflicht) for any person.

 

  (b)

None of the Agent, the Arranger or the Issuing Bank shall be bound to account to
any Lender for any sum or the profit element of any sum received by it for its
own account.

 

27.6

Business with the Group

The Agent, the Arranger and the Issuing Bank may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.

 

27.7

Rights and discretions

 

  (a)

The Agent and the Issuing Bank may:

 

  (i)

rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised;

 

  (ii)

assume that:

 

  (A)

any instructions received by it from the Majority Lenders, any Lenders or any
group of Lenders are duly given in accordance with the terms of the Finance
Documents; and

 

  (B)

unless it has received notice of revocation, that those instructions have not
been revoked; and

 

  (iii)

rely on a certificate from any person:

 

  (A)

as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

 

  (B)

to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that that is the case and, in the case of paragraph
(A) above, may assume the truth and accuracy of that certificate.

 

  (b)

The Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 

  (i)

no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 24.1 (Non-payment));

 

- 93 -



--------------------------------------------------------------------------------

  (ii)

any right, power, authority or discretion vested in any Party or any group of
Lenders has not been exercised; and

 

  (iii)

any notice or request made by a Borrower is made with the consent and knowledge
of all the Obligors.

 

  (c)

The Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

 

  (d)

Without prejudice to the generality of paragraph (c) above or paragraph (e)
below, the Agent may at any time engage and pay for the services of any lawyers
to act as independent counsel to the Agent (and so separate from any lawyers
instructed by the Lenders) if the Agent in its reasonable opinion deems this to
be necessary.

 

  (e)

The Agent may rely on the advice or services of any lawyers, accountants, tax
advisers, surveyors or other professional advisers or experts (whether obtained
by the Agent or by any other Party) and shall not be liable for any damages,
costs or losses to any person, any diminution in value or any liability
whatsoever arising as a result of its so relying.

 

  (f)

The Agent may act in relation to the Finance Documents through its officers,
employees and agents.

 

  (g)

Unless a Finance Document expressly provides otherwise the Agent may disclose to
any other Party any information it reasonably believes it has received as agent
under this Agreement.

 

  (h)

Notwithstanding any other provision of any Finance Document to the contrary,
neither the Agent nor the Arranger is obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality. In
particular, and for the avoidance of doubt, nothing in any Finance Document
shall be construed so as to constitute an obligation of the Agent or the
Arranger to perform any services which it would not be entitled to render
pursuant to the provisions of the German Act on Rendering Legal Services
(Rechtsdienstleistungsgesetz) or pursuant to the provisions of the German Tax
Advisory Act (Steuerberatungsgesetz) or any other services that require an
express official approval, licence or registration, unless the Agent or Arranger
(as the case may be) holds the required approval, licence or registration.

 

  (i)

Notwithstanding any provision of any Finance Document to the contrary, none of
the Agent, the Arranger or Issuing Bank is obliged to expend or risk its own
funds or otherwise incur any financial liability in the performance of its
duties, obligations or responsibilities or the exercise of any right, power,
authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is
not reasonably assured to it

 

- 94 -



--------------------------------------------------------------------------------

27.8

Responsibility for documentation

None of the Agent, the Arranger or the Issuing Bank is responsible or liable
for:

 

  (a)

the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Agent, the Arranger, the Issuing Bank an Obligor or any
other person in or in connection with any Finance Document or the Information
Memorandum or the transactions contemplated in the Finance Documents or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document;

 

  (b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;
or

 

  (c)

any determination as to whether any information provided or to be provided to
any Finance Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 

27.9

No duty to monitor

The Agent shall not be bound to enquire:

 

  (a)

whether or not any Default has occurred;

 

  (b)

as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

  (c)

whether any other event specified in any Finance Document has occurred.

 

27.10

Exclusion of liability

 

  (a)

Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Agent or the Issuing Bank), neither the Agent nor the Issuing Bank will be
liable for:

 

  (i)

any damages, costs or losses to any person, any diminution in value, or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document, unless directly caused by its
gross negligence or wilful misconduct;

 

  (ii)

exercising, or not exercising, any right, power, authority or discretion given
to it by, or in connection with, any Finance Document or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with, any Finance Document, other than by reason of its gross
negligence or wilful misconduct; or

 

- 95 -



--------------------------------------------------------------------------------

  (iii)

without prejudice to the generality of paragraphs (i) and (ii) above, any
damages, costs or losses to any person, any diminution in value or any liability
whatsoever (but not including any claim based on the fraud of the Agent) arising
as a result of:

 

  (A)

any act, event or circumstance not reasonably within its control; or

 

  (B)

the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets; breakdown,
failure or malfunction of any third party transport, telecommunications,
computer services or systems; natural disasters or acts of God; war, terrorism,
insurrection or revolution; or strikes or industrial action.

 

  (b)

No Party (other than the Agent or the Issuing Bank) may take any proceedings
against any officer, employee or agent of the Agent or the Issuing Bank in
respect of any claim it might have against the Agent or the Issuing Bank or in
respect of any act or omission of any kind by that officer, employee or agent in
relation to any Finance Document and any officer, employee or agent of the Agent
or the Issuing Bank may rely on this Clause pursuant to section 328 para 1 Civil
Code (Bürgerliches Gesetzbuch) (echter berechtigender Vertrag zugunsten
Dritter).

 

  (c)

The Agent will not be liable for any delay (or any related consequences) in
crediting an account with an amount required under the Finance Documents to be
paid by the Agent if the Agent has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognised clearing or settlement system used by the Agent for that purpose.

 

  (d)

Nothing in this Agreement shall oblige the Agent or the Arranger to carry out:

 

  (i)

any “know your customer” or other checks in relation to any person; or

 

  (ii)

any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Lender,

on behalf of any Lender and each Lender confirms to the Agent and the Arranger
that it is solely responsible for any such checks it is required to carry out
and that it may not rely on any statement in relation to such checks made by the
Agent or the Arranger.

 

- 96 -



--------------------------------------------------------------------------------

  (e)

Without prejudice to any provision of any Finance Document excluding or limiting
the Agent’s liability, any liability of the Agent arising under or in connection
with any Finance Document shall be limited to the amount of actual loss which
has been suffered (as determined by reference to the date of default of the
Agent or, if later, the date on which the loss arises as a result of such
default) but without reference to any special conditions or circumstances known
to the Agent at any time which increase the amount of that loss. In no event
shall the Agent be liable for any loss of profits, goodwill, reputation,
business opportunity or anticipated saving, or for special, punitive, indirect
or consequential damages, whether or not the Agent has been advised of the
possibility of such loss or damages.

 

27.11

Lenders’ indemnity to the Agent

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document).

 

27.12

Resignation of the Agent

 

  (a)

The Agent may resign and appoint one of its Affiliates acting through an office
in Munich, Germany as successor by giving notice to the Lenders and the
Borrowers.

 

  (b)

Alternatively the Agent may resign by giving 30 days’ notice to the Lenders and
the Borrowers, in which case the Majority Lenders (after consultation with the
Borrowers) may appoint a successor Agent.

 

  (c)

If the Majority Lenders have not appointed a successor Agent in accordance with
paragraph (b) above within twenty (20) days after notice of resignation was
given, the retiring Agent (after consultation with the Borrowers) may appoint a
successor Agent (acting through an office in Germany).

 

  (d)

If the Agent wishes to resign because (acting reasonably) it has concluded that
it is no longer appropriate for it to remain as agent and the Agent is entitled
to appoint a successor Agent under paragraph (c) above, the Agent may (if it
concludes (acting reasonably) that it is necessary to do so in order to persuade
the proposed successor Agent to become a party to this Agreement as Agent) agree
with the proposed successor Agent amendments to this Clause 27 and any other
term of this Agreement dealing with the rights or obligations of the Agent
consistent with then current market practice for the appointment and protection
of corporate trustees together with any reasonable amendments to the agency fee
payable under this Agreement which are consistent with the successor Agent’s
normal fee rates and those amendments will bind the Parties.

 

  (e)

The retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 

- 97 -



--------------------------------------------------------------------------------

  (f)

The Agent’s resignation notice shall only take effect upon the appointment of a
successor.

 

  (g)

Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents (other than its
obligations under paragraph (e) above) but shall remain entitled to the benefit
of Clause 16.3 (Indemnity to the Agent) and this Clause 27 (and any agency fees
for the account of the retiring Agent shall cease to accrue from (and shall be
payable on) that date). Any successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
such successor had been an original Party.

 

  (h)

After consultation with the Borrowers, the Majority Lenders may, by notice to
the Agent, require it to resign in accordance with paragraph (b) above. In this
event, the Agent shall resign in accordance with paragraph (b) above.

 

  (i)

The Agent shall resign in accordance with paragraph (b) above (and, to the
extent applicable, shall use reasonable endeavours to appoint a successor Agent
pursuant to paragraph (c) above) if on or after the date which is three
(3) months before the earliest FATCA Application Date relating to any payment to
the Agent under the Finance Documents, either:

 

  (i)

the Agent fails to respond to a request under Clause 14.7 (FATCA Information)
and a Lender reasonably believes that the Agent will not be (or will have ceased
to be) a FATCA Exempt Party on or after that FATCA Application Date;

 

  (ii)

the information supplied by the Agent pursuant to Clause 14.7 (FATCA
Information) indicates that the Agent will not be (or will have ceased to be) a
FATCA Exempt Party on or after that FATCA Application Date; or

 

  (iii)

the Agent notifies the Borrowers and the Lenders that the Agent will not be (or
will have ceased to be) a FATCA Exempt Party on or after that FATCA Application
Date;

and (in each case) a Lender reasonably believes that a Party will be required to
make a FATCA Deduction that would not be required if the Agent were a FATCA
Exempt Party, and that Lender, by notice to the Agent, requires it to resign.

 

27.13

Replacement of the Agent

 

  (a)

After consultation with the Borrowers, the Majority Lenders may, by giving 30
days’ notice to the Agent replace the Agent by appointing a successor Agent
(acting through an office in Germany, Luxembourg or the United Kingdom).

 

- 98 -



--------------------------------------------------------------------------------

  (b)

The retiring Agent shall (at the expense of the Lenders) make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.

 

  (c)

The appointment of the successor Agent shall take effect on the date specified
in the notice from the Majority Lenders to the retiring Agent. As from this
date, the retiring Agent shall be discharged from any further obligation in
respect of the Finance Documents (other than its obligations under paragraph
(b) above) but shall remain entitled to the benefit of Clause 16.3 (Indemnity to
the Agent) and this Clause 27 (and any agency fees for the account of the
retiring Agent shall cease to accrue from (and shall be payable on) that date).

 

  (d)

Any successor Agent and each of the other Parties shall have the same rights and
obligations amongst themselves as they would have had if such successor had been
an original Party.

 

27.14

Confidentiality

 

  (a)

In acting as agent for the Finance Parties, the Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 

  (b)

If information is received by another division or department of the Agent, it
may be treated as confidential to that division or department and the Agent
shall not be deemed to have notice of it.

 

27.15

Relationship with the Lenders

 

  (a)

Subject to Clause 25.8 (Pro rata interest settlement), the Agent may treat the
person shown in its records as Lender at the opening of business (in the place
of the Agent’s principal office as notified to the Finance Parties from time to
time) as the Lender acting through its Facility Office:

 

  (i)

entitled to or liable for any payment due under any Finance Document on that
day; and

 

  (ii)

entitled to receive and act upon any notice, request, document or communication
or make any decision or determination under any Finance Document made or
delivered on that day,

unless it has received not less than five Business Days’ prior notice from that
Lender to the contrary in accordance with the terms of this Agreement.

 

  (b)

Any Lender may by notice to the Agent appoint a person to receive on its behalf
all notices, communications, information and documents to be made or despatched
to that Lender under the Finance Documents. Such notice shall contain the
address, fax number and (where communication by electronic mail or other
electronic means is permitted under Clause 34.5 (Electronic communication))
electronic mail address and/or any other information required to enable the
transmission of information by that means (and, in each case, the department or
officer, if any, for whose attention communication is to be made) and be treated
as a notification of a substitute address, fax number, electronic mail address
(or such other information), department and officer by that Lender for the
purposes of Clause 34.2 (Addresses) and paragraph (a)(ii) of Clause 34.5
(Electronic communication) and the Agent shall be entitled to treat such person
as the person entitled to receive all such notices, communications, information
and documents as though that person were that Lender.

 

- 99 -



--------------------------------------------------------------------------------

27.16

Credit appraisal by the Lenders and Issuing Banks

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender and the
Issuing Bank confirms to the Agent, the Arranger and the Issuing Bank that it
has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under or in
connection with any Finance Document including but not limited to:

 

  (a)

the financial condition, status and nature of each member of the Group;

 

  (b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

 

  (c)

whether that Lender or Issuing Bank has recourse, and the nature and extent of
that recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

  (d)

the adequacy, accuracy or completeness of the Information Memorandum and any
other information provided by the Agent, any Party or by any other person under
or in connection with any Finance Document, the transactions contemplated by any
Finance Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.

 

27.17

Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.

 

27.18

Role of Reference Banks

 

  (a)

No Reference Bank is under any obligation to provide a quotation or any other
information to the Agent.

 

- 100 -



--------------------------------------------------------------------------------

  (b)

No Reference Bank will be liable for any action taken by it under or in
connection with any Finance Document, unless directly caused by its gross
negligence or wilful misconduct.

 

  (c)

No Party (other than the relevant Reference Bank) may take any proceedings
against any officer, employee or agent of any Reference Bank in respect of any
claim it might have against that Reference Bank or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document, and any officer, employee or agent of each Reference Bank may
rely on this Clause 27.18 pursuant to section 328 para 1 Civil Code
(Bürgerliches Gesetzbuch) (echter berechtigender Vertrag zugunsten Dritter).

 

27.19

Third party Reference Banks

A Reference Bank which is not a Party may rely on Clause 27.18 (Role of
Reference Banks), Clause 38.3 (Other exceptions) and Clause 40 (Confidentiality
of Funding Rates) pursuant to section 328 para 1 Civil Code (Bürgerliches
Gesetzbuch) (echter berechtigender Vertrag zugunsten Dritter).

 

28.

THE SECURITY AGENT

 

28.1

Security Agent as trustee

 

  (a)

The Security Agent declares that it holds the Transaction Security on trust for
the Secured Parties on the terms contained in this Agreement.

 

  (b)

Each of the Secured Parties authorises the Security Agent to perform the duties,
obligations and responsibilities and to exercise the rights, powers, authorities
and discretions specifically given to the Security Agent under or in connection
with the Finance Documents together with any other incidental rights, powers,
authorities and discretions.

 

28.2

Transaction Security

 

  (a)

The Security Agent shall:

 

  (i)

hold and administer any Transaction Security governed by German law which is
security assigned (Sicherungseigentum/Sicherungsabtretung) or otherwise
transferred under a non-accessory security right (nicht-akzessorische
Sicherheit) to it as trustee (treuhänderisch) for the benefit of the Secured
Parties; and

 

  (ii)

administer any Transaction Security governed by German law which is pledged
(Verpfändung) or otherwise transferred to any Secured Party under an accessory
security right (akzessorische Sicherheit) as agent.

 

- 101 -



--------------------------------------------------------------------------------

  (b)

Each Secured Party (other than the Security Agent) hereby authorises the
Security Agent (whether or not by or through employees or agents):

 

  (i)

to exercise such rights, remedies, powers and discretions as are specifically
delegated to or conferred upon the Security Agent under the Security Documents
together with such powers and discretions as are reasonably incidental thereto;

 

  (ii)

to take such action on its behalf as may from time to time be authorised under
or in accordance with the Security Documents; and

 

  (iii)

to accept and enter into as its attorney (Stellvertreter) any pledge or other
creation of any accessory security right granted in favour of such Secured Party
in connection with the Finance Documents under German law and to agree to and
execute on its behalf as its attorney (Stellvertreter) any amendments,
confirmations and/or alterations to any Security Document governed by German law
which creates a pledge or any other accessory security right (akzessorische
Sicherheit) including the release or confirmation of release of such Transaction
Security.

 

  (c)

Each of the Secured Parties (other than the Security Agent) hereby relieves the
Security Agent from the restrictions pursuant to section 181 of the German Civil
Code (Bürgerliches Gesetzbuch) and similar restrictions applicable to it
pursuant to any other applicable law, in each case to the extent legally
possible to such Secured Party. A Secured Party which is barred by its
constitutional documents or by-laws from granting such exemption shall notify
the Security Agent accordingly.

 

  (d)

Each Secured Party (other than the Security Agent) hereby ratifies and approves
all acts and declarations previously done by the Security Agent on such Secured
Party’s behalf (including for the avoidance of doubt any declarations made by
the Security Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of any Secured Party as future pledgee or otherwise).

 

  (e)

Each of the Secured Parties (other than the Security Agent) hereby authorises
the Security Agent to (sub-)delegate any powers granted to it under this Clause
28.2 to any attorney it may elect in its discretion and to grant powers of
attorney to any such attorney (including the exemption from self-dealing and
representing several persons (in particular from the restrictions of section 181
of the German Civil Code (Bürgerliches Gesetzbuch) (in each case to the extent
legally possible)).

 

28.3

Parallel Debt (Covenant to pay the Security Agent)

 

  (a)

Notwithstanding any other provision of this Agreement, each Obligor hereby
irrevocably and unconditionally undertakes to pay to the Security Agent, as
creditor in its own right and not as representative of the other Secured
Parties, sums equal to and in the currency of each amount payable by such
Obligor to Secured Parties under each of the Finance Documents as and when that
amount falls due for payment under the relevant Finance Document or would have
fallen due but for any discharge resulting from failure of another Secured Party
to take appropriate steps, in insolvency proceedings affecting that Obligor, to
preserve its entitlement to be paid that amount.

 

- 102 -



--------------------------------------------------------------------------------

  (b)

The Security Agent shall have its own independent right to demand payment of the
amounts payable by each Obligor under this Clause 28.3, irrespective of any
discharge of such Obligor’s obligation to pay those amounts to the other Secured
Parties resulting from failure by them to take appropriate steps, in insolvency
proceedings affecting that Obligor, to preserve their entitlement to be paid
those amounts.

 

  (c)

Any amount due and payable by an Obligor to the Security Agent under this Clause
28.3 (Parallel Debt (Covenant to pay the Security Agent)) shall be decreased to
the extent that the other Secured Parties have received (and are able to retain)
payment in full of the corresponding amount under the other provisions of the
Finance Documents and any amount due and payable by an Obligor to the other
Finance Parties under those provisions shall be decreased to the extent that the
Security Agent has received (and is able to retain) payment in full of the
corresponding amount under this Clause 28.3.

 

  (d)

The rights of the Secured Parties (other than the Security Agent) to receive
payment of amounts payable by each Obligor under the Finance Documents are
several and are separate and independent from, and without prejudice to, the
rights of the Security Agent to receive payment under this Clause 28.3. Each
Obligor’s parallel obligation under this Clause 28.3 towards the Security Agent
constitutes a single and separate obligation from any other debt of each Obligor
under the Finance Documents.

 

28.4

Instructions

 

  (a)

The Security Agent shall:

 

  (i)

subject to paragraphs (c) and (d) below, exercise or refrain from exercising any
right, power, authority or discretion vested in it as Security Agent in
accordance with any instructions given to it by the Agent (acting on behalf of
the Majority Lenders or, as the case may be, all the Lenders); and

 

  (ii)

not be liable for any act (or omission) if it acts (or refrains from acting) in
accordance with paragraph (i) above.

 

  (b)

The Security Agent shall be entitled to request instructions, or clarification
of any instruction, from the Agent as to whether, and in what manner, it should
exercise or refrain from exercising any right, power, authority or discretion
and the Security Agent may refrain from acting unless and until it receives
those instructions or that clarification.

 

  (c)

Paragraph (a) above shall not apply:

 

  (i)

where a contrary indication appears in this Agreement;

 

  (ii)

where this Agreement requires the Security Agent to act in a specified manner or
to take a specified action;

 

- 103 -



--------------------------------------------------------------------------------

  (iii)

in respect of any provision which protects the Security Agent’s own position in
its personal capacity as opposed to its role of Security Agent for the Secured
Parties including, without limitation, Clause 28.7 (No duty to account) to
Clause 28.12 (Exclusion of liability), Clause 28.15 (Confidentiality) to
Clause 28.21 (Custodians and nominees) and Clause 28.24 (Acceptance of title) to
Clause 28.26 (Releases);

 

  (iv)

in respect of the exercise of the Security Agent’s discretion to exercise a
right, power or authority under any of:

 

  (A)

Clause 33.1 (Order of application); and

 

  (B)

Clause 33.4 (Permitted Deductions).

 

  (d)

If giving effect to instructions given by the Agent (acting on the instructions
of the Majority Lenders) would (in the Security Agent’s opinion) have an effect
equivalent to an amendment or waiver which is subject to Clause 30.5
(Exceptions), the Security Agent shall not act in accordance with those
instructions unless consent to it so acting is obtained from each Party (other
than the Security Agent) whose consent would have been required in respect of
that amendment or waiver.

 

  (e)

In exercising any discretion to exercise a right, power or authority under the
Finance Documents where either:

 

  (i)

it has not received any instructions as to the exercise of that discretion; or

 

  (ii)

the exercise of that discretion is subject to paragraph (c)(iv) above,

the Security Agent shall do so having regard to the interests of all the Secured
Parties.

 

  (f)

The Security Agent may refrain from acting in accordance with any instructions
of the Agent, the Majority Lenders or any other group of Lenders until it has
received any indemnification and/or security that it may in its discretion
require (which may be greater in extent than that contained in the Finance
Documents and which may include payment in advance) for any cost, loss or
liability (together with any applicable VAT) which it may incur in complying
with those instructions.

 

  (g)

Without prejudice to the provisions of the remainder of this Clause 28.4, in the
absence of instructions, the Security Agent may act (or refrain from acting) as
it considers in its discretion to be appropriate.

 

  (h)

At any time after receipt by the Security Agent of notice from the Agent
directing the Security Agent to exercise all or any of its rights, remedies,
powers or discretions under any of the Finance Documents, the Security Agent
may, and shall if so directed by the Agent, take any action as in its sole
discretion it thinks fit to enforce the Transaction Security.

 

- 104 -



--------------------------------------------------------------------------------

  (i)

The Secured Parties shall not have any independent power to enforce or have
recourse to, any of the Transaction Security or to exercise any right, power,
authority or discretion arising under the Security Documents except through the
Security Agent.

 

28.5

Duties of the Security Agent

 

  (a)

The Security Agent’s duties under the Finance Documents are solely mechanical
and administrative in nature.

 

  (b)

The Security Agent shall promptly forward to the Agent a copy of any document
received by the Security Agent from any Obligor under any Finance Document.

 

  (c)

Except where a Finance Document specifically provides otherwise, the Security
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.

 

  (d)

If the Security Agent receives notice from a Party referring to any Finance
Document, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the Agent.

 

  (e)

The Security Agent shall have only those duties, obligations and
responsibilities expressly specified in the Finance Documents to which it is
expressed to be a party (and no others shall be implied).

 

28.6

No fiduciary duties to Obligors

Nothing in this Agreement constitutes the Security Agent as an agent, trustee or
fiduciary of any Obligor.

 

28.7

No duty to account

The Security Agent shall not be bound to account to any other Secured Party for
any sum or the profit element of any sum received by it for its own account.

 

28.8

Business with the Group

The Security Agent may accept deposits from, lend money to and generally engage
in any kind of banking or other business with any member of the Group.

 

28.9

Rights and discretions

 

  (a)

The Security Agent may:

 

  (i)

rely on any representation, communication, notice or document believed by it to
be genuine, correct and appropriately authorised;

 

- 105 -



--------------------------------------------------------------------------------

  (ii)

assume that:

 

  (A)

any instructions received by it from the Agent, any Lenders or any group of
Lenders are duly given in accordance with the terms of the Finance Documents;

 

  (B)

unless it has received notice of revocation, that those instructions have not
been revoked; and

 

  (C)

if it receives any instructions to act in relation to the Transaction Security,
that all applicable conditions under the Finance Documents for so acting have
been satisfied; and

 

  (iii)

rely on a certificate from any person:

 

  (A)

as to any matter of fact or circumstance which might reasonably be expected to
be within the knowledge of that person; or

 

  (B)

to the effect that such person approves of any particular dealing, transaction,
step, action or thing,

as sufficient evidence that that is the case and, in the case of paragraph (A)
above, may assume the truth and accuracy of that certificate.

 

  (b)

The Security Agent shall be entitled to carry out all dealings with the Lenders
through the Agent and may give to the Agent any notice or other communication
required to be given by the Security Agent to the Lenders.

 

  (c)

The Security Agent may assume (unless it has received notice to the contrary in
its capacity as security trustee for the Secured Parties) that:

 

  (i)

no Default has occurred;

 

  (ii)

any right, power, authority or discretion vested in any Party, any Lenders or
any group of Lenders has not been exercised; and

 

  (iii)

any notice made by the Borrowers is made on behalf of and with the consent and
knowledge of all the Obligors.

 

  (d)

The Security Agent may engage and pay for the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts.

 

  (e)

Without prejudice to the generality of paragraph (d) above or paragraph
(f) below, the Security Agent may at any time engage and pay for the services of
any lawyers to act as independent counsel to the Security Agent (and so separate
from any lawyers instructed by any Finance Party) if the Security Agent in its
reasonable opinion deems this to be desirable.

 

- 106 -



--------------------------------------------------------------------------------

  (f)

The Security Agent may rely on the advice or services of any lawyers,
accountants, tax advisers, surveyors or other professional advisers or experts
(whether obtained by the Security Agent or by any other Party) and shall not be
liable for any damages, costs or losses to any person, any diminution in value
or any liability whatsoever arising as a result of its so relying.

 

  (g)

The Security Agent may act in relation to the Finance Documents and the
Transaction Security through its officers, employees and agents and shall not:

 

  (i)

be liable for any error of judgment made by any such person; or

 

  (ii)

be bound to supervise, or be in any way responsible for any loss incurred by
reason of misconduct, omission or default on the part of any such person,

unless such error or such loss was directly caused by the Security Agent’s gross
negligence or wilful misconduct.

 

  (h)

Unless this Agreement expressly specifies otherwise, the Security Agent may
disclose to any other Party any information it reasonably believes it has
received as security trustee under this Agreement.

 

  (i)

Notwithstanding any other provision of any Finance Document to the contrary, the
Security Agent is not obliged to do or omit to do anything if it would, or might
in its reasonable opinion, constitute a breach of any law or regulation or a
breach of any fiduciary duty or duty of confidentiality. In particular, and for
the avoidance of doubt, nothing in any Finance Document shall be construed so as
to constitute an obligation of the Security Agent to perform any services which
it would not be entitled to render pursuant to the provisions of the German Act
on Rendering Legal Services (Rechtsdienstleistungsgesetz) or pursuant to the
provisions of the German Tax Advisory Act (Steuerberatungsgesetz) or any other
services that require an express official approval, licence or registration,
unless the Security Agent holds the required approval, licence or registration.

 

  (j)

Notwithstanding any provision of any Finance Document to the contrary, the
Security Agent is not obliged to expend or risk its own funds or otherwise incur
any financial liability in the performance of its duties, obligations or
responsibilities or the exercise of any right, power, authority or discretion if
it has grounds for believing the repayment of such funds or adequate indemnity
against, or security for, such risk or liability is not reasonably assured to
it.

 

28.10

Responsibility for documentation

The Security Agent shall not be responsible or liable for:

 

  (a)

the adequacy, accuracy or completeness of any information (whether oral or
written) supplied by the Security Agent, an Obligor or any other person in or in
connection with any Finance Document or the transactions contemplated in the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;

 

- 107 -



--------------------------------------------------------------------------------

  (b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, the Transaction Security or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security; or

 

  (c)

any determination as to whether any information provided or to be provided to
any Secured Party is non-public information the use of which may be regulated or
prohibited by applicable law or regulation relating to insider dealing or
otherwise.

 

28.11

No duty to monitor

The Security Agent shall not be bound to enquire:

 

  (a)

whether or not any Default has occurred;

 

  (b)

as to the performance, default or any breach by any Party of its obligations
under any Finance Document; or

 

  (c)

whether any other event specified in any Finance Document has occurred.

 

28.12

Exclusion of liability

 

  (a)

Without limiting paragraph (b) below (and without prejudice to any other
provision of any Finance Document excluding or limiting the liability of the
Security Agent), the Security Agent will not be liable for:

 

  (i)

any damages, costs or losses to any person, any diminution in value or any
liability whatsoever arising as a result of taking or not taking any action
under or in connection with any Finance Document or the Transaction Security
unless directly caused by its gross negligence or wilful misconduct;

 

  (ii)

exercising or not exercising any right, power, authority or discretion given to
it by or in connection with any Finance Document, the Transaction Security or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with, any Finance Document or the
Transaction Security;

 

  (iii)

any shortfall which arises on the enforcement or realisation of the Transaction
Security; or

 

  (iv)

without prejudice to the generality of paragraphs (i) to (iii) above, any
damages, costs, losses, any diminution in value or any liability whatsoever
arising as a result of:

 

  (A)

any act, event or circumstance not reasonably within its control; or

 

- 108 -



--------------------------------------------------------------------------------

  (B)

the general risks of investment in, or the holding of assets in, any
jurisdiction,

including (in each case and without limitation) such damages, costs, losses,
diminution in value or liability arising as a result of: nationalisation,
expropriation or other governmental actions; any regulation, currency
restriction, devaluation or fluctuation; market conditions affecting the
execution or settlement of transactions or the value of assets; breakdown,
failure or malfunction of any third party transport, telecommunications,
computer services or systems; natural disasters or acts of God; war, terrorism,
insurrection or revolution; or strikes or industrial action.

 

  (b)

No Party (other than the Security Agent) may take any proceedings against any
officer, employee or agent of the Security Agent in respect of any claim it
might have against the Security Agent or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Finance Document
or any Transaction Security and any officer, employee or agent of the Security
Agent may rely on this Clause .

 

  (c)

Nothing in this Agreement shall oblige the Security Agent to carry out:

 

  (i)

any “know your customer” or other checks in relation to any person; or

 

  (ii)

any check on the extent to which any transaction contemplated by this Agreement
might be unlawful for any Secured Party (other than the Security Agent),

on behalf of any Secured Party (other than the Security Agent) and each Secured
Party (other than the Security Agent) confirms to the Security Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Security
Agent.

 

  (d)

Without prejudice to any provision of any Finance Document excluding or limiting
the liability of the Security Agent, any liability of the Security Agent arising
under or in connection with any Finance Document or the Transaction Security
shall be limited to the amount of actual loss which has been finally judicially
determined to have been suffered (as determined by reference to the date of
default of the Security Agent or, if later, the date on which the loss arises as
a result of such default) but without reference to any special conditions or
circumstances known to the Security Agent at any time which increase the amount
of that loss. In no event shall the Security Agent be liable for any loss of
profits, goodwill, reputation, business opportunity or anticipated saving, or
for special, punitive, indirect or consequential damages, whether or not the
Security Agent has been advised of the possibility of such loss or damages.

 

- 109 -



--------------------------------------------------------------------------------

28.13

Lenders’ indemnity to the Security Agent

 

  (a)

Each Lender shall in proportion to its share of the Total Commitments (or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero), indemnify the Security Agent
within three (3) Business Days of demand, against any cost, loss or liability
incurred by any of them (otherwise than by reason of the relevant Security
Agent’s gross negligence or wilful misconduct) in acting as Security Agent
under, or exercising any authority conferred under, the Finance Documents
(unless the relevant Security Agent has been reimbursed by an Obligor pursuant
to a Finance Document).

 

  (b)

Subject to paragraph (c) below, the Borrowers shall immediately on demand
reimburse any Lender for any payment that Lender makes to the Security Agent
pursuant to paragraph (a) above.

 

  (c)

Paragraph (b) above shall not apply to the extent that the indemnity payment in
respect of which the Lender claims reimbursement relates to a liability of the
Security Agent to an Obligor.

 

28.14

Resignation of the Security Agent

 

  (a)

The Security Agent may resign and appoint one of its Affiliates as successor by
giving notice to the Borrowers and to the Agent on behalf of the Lenders.

 

  (b)

Alternatively the Security Agent may resign by giving 30 days’ notice to the
other Parties (or the Agent on behalf of the Lenders), in which case the
Majority Lenders may appoint a successor Security Agent.

 

  (c)

If the Majority Lenders have not appointed a successor Security Agent in
accordance with paragraph (b) above within 20 days after notice of resignation
was given, the retiring Security Agent (after consultation with the Agent) may
appoint a successor Security Agent.

 

  (d)

The retiring Security Agent shall, at its own cost, make available to the
successor Agent such documents and records and provide such assistance as the
successor Security Agent may reasonably request for the purposes of performing
its functions as Security Agent under the Finance Documents.

 

  (e)

The Security Agent’s resignation notice shall only take effect upon:

 

  (i)

the appointment of a successor; and

 

  (ii)

the transfer of all the Transaction Security to that successor.

 

  (f)

Upon the appointment of a successor, the retiring Security Agent shall be
discharged from any further obligation in respect of the Finance Documents
(other than its obligations under paragraph (b) of Clause 28.25 (Winding up of
trust) and paragraph (d) above) but shall remain entitled to the benefit of this
Clause 28.14 and Clause 16.3 (Indemnity to the Security Agent) (and any Security
Agent fees for the account of the retiring Security Agent shall cease to accrue
from (and shall be payable on) that date). Any successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if that successor had been an original Party.

 

- 110 -



--------------------------------------------------------------------------------

  (g)

The Majority Lenders may, by notice to the Security Agent, require it to resign
in accordance with paragraph (b) above. In this event, the Security Agent shall
resign in accordance with paragraph (b) above but the cost referred to in
paragraph (d) above shall be for the account of the Borrowers.

 

28.15

Confidentiality

 

  (a)

In acting as trustee for the Secured Parties, the Security Agent shall be
regarded as acting through its trustee division which shall be treated as a
separate entity from any of its other divisions or departments.

 

  (b)

If information is received by another division or department of the Security
Agent, it may be treated as confidential to that division or department and the
Security Agent shall not be deemed to have notice of it.

 

  (c)

Notwithstanding any other provision of any Finance Document to the contrary, the
Security Agent is not obliged to disclose to any other person (i) any
confidential information or (ii) any other information if the disclosure would,
or might in its reasonable opinion, constitute a breach of any law or regulation
or a breach of any fiduciary duty.

 

28.16

Information from the Lenders

Each Lender shall supply the Security Agent with any information that the
Security Agent may reasonably specify as being necessary or desirable to enable
the Security Agent to perform its functions as Security Agent.

 

28.17

Credit appraisal by the Secured Parties

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Secured Party
confirms to the Security Agent that it has been, and will continue to be, solely
responsible for making its own independent appraisal and investigation of all
risks arising under or in connection with any Finance Document including but not
limited to:

 

  (a)

the financial condition, status and nature of each member of the Group;

 

  (b)

the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document, the Transaction Security and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

 

  (c)

whether that Secured Party has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Transaction Security, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Transaction Security;

 

- 111 -



--------------------------------------------------------------------------------

  (d)

the adequacy, accuracy or completeness of any information provided by the
Security Agent, any Party or by any other person under or in connection with any
Finance Document, the transactions contemplated by any Finance Document or any
other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

  (e)

the right or title of any person in or to, or the value or sufficiency of any
part of the Charged Property, the priority of any of the Transaction Security or
the existence of any Security affecting the Charged Property.

 

28.18

No responsibility to perfect Transaction Security

The Security Agent shall not be liable for any failure to:

 

  (a)

require the deposit with it of any deed or document certifying, representing or
constituting the title of any Obligor to any of the Charged Property;

 

  (b)

obtain any licence, consent or other authority for the execution, delivery,
legality, validity, enforceability or admissibility in evidence of any Finance
Document or the Transaction Security;

 

  (c)

register, file or record or otherwise protect any of the Transaction Security
(or the priority of any of the Transaction Security) under any law or regulation
or to give notice to any person of the execution of any Finance Document or of
the Transaction Security;

 

  (d)

take, or to require any Obligor to take, any step to perfect its title to any of
the Charged Property or to render the Transaction Security effective or to
secure the creation of any ancillary Security under any law or regulation; or

 

  (e)

require any further assurance in relation to any Security Document.

 

28.19

Insurance by Security Agent

 

  (a)

The Security Agent shall not be obliged:

 

  (i)

to insure any of the Charged Property;

 

  (ii)

to require any other person to maintain any insurance; or

 

  (iii)

to verify any obligation to arrange or maintain insurance contained in any
Finance Document,

and the Security Agent shall not be liable for any damages, costs or losses to
any person as a result of the lack of, or inadequacy of, any such insurance.

 

  (b)

Where the Security Agent is named on any insurance policy as an insured party,
it shall not be liable for any damages, costs or losses to any person as a
result of its failure to notify the insurers of any material fact relating to
the risk assumed by such insurers or any other information of any kind, unless
the Agent requests it to do so in writing and the Security Agent fails to do so
within fourteen days after receipt of that request.

 

- 112 -



--------------------------------------------------------------------------------

28.20

Custodians and nominees

The Security Agent may appoint and pay any person to act as a custodian or
nominee on any terms in relation to any asset of the trust as the Security Agent
may determine, including for the purpose of depositing with a custodian this
Agreement or any document relating to the trust created under this Agreement and
the Security Agent shall not be responsible for any loss, liability, expense,
demand, cost, claim or proceedings incurred by reason of the misconduct,
omission or default on the part of any person appointed by it under this
Agreement or be bound to supervise the proceedings or acts of any person.

 

28.21

Delegation by the Security Agent

 

  (a)

The Security Agent may, at any time, delegate by power of attorney or otherwise
to any person for any period, all or any right, power, authority or discretion
vested in it in its capacity as such.

 

  (b)

That delegation may be made upon any terms and conditions (including the power
to sub-delegate) and subject to any restrictions that the Security Agent, in its
discretion, think fit in the interests of the Secured Parties.

 

  (c)

The Security Agent shall not be bound to supervise, or be in any way responsible
for any damages, costs or losses incurred by reason of any misconduct, omission
or default on the part of, any such delegate or sub-delegate.

 

28.22

Additional Security Agents

 

  (a)

The Security Agent may at any time appoint (and subsequently remove) any person
to act as a separate trustee or as a co-trustee jointly with it:

 

  (i)

if it considers that appointment to be in the interests of the Secured Parties;

 

  (ii)

for the purposes of conforming to any legal requirement, restriction or
condition which the Security Agent deems to be relevant; or

 

  (iii)

for obtaining or enforcing any judgment in any jurisdiction,

and the Security Agent shall give prior notice to the Borrowers and the Secured
Parties of that appointment.

 

  (b)

Any person so appointed shall have the rights, powers, authorities and
discretions (not exceeding those given to the Security Agent under or in
connection with the Finance Documents) and the duties, obligations and
responsibilities that are given or imposed by the instrument of appointment.

 

- 113 -



--------------------------------------------------------------------------------

  (c)

The remuneration that the Security Agent may pay to that person, and any costs
and expenses (together with any applicable VAT) incurred by that person in
performing its functions pursuant to that appointment shall, for the purposes of
this Agreement, be treated as costs and expenses incurred by the Security Agent.

 

28.23

Acceptance of title

The Security Agent shall be entitled to accept without enquiry, and shall not be
obliged to investigate, any right and title that any Obligor may have to any of
the Charged Property and shall not be liable for, or bound to require any
Obligor to remedy, any defect in its right or title.

 

28.24

Winding up of trust

If the Security Agent, with the approval of the Majority Lenders, determines
that:

 

  (a)

all of the Secured Obligations and all other obligations secured by the Security
Documents have been fully and finally discharged; and

 

  (b)

no Secured Party is under any commitment, obligation or liability (actual or
contingent) to make advances or provide other financial accommodation to any
Obligor pursuant to the Finance Documents,

then:

 

  (i)

the trusts set out in this Agreement shall be wound up and the Security Agent
shall release, without recourse or warranty, all of the Transaction Security and
the rights of the Security Agent under each of the Security Documents; and

 

  (ii)

any Security Agent which has resigned pursuant to Clause 28.14 (Resignation of
the Security Agent) shall release, without recourse or warranty, all of its
rights under each Security Document.

 

28.25

Releases

Upon a disposal of any of the Charged Property or the resignation of an Obligor
in accordance with Clause 25.2 (Changes to the Obligors):

 

  (a)

pursuant to the enforcement of the Transaction Security by the Security Agent;

 

  (b)

if that disposal is permitted under the Finance Documents; or

 

  (c)

if the Security Agent is instructed to release the Transaction Security granted
by the resigning Obligor under the terms of Clause 25.2 (Changes to the
Obligors),

the Security Agent shall (at the cost of the Obligors) release that property
from the Transaction Security or the Transaction Security given by that Obligor
and is authorised to execute, without the need for any further authority from
the Secured Parties, any release of the Transaction Security or other claim over
that asset or Obligor.

 

- 114 -



--------------------------------------------------------------------------------

29.

CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:

 

  (a)

interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

  (b)

oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 

  (c)

oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

30.

SHARING AMONG THE FINANCE PARTIES

 

30.1

Payments to Finance Parties

 

  (a)

Subject to paragraph (b) below, if a Finance Party (a “Recovering Finance
Party”) receives or recovers any amount from an Obligor other than in accordance
with Clause 31 (Payment mechanics) and applies that amount to a payment due
under the Finance Documents then:

 

  (i)

the Recovering Finance Party shall, within three (3) Business Days, notify
details of the receipt or recovery to the Agent;

 

  (ii)

the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 31 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

  (iii)

the Recovering Finance Party shall, within three (3) Business Days of demand by
the Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such
receipt or recovery less any amount which the Agent determines may be retained
by the Recovering Finance Party as its share of any payment to be made, in
accordance with Clause 31.5 (Partial payments).

 

  (b)

Paragraph (a) above shall not apply to any amount received or recovered by an
Issuing Bank in respect of any cash cover provided for the benefit of that
Issuing Bank.

 

30.2

Redistribution of payments

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it between the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 31.5 (Partial payments).

 

- 115 -



--------------------------------------------------------------------------------

30.3

Recovering Finance Party’s rights

 

  (a)

On a distribution by the Agent under Clause 30.2 (Redistribution of payments),
the Recovering Finance Party shall be entitled to receive by way of assignment
the rights of the Finance Parties to the extent they have shared in the
redistribution.

 

  (b)

If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 

30.4

Reversal of redistribution

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

  (a)

each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 30.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay); and

 

  (b)

that Recovering Finance Party’s rights of assignment in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed and the Recovering
Finance Party shall re-assign any claims assigned to it pursuant to paragraph
(a) of Clause 30.3 (Recovering Finance Party’s rights).

 

30.5

Exceptions

 

  (a)

This Clause 30 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

 

  (b)

A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings, if:

 

  (i)

it notified that other Finance Party of the legal or arbitration proceedings;
and

 

  (ii)

that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

- 116 -



--------------------------------------------------------------------------------

SECTION 11

ADMINISTRATION

 

31.

PAYMENT MECHANICS

 

31.1

Payments to the Agent

 

  (a)

On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 

  (b)

Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in such Participating Member State or London, as specified by the Agent)
and with such bank as the Agent, in each case, specifies.

 

31.2

Distributions by the Agent

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 31.3 (Distributions to an Obligor) and Clause 31.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than five Business Days’
notice with a bank specified by that Party in the principal financial centre of
the country of that currency (or, in relation to euro, in the principal
financial centre of a Participating Member State or London, as specified by that
Party).

 

31.3

Distributions to an Obligor

The Agent may (with the consent of the Obligor or in accordance with Clause 32
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

31.4

Clawback

 

  (a)

Where a sum is to be paid to the Agent under the Finance Documents for another
Party, the Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 

  (b)

If the Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on that
amount from the date of payment to the date of receipt by the Agent, calculated
by the Agent to reflect its cost of funds.

 

- 117 -



--------------------------------------------------------------------------------

31.5

Partial payments

 

  (a)

If the Agent receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Agent shall apply that payment towards the obligations of that Obligor under the
Finance Documents in the following order:

 

  (i)

first, in or towards payment pro rata of any unpaid amount owing to the Agent,
or the Issuing Bank (other than any amount under Clause 7.2 (Claims under a
Letter of Credit) or, to the extent relating to the reimbursement of a claim (as
defined in Clause 7 (Letters of Credit)), Clause 7.3 (Indemnities)), or the
Security Agent or the Arranger under the Finance Documents;

 

  (ii)

secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 

  (iii)

thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement and any sum due but unpaid under any Hedging Agreement; and

 

  (iv)

fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 

  (b)

The Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a)(ii) to (iv) above.

 

  (c)

Paragraphs (a) and (b) above will override any appropriation made by an Obligor.

 

31.6

No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim unless the counterclaim is undisputed or has been confirmed in a
final non-appealable judgement.

 

31.7

Business Days

 

  (a)

Any payment under the Finance Documents which is due to be made on a day that is
not a Business Day shall be made on the next Business Day in the same calendar
month (if there is one) or the preceding Business Day (if there is not).

 

  (b)

During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 

- 118 -



--------------------------------------------------------------------------------

31.8

Currency of account

 

  (a)

Subject to paragraphs (b) and (c) below, euro is the currency of account and
payment for any sum due from an Obligor under any Finance Document.

 

  (b)

Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

  (c)

Any amount expressed to be payable in a currency other than euro shall be paid
in that other currency.

 

31.9

Change of currency

 

  (a)

Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 

  (i)

any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the Agent
(after consultation with the Borrowers); and

 

  (ii)

any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the Agent
(acting reasonably).

 

  (b)

If a change in any currency of a country occurs, this Agreement will, to the
extent the Agent (acting reasonably and after consultation with the Borrowers)
specifies to be necessary, be amended to comply with any generally accepted
conventions and market practice in the Relevant Market and otherwise to reflect
the change in currency.

 

31.10

Disruption to payment systems etc.

If either the Agent determines (in its discretion) that a Disruption Event has
occurred or the Agent is notified by the Borrowers that a Disruption Event has
occurred:

 

  (a)

the Agent may, and shall if requested to do so by the Borrowers, consult with
the Borrowers with a view to agreeing with the Borrowers such changes to the
operation or administration of the Facility as the Agent may deem necessary in
the circumstances;

 

  (b)

the Agent shall not be obliged to consult with the Borrowers in relation to any
changes mentioned in paragraph (a) above if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

  (c)

the Agent may consult with the Finance Parties in relation to any changes
mentioned in paragraph (a) above but shall not be obliged to do so if, in its
opinion, it is not practicable to do so in the circumstances;

 

- 119 -



--------------------------------------------------------------------------------

  (d)

any such changes agreed upon by the Agent and the Borrowers shall (whether or
not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 38
(Amendments and Waivers);

 

  (e)

the Agent shall not be liable for any damages, costs or losses to any person,
any diminution in value or any liability whatsoever (including, without
limitation for negligence, gross negligence or any other category of liability
whatsoever but not including any claim based on the fraud of the Agent) arising
as a result of its taking, or failing to take, any actions pursuant to or in
connection with this Clause 31.10; and

 

  (f)

the Agent shall notify the Finance Parties of all changes agreed pursuant to
paragraph (d) above.

 

32.

SET-OFF

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents against any satisfiable (erfüllbar) obligation (within the
meaning of section 387 Civil Code (Bürgerliches Gesetzbuch)) owed by that
Finance Party to that Obligor, regardless of the place of payment, booking
branch or currency of either obligation. If the obligations are in different
currencies, the Finance Party may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 

33.

APPLICATION OF PROCEEDS

 

33.1

Order of Application

All amounts from time to time received or recovered by the Security Agent in
connection with the realisation or enforcement of all or any part of the
Transaction Security shall be held by the Security Agent on trust to apply them
at such times as the Security Agent sees fit, to the extent permitted by
applicable law, in the following order of priority:

 

  (a)

in discharging any sums owing to the Security Agent;

 

  (b)

in payment to the Agent, on behalf of the Secured Parties, for application
towards the discharge of all sums due and payable by any Obligor under any of
the Finance Documents in accordance with Clause 31.5 (Partial Payments);

 

  (c)

if none of the Obligors is under any further actual or contingent liability
under any Finance Document, in payment to any person to whom the Security Agent
is obliged to pay in priority to any Obligor; and

 

  (d)

the balance, if any, in payment to the relevant Obligor.

 

- 120 -



--------------------------------------------------------------------------------

33.2

Investment of Proceeds

Prior to the application of the proceeds of the Transaction Security in
accordance with Clause 33.1 (Order of Application) the Security Agent may, at
its discretion, hold all or part of those proceeds in an interest bearing
suspense or impersonal account(s) in the name of the Security Agent or Agent
with any financial institution (including itself) and for so long as the
Security Agent thinks fit (the interest being credited to the relevant account)
pending the application from time to time of those monies at the Security
Agent’s discretion in accordance with the provisions of this Clause 33.

 

33.3

Currency Conversion

 

  (a)

For the purpose of or pending the discharge of any of the Secured Obligations
the Security Agent may convert any moneys received or recovered by the Security
Agent from one currency to another, at the spot rate at which the Security Agent
is able to purchase the currency in which the Secured Obligations are due with
the amount received.

 

  (b)

The obligations of any Obligor to pay in the due currency shall only be
satisfied to the extent of the amount of the due currency purchased after
deducting the costs of conversion.

 

33.4

Permitted Deductions

The Security Agent shall be entitled (a) to set aside by way of reserve amounts
required to meet and (b) to make and pay, any deductions and withholdings (on
account of Tax or otherwise) which it is or may be required by any applicable
law to make from any distribution or payment made by it under this Agreement,
and to pay all Tax which may be assessed against it in respect of any of the
Charged Property, or as a consequence of performing its duties, or by virtue of
its capacity as Security Agent under any of the Finance Documents or otherwise
(except in connection with its remuneration for performing its duties under this
Agreement).

 

33.5

Discharge of Secured Obligations

 

  (a)

Any payment to be made in respect of the Secured Obligations by the Security
Agent may be made to the Agent on behalf of the Lenders and that payment shall
be a good discharge to the extent of that payment, to the Security Agent.

 

  (b)

The Security Agent is under no obligation to make payment to the Agent in the
same currency as that in which any Unpaid Sum is denominated.

 

33.6

Sums received by Obligors

If any of the Obligors receives any sum which, pursuant to any of the Finance
Documents, should have been paid to the Security Agent, that sum shall promptly
be paid to the Security Agent for application in accordance with this Clause 33.

 

34.

NOTICES

 

34.1

Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax,
letter or unencrypted email.

 

- 121 -



--------------------------------------------------------------------------------

34.2

Addresses

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

  (a)

in the case of each Original Obligor, that identified with its name below;

 

  (b)

in the case of each Lender, the Issuing Bank or any other Obligor, that notified
in writing to the Agent on or prior to the date on which it becomes a Party; and

 

  (c)

in the case of the Agent, that identified with its name below,

or any substitute address or fax number or department or officer as the Party
may notify to the Agent (or the Agent may notify to the other Parties, if a
change is made by the Agent) by not less than five Business Days’ notice.

 

34.3

Delivery

 

  (a)

Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective when received
(zugegangen), in particular:

 

  (i)

if by way of fax, when received in legible form; or

 

  (ii)

if by way of letter, when it has been left at the relevant address or five
(5) Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 34.2 (Addresses), if addressed to that department
or officer.

 

  (b)

Any communication or document to be made or delivered to the Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent’s signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

 

  (c)

All notices from or to an Obligor shall be sent through the Agent.

 

  (d)

Any communication or document by the Finance Parties to the Obligors may be made
or delivered to ZPR for its own account and for the account of the Obligors. For
that purpose each Obligor appoints ZPR as its agent of receipt
(Empfangsvertreter).

 

  (e)

Any communication or document which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00 p.m. in the place of receipt shall be
deemed only to become effective on the following day.

 

- 122 -



--------------------------------------------------------------------------------

34.4

Notification of address and fax number

Promptly upon changing its address or fax number, the Agent shall notify the
other Parties.

 

34.5

Electronic communication

 

  (a)

Any communication to be made between any two Parties under or in connection with
the Finance Documents may be made by unencrypted electronic mail or other
electronic means (including, without limitation, by way of posting to a secure
website) if those two Parties:

 

  (i)

notify each other in writing of their electronic mail address and/or any other
information required to enable the transmission of information by that means;
and

 

  (ii)

notify each other of any change to their address or any other such information
supplied by them by not less than five Business Days’ notice.

 

  (b)

Any such electronic communication as specified in paragraph (a) above to be made
between an Obligor and a Finance Party may only be made in that way to the
extent that those two Parties agree that, unless and until notified to the
contrary, this is to be an accepted form of communication.

 

  (c)

Any such electronic communication as specified in paragraph (a) above made
between any two Parties will be effective only when actually received (or made
available) in readable form and in the case of any electronic communication made
by a Party to the Agent only if it is addressed in such a manner as the Agent
shall specify for this purpose.

 

  (d)

Any electronic communication which becomes effective, in accordance with
paragraph (c) above, after 5:00 p.m. in the place in which the Party to whom the
relevant communication is sent or made available has its address for the purpose
of this Agreement shall be deemed only to become effective on the following day.

 

  (e)

Any reference in a Finance Document to a communication being sent or received
shall be construed to include that communication being made available in
accordance with this Clause 34.5.

 

34.6

English language

 

  (a)

Any notice given under or in connection with any Finance Document must be in
English.

 

  (b)

All other documents provided under or in connection with any Finance Document
must be:

 

  (i)

in English; or

 

- 123 -



--------------------------------------------------------------------------------

  (ii)

if not in English, and if so required by the Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.

 

35.

CALCULATIONS AND CERTIFICATES

 

35.1

Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence (Beweis des ersten Anscheins) of the
matters to which they relate.

 

35.2

Certificates and Determinations

 

  (a)

The Finance Parties make the certifications or determinations of a rate or
amount under any Finance Document in the exercise of their unilateral right to
specify performance (einseitiges Leistungsbestimmungsrecht) which they will
exercise with reasonable discretion (billiges Ermessen).

 

  (b)

The Parties agree not to dispute in any legal proceeding the correctness of the
determinations and certifications of a rate or amount made by a Finance Party
under any Finance Document unless the determinations or certifications are
inaccurate on their face or gross negligence or fraud can be shown.

 

35.3

Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Market differs, in accordance with that market practice.

 

36.

PARTIAL INVALIDITY

The Parties agree that should at any time, any provisions of this Agreement be
or become void (nichtig), invalid or due to any reason ineffective (unwirksam)
this will indisputably (unwiderlegbar) not affect the validity or effectiveness
of the remaining provisions and this Agreement will remain valid and effective,
save for the void, invalid or ineffective provisions, without any Party having
to argue (darlegen) and prove (beweisen) the Parties intent to uphold this
Agreement even without the void, invalid or ineffective provisions.

The void, invalid or ineffective provision shall be deemed replaced by such
valid and effective provision that in legal and economic terms comes closest to
what the Parties intended or would have intended in accordance with the purpose
of this Agreement if they had considered the point at the time of conclusion of
this Agreement.

 

- 124 -



--------------------------------------------------------------------------------

37.

REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under a Finance Document shall operate as a waiver of
any such right or remedy or constitute an election to affirm any of the Finance
Documents. No election to affirm any Finance Document on the part of any Finance
Party shall be effective unless it is in writing. No single or partial exercise
of any right or remedy shall prevent any further or other exercise or the
exercise of any other right or remedy. The rights and remedies provided in each
Finance Document are cumulative and not exclusive of any rights or remedies
provided by law.

 

38.

AMENDMENTS AND WAIVERS

 

38.1

Required consents

 

  (a)

Subject to Clause 38.2 (All Lender matters) and Clause 38.3 (Other exceptions)
any term of the Finance Documents may be amended or waived only with the consent
of the Majority Lenders and the Obligors and any such amendment or waiver will
be binding on all Parties.

 

  (b)

The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause 38.

 

38.2

All Lender matters

An amendment or waiver of any term of any Finance Document that has the effect
of changing or which relates to:

 

  (a)

the definition of “Majority Lenders” in Clause 1.1 (Definitions);

 

  (b)

an extension to the date of payment of any amount under the Finance Documents;

 

  (c)

a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 

  (d)

an increase in any Commitment, an extension of the Availability Period or any
requirement that a cancellation of Commitments reduces the Commitments of the
Lenders rateably under the Facility;

 

  (e)

a change to the Borrowers or Guarantors (other than, for the avoidance of doubt,
a change to the Parties pursuant to the operation of Clause 26 (Changes to the
Obligors));

 

  (f)

any provision which expressly requires the consent of all the Lenders;

 

  (g)

Clause 2.2 (Finance Parties’ rights and obligations), Clause 9.2 (Change of
control), Clause 9.8 (Application of prepayments), Clause 25 (Changes to the
Lenders), Clause 26 (Changes to the Obligors), Clause 30 (Sharing among the
Finance Parties), this Clause 38, Clause 41 (Governing law) or Clause 42.1
(Jurisdiction); or

 

  (h)

the nature or scope of the guarantee and indemnity granted under Clause 19
(Guarantee and indemnity),

shall not be made without the prior consent of all the Lenders.

 

- 125 -



--------------------------------------------------------------------------------

38.3

Other exceptions

An amendment or waiver which relates to the rights or obligations of the Agent,
the Arranger, the Issuing Bank or a Reference Bank (each in their capacity as
such) may not be effected without the consent of the Agent, the Arranger or that
Reference Bank, as the case may be.

 

39.

CONFIDENTIAL INFORMATION

 

39.1

Confidentiality

Each Finance Party agrees to keep all Confidential Information confidential and
not to disclose it to anyone, save to the extent permitted by Clause 25.7
(Security over Lenders’ rights), Clause 39.2 (Disclosure of Confidential
Information) and Clause 39.3 (Disclosure to numbering service providers), and to
ensure that all Confidential Information is protected with security measures and
a degree of care that would apply to its own confidential information.

 

39.2

Disclosure of Confidential Information

Any Finance Party may disclose:

 

  (a)

to any of its Affiliates and Related Funds and any of its or their officers,
directors, employees, professional advisers, auditors, partners and
Representatives such Confidential Information as that Finance Party shall
consider appropriate if any person to whom the Confidential Information is to be
given pursuant to this paragraph (a) is informed in writing of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information except that there shall be no such requirement to so
inform if the recipient is subject to professional obligations to maintain the
confidentiality of the information or is otherwise bound by requirements of
confidentiality in relation to the Confidential Information;

 

  (b)

to any person:

 

  (i)

to (or through) whom it assigns or assigns and transfers by way of assumption of
contract (Vertragsübernahme) (or may potentially assign or assign and transfer
by way of assumption of contract (Vertragsübernahme)) all or any of its rights
and/or obligations under one or more Finance Documents or which succeeds (or
which may potentially succeed) it as Agent and, in each case, to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;

 

  (ii)

with (or through) whom it enters into (or may potentially enter into), whether
directly or indirectly, any sub-participation in relation to, or any other
transaction under which payments are to be made or may be made by reference to,
one or more Finance Documents and/or one or more Obligors and to any of that
person’s Affiliates, Related Funds, Representatives and professional advisers;

 

- 126 -



--------------------------------------------------------------------------------

  (iii)

appointed by any Finance Party or by a person to whom paragraph (b)(i) or
(ii) above applies to receive communications, notices, information or documents
delivered pursuant to the Finance Documents on its behalf (including, without
limitation, any person appointed under paragraph (b) of Clause 27.15
(Relationship with the Lenders));

 

  (iv)

to whom information is required or requested to be disclosed by any court of
competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation;

 

  (v)

to whom information is required to be disclosed in connection with, and for the
purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes;

 

  (vi)

to whom or for whose benefit that Finance Party charges, assigns or otherwise
creates Security (or may do so) pursuant to Clause 25.7 (Security over Lenders’
rights);

 

  (vii)

who is a Party; or

 

  (viii)

with the consent of the Borrowers;

in each case, such Confidential Information as that Finance Party shall consider
appropriate if:

 

  (A)

in relation to paragraphs (b)(i), (b)(ii) and (b)(iii) above, the person to whom
the Confidential Information is to be given has entered into a Confidentiality
Undertaking except that there shall be no requirement for a Confidentiality
Undertaking if the recipient is a professional adviser and is subject to
professional obligations to maintain the confidentiality of the Confidential
Information;

 

  (B)

in relation to paragraph (b) above, the person to whom the Confidential
Information is to be given has entered into a Confidentiality Undertaking or is
otherwise bound by requirements of confidentiality in relation to the
Confidential Information they receive and is informed that some or all of such
Confidential Information may be price-sensitive information;

 

  (C)

in relation to paragraphs (b)(iv), (b)(v) and (b)(vi) above, the person to whom
the Confidential Information is to be given is informed of its confidential
nature and that some or all of such Confidential Information may be
price-sensitive information; and

 

- 127 -



--------------------------------------------------------------------------------

  (c)

to any person appointed by that Finance Party or by a person to whom paragraph
(b)(i) or (b)(ii) above applies to provide administration or settlement services
in respect of one or more of the Finance Documents including without limitation,
in relation to the trading of participations in respect of the Finance
Documents, such Confidential Information as may be required to be disclosed to
enable such service provider to provide any of the services referred to in this
paragraph (c) if the service provider to whom the Confidential Information is to
be given has entered into a confidentiality agreement substantially in the form
of the LMA Master Confidentiality Undertaking for Use With
Administration/Settlement Service Providers or such other form of
confidentiality undertaking agreed between the Borrowers and the relevant
Finance Party; and

 

  (d)

to any rating agency (including its professional advisers) such Confidential
Information as may be required to be disclosed to enable such rating agency to
carry out its normal rating activities in relation to the Finance Documents
and/or the Obligors if the rating agency to whom the Confidential Information is
to be given is informed of its confidential nature and that some or all of such
Confidential Information may be price-sensitive information.

 

39.3

Disclosure to numbering service providers

 

  (a)

Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facility and/or one or more
Obligors the following information:

 

  (i)

names of Obligors;

 

  (ii)

country of domicile of Obligors;

 

  (iii)

place of incorporation of Obligors;

 

  (iv)

date of this Agreement;

 

  (v)

Clause 41 (Governing law);

 

  (vi)

the names of the Agent and the Arranger;

 

  (vii)

date of each amendment and restatement of this Agreement;

 

  (viii)

amounts of, and names of, the Facility (and any tranches);

 

  (ix)

amount of Total Commitments;

 

  (x)

currency of the Facility;

 

  (xi)

type of Facility;

 

  (xii)

ranking of Facility;

 

  (xiii)

Termination Date for Facility;

 

- 128 -



--------------------------------------------------------------------------------

  (xiv)

changes to any of the information previously supplied pursuant to paragraphs
(i) to (xiii) above; and

 

  (xv)

such other information agreed between such Finance Party and the Borrowers,

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

  (b)

The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facility and/or one or more Obligors by a numbering service
provider and the information associated with each such number may be disclosed
to users of its services in accordance with the standard terms and conditions of
that numbering service provider.

 

  (c)

Each Obligor represents that none of the information set out in paragraphs
(i) to (xv) of paragraph (a) above is, nor will at any time be, unpublished
price-sensitive information.

 

  (d)

The Agent shall notify the Borrowers and the other Finance Parties of:

 

  (i)

the name of any numbering service provider appointed by the Agent in respect of
this Agreement, the Facility and/or one or more Obligors; and

 

  (ii)

the number or, as the case may be, numbers assigned to this Agreement, the
Facility and/or one or more Obligors by such numbering service provider.

 

39.4

Entire agreement

This Clause 39 and Clause 25.7 (Security over Lenders’ rights) constitutes the
entire agreement between the Parties in relation to the obligations of the
Finance Parties under the Finance Documents regarding Confidential Information
and supersedes any previous agreement, whether express or implied, regarding
Confidential Information.

 

39.5

Inside information

Each of the Finance Parties acknowledges that some or all of the Confidential
Information is or may be price-sensitive information and that the use of such
information may be regulated or prohibited by applicable legislation including
securities law relating to insider dealing, trading and tipping and market abuse
and each of the Finance Parties undertakes not to use any Confidential
Information for any unlawful purpose.

 

39.6

Notification of disclosure

Each of the Finance Parties agrees (to the extent permitted by law and
regulation) to inform the Borrowers:

 

  (a)

of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph (b)(iv) of Clause 39.2 (Disclosure of Confidential Information)
except where such disclosure is made to any of the persons referred to in that
paragraph during the ordinary course of its supervisory or regulatory function;
and

 

- 129 -



--------------------------------------------------------------------------------

  (b)

upon becoming aware that Confidential Information has been disclosed in breach
of this Clause 39.

 

39.7

Continuing obligations

The obligations in this Clause 39 are continuing and, in particular, shall
survive and remain binding on each Finance Party for a period of twelve
(12) months from the earlier of:

 

  (a)

the date on which all amounts payable by the Obligors under or in connection
with this Agreement have been paid in full and all Commitments have been
cancelled or otherwise cease to be available; and

 

  (b)

the date on which such Finance Party otherwise ceases to be a Finance Party.

 

40.

CONFIDENTIALITY OF FUNDING RATES

 

40.1

Confidentiality and disclosure

 

  (a)

The Agent and each Obligor agree to keep each Funding Rate confidential and not
to disclose it to anyone, save to the extent permitted by paragraphs (b) and (c)
below.

 

  (b)

The Agent may disclose:

 

  (i)

any Funding Rate to the relevant Borrower pursuant to Clause 10.4 (Notification
of rates of interest); and

 

  (ii)

any Funding Rate to any person appointed by it to provide administration
services in respect of one or more of the Finance Documents to the extent
necessary to enable such service provider to provide those services if the
service provider to whom that information is to be given has entered into a
confidentiality agreement substantially in the form of the LMA Master
Confidentiality Undertaking for Use With Administration/Settlement Service
Providers or such other form of confidentiality undertaking agreed between the
Agent and the relevant Lender.

 

  (c)

The Agent may disclose any Funding Rate, and each Obligor may disclose any
Funding Rate, to:

 

  (i)

any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors, partners and Representatives if any person to
whom that Funding Rate is to be given pursuant to this paragraph (i) is informed
in writing of its confidential nature and that it may be price-sensitive
information except that there shall be no such requirement to so inform if the
recipient is subject to professional obligations to maintain the confidentiality
of that Funding Rate or is otherwise bound by requirements of confidentiality in
relation to it;

 

- 130 -



--------------------------------------------------------------------------------

  (ii)

any person to whom information is required or requested to be disclosed by any
court of competent jurisdiction or any governmental, banking, taxation or other
regulatory authority or similar body, the rules of any relevant stock exchange
or pursuant to any applicable law or regulation if the person to whom that
Funding Rate is to be given is informed in writing of its confidential nature
and that it may be price-sensitive information except that there shall be no
requirement to so inform if, in the opinion of the Agent or the relevant
Obligor, as the case may be, it is not practicable to do so in the
circumstances;

 

  (iii)

any person to whom information is required to be disclosed in connection with,
and for the purposes of, any litigation, arbitration, administrative or other
investigations, proceedings or disputes if the person to whom that Funding Rate
is to be given is informed in writing of its confidential nature and that it may
be price-sensitive information except that there shall be no requirement to so
inform if, in the opinion of the Agent or the relevant Obligor, as the case may
be, it is not practicable to do so in the circumstances; and

 

  (iv)

any person with the consent of the relevant Lender.

 

40.2

Related obligations

 

  (a)

The Agent and each Obligor acknowledge that each Funding Rate is or may be
price-sensitive information and that its use may be regulated or prohibited by
applicable legislation including securities law relating to insider dealing and
market abuse and the Agent and each Obligor undertake not to use any Funding
Rate for any unlawful purpose.

 

  (b)

The Agent and each Obligor agree (to the extent permitted by law and regulation)
to inform the relevant Lender:

 

  (iii)

of the circumstances of any disclosure made pursuant to paragraph (c)(ii) of
Clause 40.1 (Confidentiality and disclosure) except where such disclosure is
made to any of the persons referred to in that paragraph during the ordinary
course of its supervisory or regulatory function; and

 

  (iv)

upon becoming aware that any information has been disclosed in breach of this
Clause 40.

 

40.3

No Event of Default

No Event of Default will occur under Clause 24.3 (Other obligations) by reason
only of an Obligor’s failure to comply with this Clause 40.

 

- 131 -



--------------------------------------------------------------------------------

SECTION 12

GOVERNING LAW AND ENFORCEMENT

 

41.

GOVERNING LAW

This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by German law.

 

42.

ENFORCEMENT

 

42.1

Jurisdiction

 

  (a)

The courts of Munich, Germany have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
relating to the existence, validity or termination of this Agreement or any
non-contractual obligation arising out of or in connection with this Agreement)
(a “Dispute”).

 

  (b)

The Parties agree that the courts of Munich, Germany, are the most appropriate
and convenient courts to settle Disputes and accordingly no Party will argue to
the contrary.

 

  (c)

This Clause 42.1 is for the benefit of the Finance Parties only. As a result, no
Finance Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction. To the extent allowed by law, the Finance
Parties may take concurrent proceedings in any number of jurisdictions.

 

- 132 -



--------------------------------------------------------------------------------

43.

CONCLUSION OF THIS AGREEMENT (VERTRAGSSCHLUSS)

 

43.1

The Parties to this Agreement may choose to conclude this Agreement by an
exchange of signed signature page(s), transmitted by any means of
telecommunication (telekommunikative Übermittlung) such as by way of fax or
electronic photocopy.

 

43.2

If the Parties to this Agreement choose to conclude this Agreement pursuant to
Clause 43.1 above, they will transmit the signed signature page(s) of this
Agreement to Clifford Chance Deutschland LLP, attention to Axel Schlieter
(axel.schlieter@cliffordchance.com) or Salome Jibuti
(salome.jibuti@cliffordchance.com) (each a “Recipient”). The Agreement will be
considered concluded once one Recipient has actually received the signed
signature page(s) (Zugang der Unterschriftsseite(n)) from all Parties to this
Agreement (whether by way of fax, electronic photocopy or other means of
telecommunication) and at the time of the receipt of the last outstanding
signature page(s) by such one Recipient.

 

43.3

For the purposes of this Clause 43 only, the Parties to this Agreement appoint
each Recipient as their attorney (Empfangsvertreter) and expressly allow
(gestatten) each Recipient to collect the signed signature page(s) from all and
for all Parties to this Agreement. For the avoidance of doubt, each Recipient
will have no further duties connected with its position as Recipient. In
particular, each Recipient may assume the conformity to the authentic
original(s) of the signature page(s) transmitted to it by means of
telecommunication, the genuineness of all signatures on the original signature
page(s) and the signing authority of the signatories.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

- 133 -



--------------------------------------------------------------------------------

SCHEDULE 1

THE ORIGINAL PARTIES

PART I

THE ORIGINAL OBLIGORS

 

Name of Borrower

   Registration number (or equivalent, if any)

Zellstoff- und Papierfabrik Rosenthal GmbH

   HRB 210443

Mercer Timber Products GmbH

   HRB 513236

Name of Original Guarantor

   Registration number (or equivalent, if any)

Zellstoff- und Papierfabrik Rosenthal GmbH

   HRB 210443

Mercer Timber Products GmbH

   HRB 513236

 

- 134 -



--------------------------------------------------------------------------------

PART II

THE ORIGINAL LENDERS

 

Name of Original Lender

  

Commitment

UniCredit Bank AG

  

EUR 70,000,000

 

- 135 -



--------------------------------------------------------------------------------

SCHEDULE 2

CONDITIONS PRECEDENT

PART I

CONDITIONS PRECEDENT TO INITIAL UTILISATION

 

1.

Borrowers

 

  (a)

In relation to each Borrower an up-to-date electronic copy of a commercial
register extract (Handelsregisterausdruck), its articles of association
(Satzung), copies of any by-laws as well as a list of shareholders
(Gesellschafterliste) (if applicable).

 

  (b)

In relation to each Borrower a copy of a resolution signed by all the holders of
the issued shares of such Borrower approving the terms of, and the transactions
contemplated by the Finance Documents.

 

  (c)

For each Borrower, a specimen of the signature of each person authorised to
execute any Finance Document and other documents and notices (including, if
relevant, any Utilisation Request) to be signed and/or despatched by it under or
in connection with the Finance Documents to which that Borrower is a party.

 

  (d)

A certificate of an authorised signatory of the relevant Borrower certifying
that each copy document relating to it specified in this Part I of Schedule 2
(Conditions Precedent) is correct, complete and in full force and effect as at a
date no earlier than the date of this Agreement.

 

2.

Finance Documents

Each of the following documents duly executed by all the parties thereto:

 

  (a)

this Agreement;

 

  (b)

the Shareholders’ Undertaking Agreement;

 

  (c)

the Security Documents;

 

  (d)

the Release Agreement;

 

  (e)

each Fee Letter; and

 

  (f)

any other document agreed to be a “Finance Document” by both the Agent and the
Borrowers.

 

- 136 -



--------------------------------------------------------------------------------

3.

Transaction Documents

 

  (a)

A copy of the Shareholder Loan Agreement duly executed by all the parties; and

 

  (b)

any other document agreed to be a “Transaction Document” by both the Agent and
the Borrowers.

 

4.

Legal opinion

A legal opinion of Clifford Chance Deutschland LLP, legal advisers to the
Arranger and the Agent in Germany, substantially in the form distributed to the
Original Lenders prior to signing this Agreement.

 

5.

Other documents and evidence

 

  (a)

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable (if it has notified the
Borrowers accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

 

  (b)

The Original Financial Statements of the Ultimate Parent and ZPR.

 

  (c)

The budget and financial forecast in relation to MTP.

 

  (d)

The duly executed Purchase Agreement together with a confirmation that all
conditions precedent and closing conditions (except for the payment of the
purchase price) have been fulfilled.

 

  (e)

Confirmation by the Agent that no Utilisations (other than the Existing Letters
of Credit) under the Existing Revolving Facility are outstanding.

 

  (f)

Evidence that equity amounts in an aggregate amount of not less than EUR
52,000,000 have been made available to MTP (either by way of share capital or
under a Shareholder Loan Agreement).

 

  (g)

Copy of the documents evidencing that any existing security over the real estate
(and related fixtures) being the subject of the Acquisition shall be released
upon the payment of the outstanding secured amounts.

 

  (h)

A certificate signed by the authorised directors of the Original Obligors
confirming (i) no Default has occurred and is continuing and (i) no Material
Adverse Effect has occurred or would occur by any borrowing or guaranteeing (as
the case may be) under this Agreement.

 

  (i)

The Agent being satisfied that any Lender has complied with all necessary “know
your customer” or other similar checks under all applicable laws and
regulations.

 

- 137 -



--------------------------------------------------------------------------------

  (j)

Evidence that the fees, costs and expenses then due from any Original Obligor
pursuant to Clause 13 (Fees) and Clause 18 (Costs and expenses) have been paid
or will be paid by the first Utilisation Date.

 

- 138 -



--------------------------------------------------------------------------------

PART II

CONDITIONS PRECEDENT REQUIRED TO BE

DELIVERED BY AN ADDITIONAL GUARANTOR

 

1.

An Accession Letter, duly executed by the Additional Guarantor and the
Borrowers.

 

2.

In relation to an Additional Guarantor incorporated or established in Germany an
up-to-date certified (beglaubigt) commercial register extract
(Handelsregisterausdruck), its articles of association (Satzung), certified by
the commercial register as of a recent date, or partnership agreement
(Gesellschaftsvertrag), copies of any by-laws as well as a list of shareholders
(Gesellschafterliste) (if applicable). In relation to an Additional Guarantor
incorporated or established in a jurisdiction than other than Germany a copy of
its constitutional documents.

 

3.

In relation to an Additional Guarantor incorporated or established in Germany a
copy of a resolution signed by all the holders of the issued shares in such
Additional Guarantor and/or if applicable a copy of a resolution of the
supervisory board (Aufsichtsrat) and/or if applicable the advisory board
(Beirat) of such Additional Guarantor approving the terms of, and the
transactions contemplated by the Finance Documents. In relation to an Additional
Obligor incorporated or established in a jurisdiction other than Germany a copy
of a resolution signed by all the holders of the issued shares in each such
Additional Guarantor, approving the terms of, and the transactions contemplated
by the Finance Documents.

 

4.

A copy of a resolution of the board of directors of the Additional Guarantor
incorporated or established in a jurisdiction other than Germany:

 

  (a)

approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute the Accession
Letter;

 

  (b)

authorising a specified person or persons to execute the Accession Letter on its
behalf; and

 

  (c)

authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents.

 

5.

A specimen of the signature of each person authorised to execute any Finance
Document and other documents and notices to be signed and/or despatched by it
under or in connection with the Finance Documents to which that Additional
Guarantor is a party.

 

6.

In relation to an Additional Guarantor incorporated or established in a
jurisdiction other than Germany a certificate of the Additional Guarantor
(signed by a director) confirming that borrowing or guaranteeing, as
appropriate, the Total Commitments would not cause any borrowing, guaranteeing
or similar limit binding on it to be exceeded.

 

7.

A certificate of an authorised signatory of the Additional Guarantor certifying
that each copy document listed in this Part II of Schedule 2 (Conditions
Precedent) is correct, complete and in full force and effect as at a date no
earlier than the date of the Accession Letter.

 

- 139 -



--------------------------------------------------------------------------------

8.

A copy of any other Authorisation or other document, opinion or assurance which
the Agent considers to be necessary or desirable in connection with the entry
into and performance of the transactions contemplated by the Accession Letter or
for the validity and enforceability of any Finance Document.

 

9.

If available, the latest audited financial statements of the Additional
Guarantor.

 

10.

A legal opinion of Clifford Chance Deutschland LLP, legal advisers to the
Arranger and the Agent in Germany.

 

11.

If the Additional Obligor is incorporated or established in a jurisdiction other
than Germany, a legal opinion of the legal advisers to the Arranger and the
Agent in the jurisdiction in which the Additional Guarantor is incorporated or
established.

 

12.

If the proposed Additional Guarantor is incorporated or established in a
jurisdiction other than Germany, evidence that a process agent has accepted its
appointment in relation to the proposed Additional Guarantor together with a
copy of the executed process agent appointment letter in relation to the
proposed Additional Guarantor.

 

- 140 -



--------------------------------------------------------------------------------

SCHEDULE 3

UTILISATION REQUEST

 

From:

        [name of relevant Borrower]

To:            [Agent]

Dated:

Dear Sirs and Madams

EUR 70,000,000 Revolving Credit Facility Agreement

dated [                ] (the “Agreement”)

 

1.

We refer to the Agreement. This is a Utilisation Request. Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2.

We wish to borrow a Loan on the following terms:

 

Proposed Utilisation Date:

  

[    ] (or, if that is not a Business Day, the next Business Day)

Currency of Loan:

  

euro

Amount:

  

[    ] or, if less, the Available Facility

Interest Period:

  

[    ]

 

3.

We confirm that each condition specified in Clause 4.2 (Further conditions
precedent) is satisfied on the date of this Utilisation Request.

 

4.

[The Borrower] confirms to each Finance Party that each of the Repeated
Representations is true and correct as at the date hereof as if made by
reference to the facts and circumstances existing on the date hereof.

 

5.

[This Loan is to be made in [whole]/[part] for the purpose of refinancing
[identify maturing Loan]. [The proceeds of this Loan should be credited to
[account].

 

6.

This Utilisation Request is irrevocable.

Yours faithfully

 

 

authorised signatory for

[name of relevant Borrower]

 

- 141 -



--------------------------------------------------------------------------------

SCHEDULE 4

FORM OF TRANSFER CERTIFICATE

To:         [    ] as Agent

From:     [The Existing Lender] (the “Existing Lender”) and [The New Lender]
(the “New Lender”)

Dated:

EUR 70,000,000 Revolving Credit Facility Agreement

dated [                ] (the “Agreement”)

 

1.

We refer to the Agreement. This is a Transfer Certificate. Terms defined in the
Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 

2.

We refer to Clause 25.5 (Procedure for assignment and transfer by assumption of
contract (Vertragsübernahme)):

 

  (a)

The Existing Lender and the New Lender agree to the Existing Lender assigning
and transferring to the New Lender by assumption of contract (Vertragsübernahme)
and in accordance with Clause 25.5 (Procedure for assignment and transfer by
assumption of contract (Vertragsübernahme)) all of the Existing Lender’s rights
and obligations under the Agreement and the other Finance Documents which relate
to that portion of the Existing Lender’s Commitment(s) and participations in
Loans under the Agreement as specified in the Schedule.

 

  (b)

The proposed Transfer Date is [                ].

 

  (c)

The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 34.2 (Addresses) are set out in the
Schedule.

 

3.

The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in paragraph (c) of Clause 25.4 (Limitation of
responsibility of Existing Lenders).

The New Lender expressly confirms that it [can/cannot] exempt the Agent from the
restrictions pursuant to section 181 Civil Code (Bürgerliches Gesetzbuch) and
similar restrictions applicable to it pursuant to any other applicable law as
provided for in paragraph (c) of Clause 27.1 (Appointment of the Agent).

 

4.

This Transfer Certificate and any non-contractual obligations arising out of or
in connection with it are governed by German law.

 

- 142 -



--------------------------------------------------------------------------------

5.

This Transfer Certificate has been entered into on the date stated at the
beginning of this Transfer Certificate.

THE SCHEDULE

Commitment/rights and obligations to be assigned and transferred by way of
assumption of contract (Vertragsübernahme)

[insert relevant details]

[Facility Office address, fax number and attention details for notices and
account details for payments,]

 

[Existing Lender]

  

[New Lender]

By:

  

By:

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as [                ].

[Agent]

By:

 

- 143 -



--------------------------------------------------------------------------------

SCHEDULE 5

FORM OF ACCESSION LETTER

To:        [    ] as Agent

From:    [Subsidiary] and [Borrower]

Dated:    

Dear Sirs and Madams

EUR 70,000,000 Revolving Credit Facility Agreement

dated [    ] (the “Agreement”)

 

1.

We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 

2.

[Subsidiary] agrees to become an Additional Guarantor and to be bound by the
terms of the Agreement as an Additional Guarantor pursuant to Clause 26.2
(Additional Guarantors) of the Agreement. [Subsidiary] is a company duly
incorporated under the laws of [name of relevant jurisdiction].

 

3.

We confirm to each Finance Party that each of the Repeated Representations is
true and correct in relation to us as at the date hereof as if made by reference
to the facts and circumstances existing on the date hereof.

 

4.

[Subsidiary’s] administrative details are as follows:

Address:    

Fax No:    

Attention:    

 

5.

This Accession Letter and any non-contractual obligations arising out of or in
connection with it are governed by German law.

 

For and on behalf of

  

For and on behalf of

[Borrower]

  

[Subsidiary]

By:

  

By:

 

- 144 -



--------------------------------------------------------------------------------

SCHEDULE 6

FORM OF RESIGNATION LETTER

To:        [    ] as Agent

From:    [resigning Obligor] and [Borrower]

Dated:    

Dear Sirs and Madams

EUR 70,000,000 Revolving Credit Facility Agreement

dated [    ] (the “Agreement”)

 

1.

We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 

2.

Pursuant to Clause 26.4 (Resignation of a Guarantor) of the Agreement, we
request that [resigning Obligor] be released from its obligations as a Guarantor
under the Agreement.

 

3.

We confirm that:

 

  (a)

no Default is continuing or would result from the acceptance of this request;
and

 

  (b)

[                ]*

 

4.

This Resignation Letter and any non-contractual obligations arising out of or in
connection with are governed by German law.

 

For and on behalf of

  

For and on behalf of

[Borrower]

  

[Subsidiary]

By:

  

By:

NOTES:

 

*       Insert any other conditions required by the Facility Agreement.

 

- 145 -



--------------------------------------------------------------------------------

SCHEDULE 7

FORM OF COMPLIANCE CERTIFICATE

To:         [    ] as Agent

From:    [    ]

Dated:    

Dear Sirs and Madams

EUR 70,000,000 Revolving Credit Facility Agreement

dated [                ] (the “Agreement”)

 

1.

We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 

2.

We confirm that:

[insert details of financial covenants and whether the Borrower is in compliance
with those covenants]

 

3.

[We confirm that no Default is continuing.]*

 

Signed:

 

 

  

 

 

Director

  

Director

[insert applicable certification language]

    

 

for and on behalf of

[name of auditors]

    

NOTES:

 

*       If this statement cannot be made, the certificate should identify any
Default that is continuing and the steps, if any, being taken to remedy it.

 

- 146 -



--------------------------------------------------------------------------------

SCHEDULE 8

EXISTING LETTERS OF CREDIT

 

Letter of Credit No.

   Currency    Amount     

L/C Type

  

Beneficiary

460940268763

Ident No: 120

   EUR      2,661,125.50     

Vertrags-

erfüllungs-

Bürgschaft

  

Thüringer Landes-

verwaltungsamt

31134020081451

Ident No: 300

   EUR      400,000     

Inlands-Zahlungs

garantie 460940012588

   DVB Bank AG

 

- 147 -



--------------------------------------------------------------------------------

SCHEDULE 9

EXISTING SECURITY

 

Name of Obligor

  

Security

   Total principal amount of
indebtedness secured

ZPR

  

Account pledge agreement dated 19 August 2009

  

EUR 25,000,000

ZPR

  

Global assignment agreement dated 19 August 2009

  

EUR 25,000,000

ZPR

  

Pledge of hedging claims dated 19 August 2009

  

EUR 25,000,000

ZPR

  

Transfer of assets by way of security dated 19 August 2009

  

EUR 25,000,000

ZPR

  

Land charge Blankenstein, number 1/8 in connection with the EUR 5,000,000 loan
agreement entered into between ZPR as borrower and Kreissparkasse Saale-Orla as
lender

  

EUR 5,000,000

 

- 148 -



--------------------------------------------------------------------------------

SCHEDULE 10

EXISTING INDEBTEDNESS

 

Name of Obligor

  

Name of creditor

   Total principal amount
outstanding

ZPR

  

Kreissparkasse Saale-Orla

Am Sparkassenplatz 1

07907 Schleiz

Federal Republic of Germany

  

EUR 5,000,000

 

- 149 -



--------------------------------------------------------------------------------

SCHEDULE 11

LMA FORM OF CONFIDENTIALITY UNDERTAKING

[Letterhead of Arranger]

To:    [Name of potential lender]

From:    [Arranger]

Dated:    

Dear Sirs and Madams

Re: EUR 70,000,000 Revolving Credit Facility Agreement (the “Agreement”) dated
[                ] for Zellstoff- und Papierfabrik Rosenthal GmbH and Mercer
Timber Products GmbH as borrowers (the “Borrowers”)

We understand that you are considering participating in the Facility. In
consideration of us agreeing to make available to you certain information with
the knowledge and approval of the Borrowers and to prevent front-running of the
Facility, by your signature of a copy of this letter you agree as follows:

 

1.1

Confidentiality Undertaking

You undertake:

 

  (a)

to keep all Confidential Information confidential and not to disclose it to
anyone, save to the extent permitted by paragraph 1.2 below and to ensure that
all Confidential Information is protected with security measures and a degree of
care that would apply to your own confidential information;

 

  (b)

to keep confidential and not disclose to anyone except as provided for by
paragraph 1.2 below the fact that the Confidential Information has been made
available or that discussions or negotiations are taking place or have taken
place between us in connection with the Facility; and

 

  (c)

to use the Confidential Information only for the Permitted Purpose.

 

1.2

Permitted Disclosure

We agree that you may disclose such Confidential Information and such of those
matters referred to in paragraph 1.1(b) above as you shall consider appropriate:

 

  (a)

to members of the Participant Group and their officers, directors, employees,
professional advisers and auditors if any person to whom the Confidential
Information is to be given pursuant to this paragraph 1.2 is informed in writing
of its confidential nature and that some or all of such Confidential Information
may be price-sensitive information, except that there shall be no such
requirement to so inform if the recipient is subject to professional obligations
to maintain the confidentiality of the information or is otherwise bound by
requirements of confidentiality in relation to the Confidential Information;

 

- 150 -



--------------------------------------------------------------------------------

  (b)

to any person to whom information is required or requested to be disclosed by
any governmental, banking, taxation or other regulatory authority or similar
body, the rules of any relevant stock exchange or pursuant to any applicable law
or regulation; and

 

  (c)

with the prior written consent of us and the Borrowers.

 

1.3

Notification of Disclosure

You agree (to the extent permitted by law and regulation) to inform us:

 

  (a)

of the circumstances of any disclosure of Confidential Information made pursuant
to paragraph 1.2(b) above except where such disclosure is made to any of the
persons referred to in that paragraph during the ordinary course of its
supervisory or regulatory function; and

 

  (b)

upon becoming aware that Confidential Information has been disclosed in breach
of this letter.

 

1.4

Return of Copies

If you do not participate in the Facility and we so request in writing, you
shall return or destroy all Confidential Information supplied to you by us and
destroy or permanently erase (to the extent technically practicable) all copies
of Confidential Information made by you and use your reasonable endeavours to
ensure that anyone to whom you have supplied any Confidential Information
destroys or permanently erases (to the extent technically practicable) such
Confidential Information and any copies made by them, in each case save to the
extent that you or the recipients are required to retain any such Confidential
Information by any applicable law, rule or regulation or by any competent
judicial, governmental, supervisory or regulatory body or in accordance with
internal policy, or where the Confidential Information has been disclosed under
paragraph 1.2(b) above.

 

1.5

Continuing Obligations

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease on the earlier of (a) the date on which you become a party to the
Agreement or (b) the date falling twelve months after the date of your final
receipt (in whatever manner) of any Confidential Information.

 

1.6

No Representation; Consequences of Breach, etc.

You acknowledge and agree that:

 

  (a)

neither we nor any of our officers, employees or advisers (each a “Relevant
Person”) (i) make any representation or warranty, express or implied, as to, or
assume any responsibility for, the accuracy, reliability or completeness of any
of the Confidential Information or any other information supplied by us or any
member of the Group or the assumptions on which it is based or (ii) shall be
under any obligation to update or correct any inaccuracy in the Confidential
Information or any other information supplied by us or any member of the Group
or be otherwise liable to you or any other person in respect of the Confidential
Information or any such information; and

 

- 151 -



--------------------------------------------------------------------------------

  (b)

we or members of the Group may be irreparably harmed by the breach of the terms
of this letter and damages may not be an adequate remedy; each Relevant Person
or member of the Group may be granted an injunction or specific performance for
any threatened or actual breach of the provisions of this letter by you.

 

1.7

Entire Agreement; No Waiver; Amendments, etc.

 

  (a)

This letter constitutes the entire agreement between us in relation to your
obligations regarding Confidential Information and supersedes any previous
agreement, whether express or implied, regarding Confidential Information.

 

  (b)

No failure to exercise, nor any delay in exercising any right or remedy under
this letter will operate as a waiver of any such right or remedy or constitute
an election to affirm this letter. No election to affirm this letter will be
effective unless it is in writing. No single or partial exercise of any right or
remedy will prevent any further or other exercise or the exercise of any other
right or remedy under this letter.

 

  (c)

The terms of this letter and your obligations under this letter may only be
amended or modified by written agreement between us.

 

1.8

Inside Information

You acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and you undertake not to use any
Confidential Information for any unlawful purpose.

 

1.9

Nature of Undertakings

The undertakings given by you in this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of the Borrowers and each other member of the Group.

 

1.10

Governing law and Jurisdiction

 

  (a)

This letter and the agreement constituted by your acknowledgement of its terms
(the “Letter”) and any non-contractual obligations arising out of or in
connection with it (including any non-contractual obligations arising out of the
negotiation of the transaction contemplated by this Letter) are governed by
German law.

 

  (b)

The courts of Germany have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Letter (including a dispute relating
to any non-contractual obligation arising out of or in connection with either
this Letter or the negotiation of the transaction contemplated by this Letter).

 

- 152 -



--------------------------------------------------------------------------------

1.11

Definitions

In this letter (including the acknowledgement set out below) terms defined in
the Agreement shall, unless the context otherwise requires, have the same
meaning and:

“Participant Group” means you, each of your holding companies and subsidiaries
and each subsidiary of each of your holding companies and where such term is
used in this letter each of your or their directors, officers and employees
(including any sales and trading teams).

“Permitted Purpose” means considering and evaluating whether to enter into the
Facility.

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

Yours faithfully

 

 

For and on behalf of

[Arranger]

 

-153 -



--------------------------------------------------------------------------------

To:    [Arranger]

The Borrowers and each other member of the Group

We acknowledge and agree to the above:

 

 

For and on behalf of

[Potential Lender]

 

- 154 -



--------------------------------------------------------------------------------

SCHEDULE 12

TIMETABLES

 

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request))

  

U-4

3.00 pm (CET)

Agent notifies the Lenders of the Loan in accordance with Clause 5.4 (Lenders’
participation)

  

U-3

3.00 pm (CET)

EURIBOR is fixed

  

Quotation Day

11:00 am (CET)

“U” = date of utilisation

“U - X” = Business Days prior to date of utilisation

 

- 155 -



--------------------------------------------------------------------------------

SIGNATURES

THE BORROWERS

For and behalf of ZELLSTOFF- UND PAPIERFABRIK ROSENTHAL GMBH

 

By:

  

/s/ Leonhard Nossol        

     

By:

  

/s/ Andrea Huettenrauch

  

Name: Leonhard Nossol

        

Name: Andrea Huettenrauch    

  

Title: Geschäftsführer

        

Title:  Finance Director

Address:

  

Zellstoff- und Papierfabrik Rosenthal GmbH

  

Hauptstrasse 16

  

07366 Blankenstein

  

Federal Republic of Germany

Fax:

  

+49 36642 8 2000

Email:

  

Leonhard.Nossol@zpr.de

Attention:    

  

Leonhard Nossol, Managing Director

For and behalf of MERCER TIMBER PRODUCTS GMBH

  

By:

  

/s/ Leonhard Nossol

     

By:

  

/s/ Andrea Huettenrauch

  

Name: Leonhard Nossol

        

Name: Andrea Huettenrauch    

  

Title: Geschäftsführer

        

Title:    Handlungsbevollmächtigte

Address:

  

Mercer Timber Products GmbH

  

Hauptsraße 16

  

07366 Blankenstein

  

Federal Republic of Germany

Fax:

  

+49 36642 8 2000

Email:

  

Leonhard.Nossol@zpr.de

Attention:

  

Leonhard Nossol, Managing Director

 

- 156 -



--------------------------------------------------------------------------------

THE ORIGINAL GUARANTORS

For and behalf of ZELLSTOFF- UND PAPIERFABRIK ROSENTHAL GMBH

 

By:   

/s/ Leonhard Nossol

      By:   

/s/ Andrea Huettenrauch

   Name: Leonhard Nossol          Name: Andrea Huettenrauch    Title:
  Geschäftsführer          Title:    Finance Director

Address:    Zellstoff- und Papierfabrik Rosenthal GmbH    Hauptstrasse 16   
07366 Blankenstein    Federal Republic of Germany Fax:    +49 36642 8 2000
Email:    Leonhard.Nossol@zpr.de Attention:        Leonhard Nossol, Managing
Director

For and behalf of MERCER TIMBER PRODUCTS GMBH

By:   

/s/ Leonhard Nossol

      By:   

/s/ Andrea Huettenrauch

   Name: Leonhard Nossol          Name: Andrea Huettenrauch    Title:
  Geschäftsführer          Title:    Handlungsbevollmächtigte

Address:    Mercer Timber Products GmbH    Hauptsraße 16    07366 Blankenstein
   Federal Republic of Germany Fax:    +49 36642 8 2000 Email:   
Leonhard.Nossol@zpr.de Attention:    Leonhard Nossol, Managing Director

 

- 157 -



--------------------------------------------------------------------------------

THE ARRANGER

For and on behalf of UNICREDIT BANK AG

 

By:

  

/s/ Marc Thümecke

     

By:

  

/s/ Lawrence Alexander

Name:

  

Marc Thümecke

        

Name: Lawrence Alexander

Title:

  

Managing Director

        

Title:    Associate Director

Address:

  

UniCredit Bank AG

  

Arabellastrasse 14

  

81925 Munich

  

Federal Republic of Germany

Email:

  

LaurencePatricia.Alexandre@unicredit.de

Attention:

  

Laurence Alexandre

THE AGENT  

  

For and on behalf of

UNICREDIT BANK AG

 

  

By:

  

/s/ Barbara Pieper

     

By:

  

/s/ Manuela Schöettner-Ullrich

Name:

  

Barbara Pieper

        

Name: Manuela Schöettner-Ullrich

Title:

  

Director

        

Title:    Director

 

Address:

  

UniCredit Bank AG

  

Arabellastrasse 14

  

81925 Munich

  

Federal Republic of Germany

Email:

  

Manuela.Schoettner-Ullrich@unicredit.de

Attention:  

  

Manuela Schoettner-Ullrich

 

- 158 -



--------------------------------------------------------------------------------

THE SECURITY AGENT

For and on behalf of

UNICREDIT BANK AG

 

By:   

/s/ Barbara Pieper

      By:    /s/ Manuela Schöettner-Ullrich Name:    Barbara Pieper         
Name: Manuela Schöettner-Ullrich Title:    Director          Title:    Director

 

Address:

  

UniCredit Bank AG

  

Arabellastrasse 14

  

81925 Munich

  

Federal Republic of Germany

Email:

  

Manuela.Schoettner-Ullrich@unicredit.de

Attention:

  

Manuela Schoettner-Ullrich

 

THE ISSUING BANK

 

For and on behalf of

 

By:

  

/s/ Marc Thümecke

  

By:

  

/s/ Lawrence Alexander

  

Name: Marc Thümecke

     

Name: Lawrence Alexander

  

Title: Managing Director

     

Title:    Associate Director

Address:

  

UniCredit Bank AG

  

Niederlassung Mainfranken

  

Berliner Platz 6

  

97080 Würzburg

  

Federal Republic of Germany

Email:

  

Stefanie.Stilkerich@unicredit.de

Attention:

  

Stefanie Stilkerich

 

- 159 -



--------------------------------------------------------------------------------

THE HEDGING BANK

For and on behalf of

UNICREDIT BANK AG

 

By:

  

/s/ Marc Thümecke

     

By:

  

/s/ Lawrence Alexander

Name:

  

Marc Thümecke

        

Name: Lawrence Alexander

Title:

  

Managing Director

        

Title:    Associate Director

Address:

  

UniCredit Bank AG

  

Arabellastrasse 14

  

81925 Munich

  

Federal Republic of Germany

Email:

  

patrick.taubner@unicredit.de

Attention:

  

Patrick Taubner

 

THE ORIGINAL LENDER

 

  

UNICREDIT BANK AG

 

  

By:

  

/s/ Marc Thümecke

     

By:

  

/s/ Lawrence Alexander

Name:

  

Marc Thümecke

        

Name: Lawrence Alexander

Title:

  

Managing Director

        

Title:    Associate Director

Address:

  

UniCredit Bank AG

  

Arabellastrasse 14

  

81925 Munich

  

Federal Republic of Germany

Email:

  

LaurencePatricia.Alexandre@unicredit.de

Attention:

  

Laurence Alexandre

 

- 159 -